 Case 5:18-cv-00186-C Document 34 Filed 01/25/19             Page 1 of 102 PageID 1577


                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              LUBBOCK DIVISION

FORD MOTOR CREDIT COMPANY                        §
LLC,                                             §
     Plaintiff,                                  §
                                                 §
v.                                               §   Civil Action No.: 5:18-cv-00186
                                                 §
BART REAGOR AND RICK DYKES,                      §
    Defendants.                                  §

         APPENDIX TO DEFENDANTS’ BRIEF IN SUPPORT OF RULE 56(d)
         MOTION TO DEFER CONSIDERATION OF PLAINTIFF’S MOTION
            FOR SUMMARY JUDGMENT AND TO TAKE DISCOVERY

         Defendants Bart Reagor and Rick Dykes file this their Appendix to their Brief in

Support of Rule 56(d) Motion to Defer Consideration of Ford Motor Credit Company,

LLC’s Motion for Summary Judgment and to Take Discovery.

EXHIBIT                                 ITEM                                 PAGE NO.

                   Declaration of Robert Schleizer                        App. 001 - 002

                   Declaration of Scott Wiehle                            App. 003 - 004

     A             Deposition Excerpts from Gary Byrd, Jr.                App. 005 - 031
                   Deposition of August 15, 2018

     B             Email from Ford Credit Employee Gwen Schmucker        App. 032 - 035
                   to Mr. Reagor and Other Employees Dated June 29, 2018

     C             Deposition Excerpts from Gwen Schmucker                App. 036 - 055
                   Deposition of August 15, 2018

     D             Deposition Excerpts from James Conlan                  App. 056 - 074
                   Deposition of August 15, 2018

     E             Deposition Excerpts from Rene Leal                     App. 075 - 099
                   Deposition of August 15, 2018
Case 5:18-cv-00186-C Document 34 Filed 01/25/19   Page 2 of 102 PageID 1578




                                    Respectfully submitted,

                                     /s/ Marshall M. Searcy, Jr.
                                    Marshall M. Searcy, Jr.
                                    State Bar No. 17955500
                                    marshall.searcy@kellyhart.com
                                    Scott R. Wiehle
                                    State Bar No. 24043991
                                    scott.wiehle@kellyhart.com
                                    KELLY HART & HALLMAN, LLP
                                    201 Main Street, Suite 2500
                                    Fort Worth, Texas 76102
                                    Telephone: (817) 332-2500
                                    Telecopy: (817) 878-9280

                                    ATTORNEYS FOR BART REAGOR


                                       /s/ Tom Kirkendall
                                    Tom Kirkendall
                                    State Bar No. 11517300
                                    Law Office of Tom Kirkendall
                                    2 Violetta Court
                                    The Woodlands, Texas 77381-4550
                                    Telephone: (281) 364-9946
                                    Telecopy: (888) 582-0646
                                    bigtkirk@kir.com

                                    ATTORNEY FOR RICK DYKES




                                    2
 Case 5:18-cv-00186-C Document 34 Filed 01/25/19           Page 3 of 102 PageID 1579




                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was delivered to the
following parties in accordance with the Federal Rules of Civil Procedure on January 25,
2019.

Keith A. Langley                               Craig A Leslie
Brandon K. Bains                               Joanna Dickinson
Langley LLP                                    Phillips Lytle LLP
1301 Solana Blvd                               One Canalside
Bldg 1, Ste 1545                               125 Main Street
Westlake, TX 76262                             Buffalo, NY 14203
Email: klangley@l-llp.com                      Email: cleslie@phillipslytle.com
Email: bbains@l-llp.com                        Email: jdickinson@phillipslytle.com




                                             /s/ Marshall M. Searcy, Jr.
                                            Marshall M. Searcy, Jr.




                                           3
 Case 5:18-cv-00186-C Document 34 Filed 01/25/19              Page 4 of 102 PageID 1580


                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DIVISION

FORD MOTOR CREDIT COMPANY LLC,                    §
     Plaintiff,                                   §
                                                  §
                                                  §
v.                                                §   Civil Action No.: 5:18-cv-00186
                                                  §
BART REAGOR AND RICK DYKES,                       §
     Defendants.                                  §


                            DECLARATION OF ROBERT SCHLEIZER

        1.       My name is Robert Schleizer. I am over eighteen (18) years of age, am of

sound mind and am competent to make this declaration. The facts stated herein are

within my personal knowledge and are all true and correct.

        2.       I am the Managing Partner of BlackBriar Advisors LLC (“BlackBriar”).

The bankruptcy court approved BlackBriar to be the Chief Restructuring Officer

(“CRO”) to the Reagor-Dykes dealerships in bankruptcy.             Part of that process is

reviewing the financial records of the Reagor-Dykes dealerships to determine the

amounts owed to creditors. Another part of that process is reviewing and proposing a

sale or recapitalization of the dealership assets, the proceeds of which would be used to

fund a reorganization plan to pay claims or creditors. The CRO is also responsible for

any claims or damages that the Reagor-Dykes dealerships bankruptcy estates may have

against third parties.

        3.       As the CRO, BlackBriar has been working diligently with bankruptcy

counsel to prepare a Chapter 11 plan of reorganization for the Reagor-Dykes dealerships,



                                           Page | 1
Declaration of Robert Schleizersigned
                                                                                   App. 001
 Case 5:18-cv-00186-C Document 34 Filed 01/25/19              Page 5 of 102 PageID 1581


which was filed with the bankruptcy court on or about January 7, 2019. [Case 18-50214-

rlj11, Doc. 795] ] Negotiations relating to the plan between all parties in interest,

including the Reagor-Dykes dealerships and Ford Motor Credit are ongoing at this time.

        4.       Administering the estate of the Reagor-Dykes dealerships and providing

information to Ford Motor Credit have consumed all of the CRO’s efforts. The CRO

could not have performed its job if it had to provide access to documents and information

to Reagor and Dykes.             Thus, the CRO, which is in possession and control of all

documents of the Reagor-Dykes dealerships, has not permitted Bart Reagor (“Reagor”)

(or his counsel) or Rick Dykes (“Dykes”) or his counsel to inspect the documents of the

Reagor-Dykes dealerships.

        5.       The CRO (working with bankruptcy counsel) has also refrained from

seeking (a) Ford Motor Credit documents, (b) Ford Motor Credit communications

(including those between Shane Smith (“Smith”) and Gary Byrd (“Byrd”), who is the

Ford Motor Credit employee that managed the Reagor-Dykes dealerships account with

Ford Motor Credit), (c) Ford Motor Credit’s audit results; and (d) Byrd’s private

communications with Smith.

        6.       Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury under the

laws of the United States that the foregoing is true and correct.”

        Executed on January 25, 2019.




                                                          Robert Schleizer


                                              Page | 2
Declaration of Robert Schleizersigned
                                                                                App. 002
     Case 5:18-cv-00186-C Document 34 Filed 01/25/19          Page 6 of 102 PageID 1582


                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

FORD MOTOR CREDIT COMPANY LLC,                    §
     Plaintiff,                                   §
                                                  §
                                                  §
v.                                                §   Civil Action No.: 5:18-cv-00186
                                                  §
BART REAGOR AND RICK DYKES,                       §
     Defendants.                                  §


                          DECLARATION OF SCOTT WIEHLE

         1.    My name is Scott Wiehle. I am over eighteen (18) years of age, am of

sound mind and am competent to make this declaration.           The facts stated herein are

within my personal knowledge and are all true and correct.

         2.    I am a licensed attorney in the State of Texas and am currently an attorney

in the law firm of Kelly Hart & Hallman LLP (the "Kelly Hart firm"). I represent Bart

Reagor in this matter.

         3.    On August 15, 2018, I attended the depositions of Ford Motor Credit

employees Gary Byrd, Gwen Schmucker, James Conlan, and Rene Leal. The depositions

were taken in the bankruptcy case of the Reagor-Dykes auto dealerships. The subjects of

the depositions were limited to information relevant to a cash and collateral hearing to be

held in the bankruptcy court the following day, August 16, 2018.          I did not ask any

questions because my client, Mr. Reagor, is not a party to the bankruptcy case.

         4.    Attached hereto as Exhibit A is a true and correct copy of excerpts of the

limited deposition of Gary Byrd.



                                          Page   11
2842603 I
                                                                                   App. 003
 Case 5:18-cv-00186-C Document 34 Filed 01/25/19             Page 7 of 102 PageID 1583


       5.     Attached hereto as Exhibit B is a true and correct copy of an email dated

June 29, 2018, from Ford Credit employee Gwen Schmucker to Mr. Reagor and other

Reagor-Dykes employees, which was Exhibit 4 to Gary Byrd's deposition.

       6.     Attached hereto as Exhibit C is a true and correct copy of excerpts of the

limited deposition of Gwen Schmucker.

       7.     Attached hereto as Exhibit D is a true and correct copy of excerpts of the

limited deposition of James Conlan.

       8.     Attached hereto as Exhibit E is a true and correct copy of excerpts of the

limited deposition of Rene Leal.

       9.     Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury under the

laws of the United States that the foregoing is true and correct."

       Executed on January  dJ2!:, 2019.




                                           Page 12
2842603 1
                                                                              App. 004
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                                Page 8 of 102 PageID 1584
                                                              Page 1                                                            Page 3
             IN THE UNITED STATES BANKRUPTCY COURT                           L                   APPEARANCES
              r.oR THE NORniERN DISTR!Cf OF TEXAS                            2
                    LUBBOCK DMS!ON                                           3     FOR TI-fE DEBTORS:
                IN R.E:       )                                              4
                         )
                                                                                     MR DAVID MUl..L!N
        REAGOR-DYKES MOTORS, LP,        )Case No 18-50214-r1jll                      ·AND·
                         }                                                   5       MR. DAVID lt LANGSTON                               I'
             Debtor          )                                                       MULLIN, HOARD & BROWN, L L.P
                                                                             6       1500 Broadway, Suite 700
                INRE.               1                                                P 0 . Box 2585 (79408)
                         )                                                   7       Lubbock, T~~ns79401                                 !I
        REAGOR-DYKES IMPORTS, LP, )Case No. 18-50215-rlj I I                         (806) 765-7491                                      I'
                         )
             Debtor          )
                                                                             8       dum II in@mhbn.com
                                                                        9          FOR FORD MOTOR CREDIT COMPANY. LL C:
                                                                       10            MR KEITH LANGLEY
               INRE·                )                                                LANGLEY LLP
                         )                                             11            1301 Solana Boulcvnrd
        REAGOR-DYKES AMARILLO, LP, )Case No. 18-50216-rljll                          Buildtng I, Suite 1545
                         )                                             l2            Westlake, Texas 76262                                I
             Debtor          )
                                                                                     (214} 722-7162
               !NRE:                )
                                                                       13            klangley@l-llp.com
                         }                                             14                -AND-
        REAGOR-DYKES AUTO COMPANY, )                                   IS            MR. CRA IG A LESL1E                                  I
        LP,          }CaseNo 18·50217-rlj11                                          PHILLIPS LYTLE LLP                                   '
                         )                                             16            One Canal side
             Debtor          )
                                                                                                                                          I
                                                                                     125 Main Street
                                                                       11            Buffalo, New York 14203
                INRE.               )
                         )
                                                                                     (716) 847-7012                                       I

        REAGOR-DYKES PLAINVIEW. LP, )Case No I 8-50218-rlj t I         19            cleslic@philltpslytle.com
                         )                                             19          FOR GM FINANCIAl.:                                     I

             Debtor          )                                         20            MR STEPHEN P STROHSCIIEIN
                                                                                     MCGLINCHEY STAFFORD, P L.L.C                         I
                                                                       21            30 I Main Street                                     I
                INRE:               )                                                Fourteenth Floor
                         )                                             22            Baton Rouge, Louisiana 7080 I
        REAGOR-DYKES FLOYDADA. LP, )Case No. 1S-50219-rlj ll                                                                              I

                    )                                                                (225) 383-9000
            Debtor    )                                                23            sstroh@mcgl inchey com
                                                                       24
                                                                       2S                                                                 I




                                                              Page 2                                                           Page 4     '


    l          --·-----                  --                             1
                                                                        2
                                                                                 fORAJMBANK
                                                                                   :.Ill JEfF lt LASt tA IVA Y
    2                 ORAL DEPOSITION OF                                            BOERNEll, DENNIS k FRANt<l.IN. P LL C
                                                                        J          920AVen~JCQ                                            :
    3                   GARY BYRD, JR.                                              Lubbo<k, Texas 79401
                                                                        ~          (806) 763-004-<
    4                   AUGUST 15, 2018                                            j1ASh•"uy@bdfla-..firm opm
                                                                        ~
    5                    Volume I                                                FOR FIRST CAPITAL BANK.
                                                                         6
    6                                                                              MIL JOHN F MASSOliH
                                                                         7         SPROUSE, SHRADER, SMJTI-~ P l.L C
    7      ORAL DEPOSITION OF GARY BYRD, JR., produced as a                        701 South Toy1or
                                                                        8          Surlt 500
    8   witness ot the tnstance of the DEBTOR, and duly swom,                       Amuillo, Texas79JOS
                                                                        s           (806) •168·3337
    9   was taken in the above-styled and numbered cause on                        JOhn massouh@sprou.<elow eorn
   10   AUGUST 15, 201ll, from ll.Ol am. to 12:28 p.m., before
                                                                       a
                                                                                 FOR VISTA BANK.
                                                                       li
   11   Kai lee Peretda, CSR in and for the State of Texas,                        Mil FERNANDO BUSTOS
   12   reported by maehtne shorthand, at the law oflices of           12          BIJSI'OS LAW flllM. PC
                                                                                   1001 Main Stt<tl
   13   Mulltn, Hoard & Brown, L.L P. 1500 Broadway, Stute 700,        13          Surtt SOl
                                                                                   Lubboc~. Texas 79401
   H    l.ubhock, Texas, pursuont to the F~deral Rules of Civil        I~          (806) 71!0-3976
                                                                                   tbu:stos@b<lstOil•wtirm com
   lS   Procedure                                                      15
                                                                                 FOR FIRST BANK & TRU>r
   16                                                                  IE
                                                                                   MR. MARKS. CARDER
   17                                                                  I I         STINSON, LEONARD, SiREET, L LJ"
                                                                                   120t WaiJll)t
   18                                                                  :e          Suile 2900
                                                                                   Knrwas City, Mi,..un 64106
   19                                                                   ~          (816)691-3415
                                                                                   mark cardcr@ninson com
   20                                                                  :o                                                                It
                                                                                 FOR BARTREAC-DR
   21                                                                  ll
                                                                                   MR SCOTT R. Wffii-ILE
   22                                                                  u           KELLY, HART & HALI.MAI'I, ll. l'
   23                                                                              201 Moi" s.,..,.l                                     II
                                                                       :'3         ~ite2SOO
                                                                                   Fort Worth, Tc:w 76t02
  24
   25
                                                                       24

                                                                       25
                                                                                   (817)332-2500
                                                                                   s<oH wteh1c@kellyh;!rt com
                                                                                                                            A            I'
                                                                                                                                         II


                                                                                                                 1 (Pages 1 to 4)
                                                                                                                            App. 005
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                                 Page 9 of 102 PageID 1585
                                                                   Page 5                                                                          Page 7
     -    fOR IBC BANK.                                                         1             INSTRUCTIONS rOR SIGNING A DEPOSffiON
    2        MR JOHN D DALE                                                     2
            GAilLE GOTWALS                                                              Rules of Civil Procedure under which this
     J       1100 ONEOK Plaza
                                                                                3   deposition \IllS Ulkcn prD\1dc rhnt the deposition
                                                                                    tTIIII:icript shall be mu.!c Mutlnhlc to the 1111ncss or his
             I00 West Fifth Street                                              4   nttomey of record for ~'Xaminntion and signature by the
     4      Tulsa. Oklahoma 74 103                                                  111tness.
            (918) 595-4828                                                      s                                                                           II
     5      jdale@gablelaw.com                                                         This deposition condensed transcript is provided
     6    FOR RICK DYKES:                                                       6   for your revie1v. lr is youl'!l to keep. Read it
    7       MR DAVID M GUINN, JR
             LAW OFFICE OF HURLEY & GUINN                                       7
                                                                                    carefully before rmlcing any changes or corrections
                                                                                    MD.lte transcript correclions on the Witness Signature
                                                                                    Page.
                                                                                                                                                            liII
     8       1805 13th Street                                                   a
     9
             Lubbock, Texas 7940 I
            (806) 77 1-0700
                                                                                9       Changes and/or com.'Ctions must llo! rmde in the
                                                                                    foiiOI•ing rronner:
                                                                                                                                                            IIII
            david@hurleygu tnn.corn                                         HI
   HJ                                                                                  ( I)  Indicate by nurrilcr the J)a!,>eand line you wish              II
          ALSO PRESENT                                                      II              toallcr.
                                                                                        (~) Indicate your chnnge or oorroouon;
                                                                                                                                                            II
   ll
              Mr Brad Burgess                                                   '       (3) Give the reason for rrokingthcchange
   U!         Mr. Mike Cannon
                                                                            !3          When you ha-.e follo\1ed the instructions abo1e, sign
                                                                                    the Witness Signarure Page before a Notmy Public and                    l:r
              Mr Toby Ce.cil                                                14      rclum it as soon as possible
   13         Mr Rick Dykes
              Mr. Jonathan Hill
                                                                            15          When \\e have received the signed and notarized
                                                                                    lTMScripl 'ole will fomwd nil attOmt:)'S olfreoord a
                                                                                                                                                            li
   14         Mr. Audio Herrera                                             16      ropy of the 00!11lletcd Witness Signntw~ Pa~ and deliver

   lS
              Mr Howie R11vitz
              Mr Scott Wude                                                 17
                                                                            18
                                                                                    I he original transcript to Mr David Mullin for
                                                                                    safekeepingnnd use ar trial
                                                                                        Ifyou hn-.e any questions about this procedure,
                                                                                                                                                            liII
   16
                                                                                    plea~ call my office ;11 (806)7954202
   J7                                                                       19
   lll                                                                                         Kailee Pereida, CSR
   1'1                                                                      '10                Caprock Court Reporting, lno.
   20                                                                                          1112 Te=. Suite 200
   21                                                                       21                 Lubbock, Texas 79401                                         I'
   22                                                                                          (806) 795-4202
   23                                                                       -
   24                                                                       - 1
   2':1
                                                                            :t
                                                                            --
                                                                   Page 6                                                                          Page 8
     1                              INDEX                                       1              (Exhibit l marked.)
                                           PAGE                                 2              (Witness sworn by court reporter.)
    2     Appearances.. ..         . ...    ......, 3
    3     Instructions for Signing a Deposition... .. ... 7                     3                 GARY BYRD, JR.,
     4    GARY BYRD, JR                                                         4     having been first duly sworn, testified as follows:
     5       EXAMINATION BY MR. MULLTN .. ................ 8                    5                   EXAMTNATION
             EXAI'vfiNATJON BY MR. BUSTOS.. , ............. 60
     6       EXAMTNATION BY MR. CARDER.................. 65                     6     BY MR MULLIN:
    7                                                                           7        Q. Please state your full name.                                     I
          Signature and Changes............................ 68
          Reporter's Cenificate.......      . . .. ....,... 71                  3        A. Gary Keith Byrd. Jr.
    8
    9                   EXHIBITS                                             9           Q. Okay. Mr. Byrd. Exhibit No. I is the notice                     I!
   10     NO. DESCRIPTION                                      PAGE         10        of your deposition. Have you seen that before?
          I Notice of Oral Deposition ofG!U)' Byrd, Jr ..... 8
   11
          2 Floor-Plan Debt Listing........................ 30              11          A This is the first time I've seen it.                              II
          3 Out ofTrust Listing........................ 31                  12          Q. Have you - are you represented by Ford Motor
          4 Copy of E-mails and Audit Report ............. 41               13       Creditls counsel, Mr. Langley, here today?
          5 GM VSSM- Trial balance Edit Application ...... 49
          6 Lane Gonnan Trubitt. LLC, 2016 Year-End                         14                 MR. LANGLEY: Yeah, I'll make my
   14        Audit      _      ............          58                     lS       nppearance. I'm Keith Langley. I'm counsel for Ford
          7 Reagor-Dykes Auto Group Combined Financial
                                                                            16       Credit and for Mr. Byrd here today
   15        Stulements and Independent Auditor's Report
             December31.2015 .......            ......        58            17                 MR. MULLIN: Docs everybody else want to
   16                                                                       18       make ln~ir appcaranre?
   11                      CERTIFrED QUESTIONS
   lB     NO                           PAGE/LINE                            19                 David M\tllio and David Langston for the
   19     I                    !   " " " ' ' " !HIIIIIH'   16 7             20       Debtors.
          2....   -~ .........,......................      50 20            21                 MR. BUSTOS: Fernando Bustos for Vista
   2{)
   21                                                                       22       Bank.
   22                                                                       23                   MR STROHSCHElN: Steve Strohschein for GM
   23                                                                       24       Financial
   24
   25                                                                       2S                MR CARDER: Mark Card...'T', First Bank &



                                                                                                                  2      (P ages 5 to 8)
                                                                                                                                         App. 006
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                            Page 10 of 102 PageID 1586
                                                            Page 9                                                                   Page 11
     l    Trust                                                                1     Q. I 01ink that's a Friday, but we can
                                                                                                                                               lr
     2             !VIR LAS I!A WAY;      JeffLash~way,   AimBank              2   double-check that.
     3             MR MASSOVH: John Massouh, First Capital                     3     A 28th was Saturday, correct?
     4.   Bank ofTexas.                                                        1     Q Yeah,
     5            MR. DALE: John Dale. lBC Bank.                               s      A So you said - can you repeat the question?
     6            MR WIEI;LE; Scott Wiehle, Bart Reagor -                      6      Q Yeah. Have you communicated with Shane Smith
     7    for Ban Reagor                                                       7   since July 27th?
     B            MR. HILL: Jonathan Hill, AimBank.                            8      A. Yes.
     9            MR WADE: Scott Wade, AimBank                                 9      Q_ Okay, J\nd what was the- when did you do
   10
   11
                  MR. HERRERA: Audin 1Ierrera, Visla Bank
                   MR. CECIL: Toby Cecil, Vista Bank.
                                                                           J.O
                                                                           11
                                                                                   that?
                                                                                      A Saturday.
                                                                                                                                               II
                                                                                                                                               li
   12              MR. DYKES: Rick Dykes, Reagor-Dykcs.                    12         Q. The 2Sth? Or do you mean this past Snl\irday'!
   13        Q. (BY MR. MULLTN) Have you ever given your                   13               MR LANGLEY: Saturday is July 28th.
                                                                                                                                               l'
   14     deposiuon before?                                                14         A The 28th.
   1.5       A No                                                          15         Q (DY MR. MULLIN) Okny. And what did you talk
   16        Q. Do you understand that the court reporter is               16      to Mr Smith about on the 28th?
   17     takmg down your ensmrs and my questions and will put             17         A I called him to let him know th<It his boss had
   iS     them into a booklet thnt could be read back at a hearing         1e      thrc;:atened me.
   19     or a trial in this case?                                         19          Q. And meaning Mr. Reagor?
   20        A I do                                                        20         A Yes.                                                   lr
   21        Q And do you understand that you're under oath?               21         Q. And what did Mr Smith say about that?
   2Z        A Yes, ! do.                                                  22         A Silence and apologized
   23        Q Okay. And do you -let me just teU you,                      23         Q And what else did you talk about with
   24     there could be objections during your deposition, but            24      Mr Smith that day'/
   25     those objections are for the Judge. And unless your              25        A Nothing It w.ts a very short call.


                                                           Pa g e 10                                                                 Page 12
     l    counsel tells you not to answer. you should ans\-\er                 1       Q    Is that the last time you've talked to
     2             And you arc represented by Mr. Langley                      2   Mr. Smith?
     3    today'!                                                              3       A. Yes, it is.
     4       A Yes.                                                            4       Q !lave you communicated in any other way with
     5       Q. If!here's any tin1e during the dcposiuon that                  5   Mr. Smith since then?
     6    you need a break,justlet me know I only ask that                     6      A No
     7    you-· my only request is th~t you wou ld answer the                  7     Q. No c-malls, no texts, nothing?
     8    pending question before we take a break.                             8       A No
     9       A Okay                                                            9       Q. Are- is Mr. Smith on your Facebook?
   10        Q And there may be times when you feel like you               10          A    Don't know. I'd have to look_
   11     know what the question is before I finish it and you             ll          Q. Are you on his Facebook -
   12     want to answer nght away. But if you11just wnit for              12          A. l don't know
   13     me tu finish my question, and l'll try to wnit fur you           13          Q, - as his Facebook friend?
    14    to finish your answer.                                           14          A. r don't know_
   15         A. Okay                                                      15          Q. How -about Twiner? Do you do Twitter or any
   16         Q And thal'll make the record a Iittle easier                16      otller kind of social media ·•
   l/     for the <:ourt reporter to take down                             17          A Vory lirnitt!d
   18               What did you do to prepare for your                    16          Q. - with Mr Smith'!
   19     depos1tion?                                                      19          A. No
   20        A. AnSWI:r some questions from my anomcys.                    20          Q Did you, in the past, communicate with
   21        Q Did you review any documents?                               21      Mr Smith via his SBC Global e-mail account?
   22        A No.                                                         22          A. Yes.
   23        Q. Have you <.'Ommunicatcd with Shane Smith in any            23          Q. Okay. And we would ask that Ford Motor and
   24     way since July 27th?                                             24      you preserve all e-mail, texts, records of any kind of
   25       A. That was a Saturday. correct?                               25      communications with Mr. Smith

                                                                   -   - - -



                                                                                                       3 ( Pages 9 to 12)
                                                                                                                            App. 007
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                         Page 11 of 102 PageID 1587
                                                           Page 13                                                             Page 1 5
    1                MR. LANGLEY; We'll respond to those              1                   MR LANGLEY: l'm instructing yoo not to
    ~    requests.                                                    2         answer
    J               MR. WJEHLE: Cotlld y'all speak up some?           3            A.    I'm following his advise.
    4    It's hard to hear everyono there. I apologize for            4            Q. (BY MR. MULLIN) And have you-- have you, in
    5    interrupting.                                                s         the last two years, received anything of value from       ,,
    6      Q. (BY MR. MULLIN) 11m sorry If J speak up too             6         Mr. Smith?
    7    much, it's almost like w'C're yelling in each other's        .,                  MR LANGLEY: Some instruction We will
    8    1ace                                                         8         notr~"pond

    9                All right. How long have you known               9            Q. (BY MR. MULLIN) Arc you going to follow your
   10    Mr Smith?                                                   10         counsel's instru<,'tion?
                                                                                                                                          II
   11       A. Since early two-thousands.                            11            A     lam.                                             I!
   12       Q. And did you go to school together?                    12            Q. Have you -- has-- have you given anything of
   13                MR. LANGLEY: We're not going to go              J3         value to Mr. Smith in the last two years'!
   14    further into these areas. They don't relate to the          14                   MR. LANGLEY: Move on, Counsel. Do you
   l!l   issues lx:fure the hanluuptcy coun tOJUOJfOW                l:i        have anything related to the cash collateral hearing?
   L6       Q (BY MR. MULLIN) Have you eyer -you and                 16                   MR. MULLIN: I've got plenty related to
   17    Mr Smith socialized together?                               l7         the cash collateral hearing.
                                                                                                                                          ,,
   18               MR LANGLEY: We're not going to respond           18                   MR LANGLEY· Same instmction                     1:
                                                                                                                                          ,,
   19    to any such questions that don't relate to the cash         19            Q. (BY MR, MULLIN) !lave you had any
   20    sources and uses or the collateral positions of' Ford       20         communications with Mr Smith in the last six months
   21    Credit.                                                     21         about vehicles being out of trust or double-flooring of
                                                                                                                                          II
   2Z                MR. MULLIN: I think it goes tel the             22         vehicles?                                                 II
   23    ~Tcdibility of witnesses and-                               2~            A. Yes.
   24                MR. LANGLEY: We won't respond.                  24            Q. Okay. When were those?
   2:.               MR. MULLIN: - information- okay                 25            A. Friday, July 27th.
                                                                                                                                          II
  1------------------------------------~--------------------------------~1 1
                               Page 14                            !?age 16

    l    Well, I understand. But I'm going to finish my               1            Q. Was that the first time you had ever talked to
         statement                                                    2         Mr. Smith about vehicles being out of tmst?
    3               MR. LANG Lt:Y; Oh, please do                      3            A. Yes.
    1               MR. MULLTN· We are seeking informJltion           4            Q And was that the first time you've ever talked
    5    that is relevant because it goes to the credibility of       5         to Mr Smith about double-flooring ofvehiclcs?
    6    Ford's witnesses on the very issues that are before the      6            A. No.
    7    Coun tomorrow                                                7            Q. Okay. When was the first time you tnlked to
    8               MR. LANGLEY: Okay For the record -                8         Mr. Smith about double-flooring of vehicles?
    9    I'm sorry.                                                   9                   MR. LANGLEY: [nstruct the witness not to
   10              MR MULLTN: Go ahead                               10         answer
   ll             MR LANGLEY; For the record, f don't                11            A. 1'01 going to follow my counsel's advice.
   12    represent Ford Motor Company When you say Ford, I hear      12                   MR. LANGSTON: Certify.
   13    Ford Motor Company I represent Ford Credit and              n             Q. (BY MR_ MULLIN) Tell me I>Alat you discussed
   l4    Mr. Byrd. We're hereon behalfofFord Credit and              14         with Mr. Smith about vehicles being out of trust on
   15    Mr. Byrd                                                    15         July 27th.
   16             MR MULLIN: Okay. Well, I'm talking                 16            A- I discussed with him the amounts that were due
   J.7   about Ford Credit, So that·~ ·who we're talking allom       17         to Ford Credit l discuss<.!d with him some examples of    I~
   18    right now, not Ford Motor.                                  18         vehicles being fluor-planned that were sold. And I
   19       Q. (BY MR. MULLIN) Have you and Mr Smith,                19         discussed the nocd thr the dealerships to give us the
   20    within the. last tVo<Q years, traveled or vacationed        20         keys and MSO's when 1 verified that he didn't have the
   21    together?                                                   21         funds to pay Ford Cn:dil for what was owed to Ford
   22              MR. LANGLEY: We won't respond to any              22         Credit
                                                                                                                                          IJ
   23    such questions today                                        23            Q. Let's take those - take each of those pieces
   24       Q (BY MR. MULLIN) Are you going to follow your           l4                  First. on the out-<>f-trust vehicles, did
   25    counsel's advic-e'/                                         25         you quantify the amount at that time for him?

                                                                           ~-




                                                                                                   4     (Pages 13 to 1 6)
                                                                                                                         App. 008
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                              Page 12 of 102 PageID 1588
                                                    Page 17                                                          Page 1 9
    1      A Roughly                                              l   ml)ncy to pay for what \o\'llS owed, I commu nicated to him
    2      Q. And roughly what was the amount?                   2    that he needed to instruct the dealerships to give us
    3      A. Well. the amount owed to Ford Credit was-          3    keys and MSO's and possession of the invt:ntory-
    4   I'm gorng to round up and call it $40 million.           4    inventory and titles.
    5      Q Okay. And what was Mr. Smith's response to          s       Q. And what did -how did he respond to your
    6   that-                                                    6    request?
    7      A.   We will pay -                                    7       A. Turned red a few times, put his head and anns
    8      Q. -- $40 million'?                                   8    on the dtsk and laid there [or 30 to 45 seconds, and
    9      A We've always paid you what we owe you. and          9    then started makmg some phone calls.
   10   we're going to pay you what we owe you.                 10       Q. Who did he - who did he call or who did he               II
   11      Q And how did you respond to his statement that      11    tell you he was calling?                                       II
                                                                                                                                     II
   12   we always pay -we're always going to pay you and we     12        A. 1 don't know who he called.
   13   always pay you what we owe you?                         13        Q. What was he saying on the phon.:?
                                                                                                                                     IIII
   14      A I told him that I needed to see proof that         l4        A He was calling the dealerships to instruct
   15   they had the money for the EFTs that were entered. I    lS    them to cooperate wilh F()I'd Credit,
        needed proorthat they were going to clear               16        Q. Did you sptak with Mr. Reagor or Mr. Dykes on
   17      Q And what did Mr. Smith say to that?                17    the 27th?
   16      A. He provided me an Excel spreadsheet               18        A Yes
   19      Q Do you have that?                                  19        Q. Who did you talk to?
   20      A I do not.                                          20       A   RoUt
   21      Q Did you keep it?                                   21       Q. Okay. And tell m<: about your oonversation
   12      A I did not.                                         22    with Mr. R~:agor
           Q You looked at an Excel spreadsheet. And what                                                                            I•
   23                                                           23       A. Mr. Reogor W'dS ooming back from Bermuda to
   24   did the Excel spreadsheet show?
                                                                24    Washington, D.C. 1 think be mentioned Dulles Airport.
   25      A II lrad vru ious entities with receivables and
                                                                25    And then from Dulles to Dallas and then from Dallas to         fi




  ---------------------------+---------------------------11 1
                                                    Page 18                                                          Page 2 0
        cash balances and oontracts and transits, etcetera.      1    Lubbot'k. Soh~ told me about that And then v.e v.ere
            Q And -· and what did you say to Mr. Smith after     2    texting. J think he was in flighL I'm not sure, but I
    3   you reviewed the Excel spreadsheet?                      3    think he was. And we v..ere texting back and forth about
    4       A ThRt that wasn't going to be good enough, they     4    our findings
    5   needed to see proof offunds and the Excel spreadsheet    5       Q. So you had text messages going back and forth
    6   was insufficient to do that                              6    between you and Mr Reagor?                                     ll
    1       Q And what did Mr. Smith sny to that?                7       A   Yl:S.
    a       A He said, "That's what! have " And I said, "I       8       Q Did you have any --anything else that 1vas
    9   need t.P see bank balances I need to see proof of        9    exchanged berwecn you orally?
   10   funds "                                                 10        A. 1\ phone call.
   11       Q Did he show you any bank balances?                l1        Q And 1Yhat did you discuss?
   12       A. Hedid,                                           12        A We discussed - and Utis is when- after he
   13       Q. And what - how did you respond to that'!         13    had landed in Dallas. And he told me he was on the
   14       A After we went through them all, ttwaso't-         14    tannac. And he told me he was getting ready to catch
   15   it wasn't ncar enough money And l communicated to him   15    his flight to Lubbock, which was - i! sounded like a
        that that's not enough money                            16    private flight, And Ttold him about the 40 million
   16
   l7       (..). How much was rt'!                             1'1   He adan1ailtly disagreed witl't my statement U1~t he owed us   II
   18       A In the 13- to I 5-million-dollar range, what he   lB    $40millinn.
   19   shomd me.                                               19               I told him that we had found some examples          1:

   20     Q And do you know what happened to that 13 to J 5     20    where vehicles were floored that were previously sold
                                                                21    I told him that we had some examples of vehicles being
                                                                                                                                     II
   21   mrllion dollars?
                                                                                                                                     fi
   22      A I do not                                           22    floor-planned on more than one credit line And I also
   23      Q Okay So what further conversation did you          23    told him -- and he continued to disagree with the amount
   24   have with Mr Smith that day?                            24    that wa~ due And then I said, "Well Bart, we're going
   25      A Once wt1 veri lieu thut there wasn't enough        25    to oomc back on Tuesday to count the vehicles again
                                                                                                                                     II

                                                                                        5 (Pages 17 to 2 0)
                                                                                                                App. 009
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                           Page 13 of 102 PageID 1589
                                                         Page 21                                                                Page 2 3
    l    And we can verify and solidify the amount that was due."            1    there pretty late. I don't have the exact time. But l
    2            And he became em aged. He started                           2    met with Shane and Rick and left sometime after that,
    3    screaming anc.J yelling at me. And he said, "No, you                3       Q. O!."'!ly. So was it just you and Mr. Smith in
    4    won't I'll shMt your fucking ass." And 1 immediately                4    that office for at least seven hours that day?
    5    endt:d the phone call, followed by a phone call to Rick             5       A. There were people in and out, and he was in
    6    Dykes to tell him what had happened, follov.\..'CI by a phone       6    and out. And he would al low me to use his office to
    7    call to Shane Smith to let him know what had happened.              7    make private phone calls. 1 was in their corporate
    8    followed by a phone call to my boss to let him know what            8    office all day, but not necessarily in Shane Smith's
    9    happened.                                                           9    office the entire time.
   10       Q    Who's your boss?                                        10           Q. You were in their office most of- in his
   11       A. Paul Boudreau                                             11       office - in Shane Smith's office most of the day; isn't
   12       Q What explanation did Mr. Smith give to you for             12       that true?
   lJ    the 40 million out of trust'/                                   13           A. I was in his office a lot that day. And I was
   14       A None.                                                      H        out in the hall and making phone calls elsewhere as
   15       Q. What about the double<plc:dging?                          15       well.
   16       A None,                                                      16           Q. What time-- what time of day was that you
   17       Q  Did you -did you ask him for an explanation?              17       told Mr. Smith about the out of trust?
   18       A. Absolutely
                                                                         !S           A. It was later in the day. Probably 4:30 to
   19       Q, J\nd what did be do? Did he sit there                     19       5:00, somewhere around in lhere. I can't quote the
         silently?
                                                                         20       exact time. But it was later in the afternoon.
   20
   2l      1\ He said, "f'rn go111g to have to research iL I
                                                                         21           Q. Tell me about your conversation with
                                                                         22       Mr. Boudreau. What did you discuss?
   22    don't know "
                                                                         23           A. Which one?
   23       Q And then you called Mr. Dykes. Tell me about
   24    U1at conversation.
                                                                         21           Q. Well, the one you said you --you just told us
                                                                         25       about, you reporting--
   25       1\. I called Rick to tell him about what had
                                                                                                                                            lr



                                                         Page 22                                                                Page 24
    1    happened with Bart.                                                        A So to claritY --
    2       Q And what did you discuss with Mr Dykes at                      2      Q. --your conversation with Mr. Reagor.
         that time?                                                          3      A. To clarify the call after l was U1reatened.
                                                                                                                                             [
             A. I told him what Bart said to me                              4      Q And what did Mr. Boudreau say?
    s        Q Had - did you tell Mr. Dykes about the                        5       A I don't recall exactly what he said. It
                                                                                                                                             I
    6    out-of-trust situation and the double-pledging?                     6   was- there was a long pause after l told him what had
    7        A. I believe he was al ready awW'C of it.                    7      happened. And we talked about what had happened and the
    8        Q. How was he aware of it?                                      B   circumstances, and we ended the call And he had some
    9        A. Because he came to the office Friday night and               9   phone calls that he needed to make to notily some people
   10    met with Shane and I.                                           10      as to what happened,
   11        Q Okay Is it true that you spent the whole day              ll        Q Okay.
   12    in Shane Sm1th's office on July 27th?                           12          A It wasn't a long call. It was a brief call           II
   13        A. I got to the office around I0:00. And J was              lJ          Q. Who - who else was he going to notifY?
   14    there quite a while, yes.                                       14          A l don't know.
   lS        Q Did you go have lunch with Mr Smilh that day?                         Q Have you ever been convicted of a felony?
   16        A !did                                                      16          1\. No.
   17        Q Where did you go?                                         17          Q. How aiJuut a utisdemcru1or iovolvi.ug moral
   18        1\. I don't know the nan1e of the restaurant. It            18      t'Urpitude? Have you ever been convicted of one of         li
   19    was an Italian restaurant downstairs from their office.         B       those?
   20        Q, Okay, And what time did you leave?                       20         A. No.
   21        A   Lunch or-                                               21        Q Have you been contacted by the US. Attorney             !
   22        Q   After you left Mister-- what time did you               22      in connection with the Reagor-Dykes matter?
   23    leave Mr Smi1h's office?                                        23        A No.
   £4        A It was sometime alter Rick got there. And I               24        Q. How about the FB1?
   2:!   believe it was 6:30, 7:00, something like that We were          25        A. No.



                                                                                                  6 (Pages 21 to 24)
                                                                                                                           App. 010
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                   Page 14 of 102 PageID 1590
                                                            Page 25                                                        Page 27
    1         Q. Tell me what your job is at Ford Motor Credit.        1       Q How did that come about'/
    2         A, l'm the Dallas regional manager.                      2       A l don't know.                                         ,,
    3         Q. Okay. What does the Dallas regional manager           3       Q. Who directed it to occur?
    4      do?                                                         4       A l don't know.                                         II
    5         A. l manage a territory which includes all of            s       Q . Who informed you it W<1S going to occur?
    6      Oklahoma and the top half ofTexas. l huve roughly 1JO       6       A. I wasn't informed it was going to occur.             I
    ..,    dealerships that I manage, 10 employees. I manag~: the      7       Q. Well, why were you at Rcagor-Dykcs on July the        I

    8      relationships with those dealers and business               8    271Jt?
    9      development and generating revenue and volume lor Ford      9       A. B~:cause I was asked to come to Lubbock.              I


   10      Credit                                                     1.0      Q. By?                                                  :
   11         Q And is your boss Mr. Boudreau?                        Jl       A Myboss.
   12         A. Heis.                                                12        Q. Mr. Boudreau?                                        I

   13         Q. Is he your only boss, or are there other             13        A. Yes.
   14      bosses?                                                    1q        Q. And did he mention Black Belr to you?
   15         A. Ht.!'s my uuly buss.                                           A No,                                                   i
   16         Q. What's Mr. Boudr1.:au's title?                       16        Q When was the first time you heard about Black        II
   17         A  General manager of the central market area.          ll    Belt being associated with Reagor-Dykes?
   18         Q. And there are three other people being deposed       18        A. Sometime after June 281Jt. I don't know
   19      today. Ms. Schmucker, Mr Leal, and Mr Conlan Are           19    exactly when.
   20      they all people who report up 10 you?                      20        Q And what were you told?
   21        A. Just one                                              Zl        A That they -- there -- that they applied this
   22        Q. Which one?                                            22    process to the June 28th audit and there were some
   23        A Gwen.                                                  23    irregularities and discrepancies uncovered. And those
   211       Q And then what about Mr. Leal and Mr. Conlan?           24    1¥ere reviewed with us at that time.
   25      How are they --                                            2S        Q. And U1e --so the- the June 28th audit was
                                                                                                                                        I




                                                            Page 26                                                        Page 28
     1            A  Coworkers.                                        1    of the Reagor-Dykes inventory. Who was that provided to
     2            Q. Just coworkers?                                   2    wi!Jtin Ford Motor Credit?
     3            A. Colleagues, coworkers.                            3       A. Multiple stakeholders.
      /j          Q. Okay. What's Ms. Schmucker's title?               q       Q. Okay Who would !Jtey be? Name them.
     5            A. Business development manager West Texas.          5       A. The BDM, the regional manager, the dealer
      6           Q. And what about Mr. Leal? What's his title?        6    credit supervisor, the dealer credit operations manager,
     7            A. H~ is tin: finaucial set vices manager for the    7    the ·wholesale audit folks, multiple stakeholders. l
     8      central market area.                                       8    can't name them aJ I.
      9        Q. And what about Mr. Conlan? What's his title?         9       Q. Okay. Could you tell me who these people are,
   10          A I don't know his title. He's --                      10    though, for instance, the BDM?
   11          Q. Do you know what he does?                           11       A That's G~ Schmucker.
   12          A. He's a Black Belt-- a Master Black Belt for         12       Q, Okay And the regional manager -·
   13       Six Sigma process.                                        13       A Tl1nt's me.
    14          Q. So that's a computer program you're talking        H        Q - is you So you gel it.
    15      about?                                                    15               And who are these other people you're
    l6          A It's a process where you identify defects per       16    talking about'/ What are their names?
    l7      million opportunities. It's a well-knOWn process          17       A. Dcalt:r crt:uit Sli!Jt:l visor Is Scot1 Carter.
    18      improvement plan.                                         lB       Q. Okay. Anyone else?
    19          Q. So when you're saying, "defects." you're           19       A. The center operations manager for dealer
    20      talking about red tlags, something wrong?                 20    credit is Bill Delancy,
    21          A. It's what it is, defects per million on any        21       Q Okay,
    22      application you want to app ly it to.                     '22      A Rene Leal would get those as well. Ho's our
    23          Q. And was that applied in this case to the           23    financial services manager And D~nnis Neely. our
    24      Reagor-Dykes inventory?                                   24    dealer credit manager in Nashville, would also
    25          A. I believe it was, yes.                             25    p<ltentially see the audit results as "'-ell

                                                                                     -~




                                                                                             7 (Pages 25 to 28)
                                                                                                                     App. 011
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                   Page 15 of 102 PageID 1591
                                                    Page 29                                                            Page 31
    !        Q. And you don't know who made tho deciston to              1        Q. I think it's a- supposed to be a listing of
    2    either consider applying Black Belt to the Reagor-Dykes         2   the debt-- the floor-plan debt broken down by
    3    audit findings or actually directed that that occur?            3   dealership.
    ~        A. I have no idea.                                          4        A. As I said, I haven't been involved since the
    ~       Q It wasn't you?                                             5   bankruptcy was filed. So, no, l have not- I have not
    6       A. No                                                        6   seen this.
    7        Q. Did you discuss the Black Bell program with              7       Q. Okay. Do you know the total amount out of
    s    Rick Dykes?                                                     8   trust?
    9        A I discussed findings I didn't specifically                9        A As of right now?
   10    mention Black Belt.                                            10       Q. As or right now?
                                                                                                                                       I
   ll       Q When was that? On the 27th of July?                       11        A. I do not. Again, I haven't been involved
                                                                                                                                       I
   12        A. That Friday and/or Saturday J can't remember            12   since the bankruptcy was filed.
                                                                                                                                       I
   13    exact ttmes of discussions, but around those two days.         13              (Ex.hibit 3 marked.)
                                                                                                                                       I
   14       Q Okay.                                                     14       Q. Can you tell me if you've seen Exhibit 3?
   15       A. lt was discussed on Friday evening in the                15        A. I haven't seen this before.
   16    meetmg with him and Shane, some of the high-level              16       Q. Okay. Okay. So you haven't seen Exhibit 3,
   17    findings                                                       17   the list of the--
                                                                        18        A I have not seen -
   lB       Q Did Shane used to work for Ford Motor Credit?
   19              MR. LANGLEY: We're not going to get                  19       Q. -out of trust-
                                                                        20        A. -all of these pages detailing specific VIN
   20    further into these issues that don't relate to the cash
                                                                        21   numbers and units like this. The only thing I've seen
   21    collateral hearing, lnstmet the witness not to ans~r.
                                                                        22   is very high-level information. And it was prior to the
   22        A I'm going to follow my counsel's advice
                                                                        23   filing. In fact, 1 was on vacation from August 3rd
   23        Q. (BY MR. MULLfN) How much does Ford contend
                                                                        24   through August 12th.
   24    that Reagor-Dykes -the Reagor-Dykes Auto Group owes
         Ford Motor Credit?
                                                                        25       Q. Did you reach any conclusions about how
   25


                                                    Page 30                                                            Page 32
    1        A.    I don't have tl1e exact an1ount because I             1   Reagor-Dyk-es came to have $39 million out of01Jst?
    2    haven't been involved with anything regarding the group         2       A. I have no idea.
    3    since the bankruptcy filing                                     3       Q. And do you have any- did you reach any
    II        Q Okay Let me show you a document                          4   conclusions about how the double-flooring occwred?
    5                 (Exhibit 2 marked.)                                5       A. I have no idea.
    6         Q. Why haven't you been involved?                          6       Q. Has anybody that you work with at Ford
    7         A The decision was made that onc;e the bankruptcy          7   communicated to you how those things occurred?
    8    occurred, that I needed to get back in my job duties and        8       A. No
    9    run a very large and important region for the company.          9       Q. Were you in charge of the quarterly audits of
   10    It's a full-time job So once the bankruptcy was filed,         10   the inventory ar Rl!i\gor-Dykes-
   11    we have people at Ford Credit that specialize in               11       A. No.
   12    handling these situations. It was rumed over ro them.          lZ       Q -- by Ford Motor Credit'?
   13    J\nd I went back to my regional manager duties.                13       A, What do you mean by -
   14         Q Who made that decis10n? You said the decision           14               MK LANGLEY: Hold on just a mmute
   15    was mude                                                       15               I'm going to object to vague and ambiguous
   16         A. I know who communicated it to me, but l don't          J6   on questioning,
   17    know who made the decision.                                    17               You can answer
   _a         Q. Okay Who communicated it to you?                       18       A What specifically arc you asking? 1want tO
   19         A Paul Boudreau.                                          19   make sure I understand your question.
   20         Q All right. Let me show you Exhibit No. 2                20       Q. (BY MR. MULLIN) Well, let me-- let me step
   '21   Are you ramiliar with that document?                           21   hack a page.
   22         A. I am not.                                              22              ford Motor Credit had quarterly audits         I

   23         Q Okay                                                    23   done ofthe inventory ofReagor-Dykes Auto Group; is        I
   24        1\ Let me -let me- what ts this? A listing                 24   that right?
   ?S    of the inventory?                                              25       A. Yes.

                                                  --    -           -



                                                                                            8 (Pages 29 to 32)
                                                                                                                  App. 012
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                         Page 16 of 102 PageID 1592
                                                          Page 33                                                                Page 35
       1       Q Okay, Were      }'OU   the person that directed those    1       A The dealer credit analyst Don't know- I
       2    audits?                                                       2    can't remember Wh1ch one did tl
       3        1\, No.                                                    3      Q Okay
       4        Q Who directed them?                                      4       A The dt:aler credit superv1sor, Scott Carter,
                                                                                                                                           !
       5        A. Multiple stakeholders.                                 5    \he center opel'lltlons manager of dealer credit, Btll
       6        Q. Tell me who they arc.                                  6    Delaney; the dealer credit manager, which I'm not sure      '

       7        A. Well, it would be a very long lisL The file            7    who the person was at that potnt in time; our commercial
       8    was last approved in '16, and it probably had, wow, 15        8    risk department tn Dearborn, which probably had two tO
       9    people involved. l'mjust -- thars ntotal guess on             9    three reviewers; and then various v1ce pres1dents and
   10       the number But it's multiple stakeholders that make          10    senior eJ<ecuti ves and managers of Ford Credit
   L        the decision in this case.                                   11       Q Okay Do these 15 people meet together as a
   12           Q To conduct the quarterly audtts?                       l2    group to make thts decisron, or is it done e-mail? Or
                                                                                                                                           '
   13           A It's approved in a ·- in a review, correct, by         13    how is that done?
    l4      multiple stakeholders.                                       14      A The credit file process goes- is completed              !

    l5          Q How often are the reviews?                             15    over a long period of time, weeks And people review
   16           A. Annually or every rwo years depending on the          16    the file at various different stages along the way And
   17       risk associated with the account.                            1.7   \hen in this case. due to the credit commitments, it was
   18           Q. Were the audiL> at Reagor-Dykes actually every        18    reviewed by our NACRC, our natfonal operating committee.
   19       quarter?                                                     19    And I presented the file in a mecttng to all of these       !
   20          A. r don't recall exactly when they were. I'm             20    folks And then they decide ifthey want to approve it
   Zl       not in charge of selling the schedule.                       21    or not
   22          Q Was-                                                    22       Q Okay Is it ··the quarterly audit·· is that
   23          A But they were on a quanerly schedule.                         standard for Ford Motor Credit on dealerships, or is
                                                                         23
   24          Q They were on a schedule to be audited every -           2.4   it-- is that W'lusual?
   25       svcry quarter?
                                                                         25       A That's proprietary information, and I don't

  ------------------------------~------------------------------1 11
                                                          Page 34                                                                Page 36
       1        A Correct.                                                 1    think 1 need to discuss that. That's confidential to my
       2        Q. And there was a group of people <ll Ford Motor          2    company on how we audit dealers.
       3    Credit that made that decision on how oflen the audits         3       Q. So you're refusing to answer that one?
       I}   would occur?                                                   4              MR. LANGLEY: I'm instructing him not to
       s        A. Multiple.. Multiple input and multiple                       answer.
       6    stakeholders.                                                  6        A. 1 don't think it's relevant.
       7        Q Ok~y. Aud were you one ofthe 15?                         7        Q. (OY MR. MULLIN) Did ·· but I'm just asking
       F3       A, Yes                                                     8    you: Docs this committee ever meet face to face, or is
       9        Q. And can you tell me the names of any of' !he            9    it just-
   10       other 15 -- any of lhe other people that are in t11e 15'?    10         A N~                                                   I


   11           A Okay Gwen Schmucker, business development              11         Q. It's all handled via e-mail •·
   12       manager; me; Rene Leal, l.he financial services manager;     12         A. Various people are face to face in a certain
   J3       David Center, the sales operations manager- or it            13     area of the country if they're able to get together;
   14       would have been a different sales operations manager at      14     otherwise, it's multiple people dialing in.                1




   15       that time - the financial services manager, the              15         Q, Okay. Do the same 15 people all get the
   16       regional manager; the dealer credit analyst; the dealer      16     audit, the report?
    l7      credil-                                                      17         A No. No.
   18          Q Give me names if you can because I'm-- you              18         Q" All right.
   19       know, I-                                                     19               MR. LANGLEY: David, let's taken break
   20          A. 1 don't know that I can do that I mean,                20     when you're ready.
   21       that's a lot of nrunes and --                                21               MR. MULLrN: Sure. That's fme. We'll
   22            Q Well, if you don't know l.he name, give mo the        22     take a break right here.
   23       title But if you know the name, 1 prefer the name.           23               MR. LANGLEY~ Go off the record.
   24            A. Okay                                                 24               (Break from 11 ;37 am. to 11:42 am.)
   25            Q Yeah.                                                 25        Q. (BY MR. MULLIN) Do you know if Ford has



                                                                                                  9 (Pages 33 to 36)
                                                                                                           App. 013
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                              Page 17 of 102 PageID 1593
                                                                Page 37                                                            Page 39
    1           received any payments on the Reagor-Dykes indebtedness       1           A   r don't know.
    2           since July 27th?                                             2           Q. Who wou ld know that?
    3              A Are you saymg Ford or Ford Credit?                      3           A Probably Rene Leal.
                                                                                                                                                 :
    4              Q Ford Credit                                             4           Q. Okay. What i!dvlr. Leal in charge ol? I think
    5              A    I'm nor aw-Me of any Again. 1 haven't been           5     you used the word "in charge."
    6           mvolved                                                      6           A. lie Is in charge of the sit11ation.
    ..,
                   Q. Do you know ifford Credit has any of the               1           Q. The situation of collecting the Reagor-Dykcs
    s           collateral for the Reagor-Dykcs debt in its possession?      a     debt?
    9              A Can you repeat the question?                            9        A He's in charge of trying to collect whatever
                                                                                                                                                 I
   10              Q Does Ford have- Ford Credit have any of the           10      the amount of money is that's owed to us, protecting
                                                                                                                                                 '
   11           collateral tbr the Rcagor-Dykcs debt in its possession?    11      Ford Credit's interest.
   12              A    What do you mean by "have"?                        12         Q. Well, is Paul Boudreau supervising Rene Leal?
   1.3             Q.   Well. have in Lhdr possession. I mean. d11         !3            A He does
   14           you have it, custody, control?                             14            Q. Ford claims a lien on properTy other than            I

   .l5             A. We're moi'litoting it. Bm it:s still on the          15      vehicles, curn.:~:t?                                          I

   16           dealership premises.                                       16                MR LANGLEY: ObJection; calls 1br a
   17              Q Okay.                                                 11      legal conclusion
   18              1\. Does that answer your question?                     18               You can answer if you know.                         li
   H               Q    Well, in a way But I want to know if there's       1!::1      A    We  have UCC financing statements, and we
   20           anything that's not on the dealer's premises that you      ?0      have - I believe we have secority agreements for all
                                                                                                                                                li
   2!           have taken.                                                21      locations we do business with.
   22              A    I'm not aware ol'tmy.                              2'l        Q (BY MR. MULLfN) Okay, So is Ford-· do you
   23             Q.    Okay.   So arc you aware of Ford liquidating       23      know ifFord is claiming a lien on any property other
   H            any of the collateral for the Reagor-Dykcs debt since      l4      than vehicles?                                                I


   25           July 27th?                                                 25         A I don't know.
                                                                                                                                                 I
                                                                                                                                                 I

                                                                Page 38                                                            Page 40
                                                                                                                                                 I

       1            A     I have not been involved since the bankruptcy      1           Q Do you know \\/hat Ford's plan for liquidation
       2         filing on August lst, I believe it was. So, no, I'm not     2     of the collateral would be if it \!Vert to have its motion    !

       3         aware of anything that's occurred since August I st.        3     lor relief from stay granted?
       4              Q What is the current value of Ford's collateral       4         A I do nol                                                I

       5         for the Reagor-Dykes debt?                                  5         Q. Who would know that?
       6             A. I don't know                                         fi        A_ Rene Leal.
                                                                                                                                                 I
    I                Q. WliD would know nt Ford Credit?                      7         Q Were yon aware ohnyrcQ flags of fraud at
       9             A Probably Rcoe Leal since he's running the             !:!   Reagor-Dykes before JuJy 27th?
       9        siruation.                                                   9                MR. LANGLEY: Objection; vague and                 II
   10               Q. Okay.                                               tO      ambiguous.
                                                                                                                                                II
   11               A He could probably get you to the exact penny         l.l                You can answer if you know wha( a rod flag
   12               Q Do you know if Ford has received anything for        l2      is, if you know what indices of fraud are
    I3          units in transit since the bankniptcy?                     13          A No comment.
   1~               A You mean Ford Credit?                                14          Q. (BY MR. MULLTI--') Do you know what a red flag         I
   15               Q Right                                                15      is?
   16
   17
                    A Not -· you've got to be specific With me.
                    Q. rord Credit--
                                                                           16
                                                                           17
                                                                                               MR. LANGLEY: Same objectioo
                                                                                         A It can mean many things
                                                                                                                                                i
   lB               A We're two totally different companies                18          Q. (BY MR MULLIN) So you don't have any idta
   19               Q I know But unless I tell you Ford Motor              19      what the term, "red flag." would mean in the context of
   20           Company, I'm talktng about Ford Credit, okay? Because      20      di.scovering a fraud?
   21           Ford Motor Company--                                       21                MR. LANGLEY: Same 11hjection.
   22                       M'R LANGLEY· That's fine.                      22                THE WITNESS: Are you instructing me not
   23               A Okay. Can you repeat the question?                   23      to ans"'er'l                                                  i
                                                                                                                                                 :
   24               Q. (BY MR MULLTN) Has vord Credit received             24                MR. LANGLEY: No. If you know what he
                                                                                                                                                 '
   25           anything lor units in transit?                             2:1     means by ''red flags," you can try to help him with his

           --

                                                                                                     10 (Pages 37 to 40)
                                                                                                                              App. 014
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                    Page 18 of 102 PageID 1594
                                                        Page 41                                                              Page 43
    1    questton.                                                        commendt:d for their hard mrk and their efforts Thank
    2       A. I know what a red flag is, yeah                       2    yo\l aU very, very muob We greatly appreciate you and
    3       Q. (BY MR. MULLIN) Okay                                  3    value our pannershtpwith the Reagor-Dykes                    I!
    4       A   So can you repeat the question'?                     4    organization "
    5       Q I'mjust asking if you saw any red flags of             5             Is that-- is that correct? Is that what
    6    fraud before July 27th at Reagor-Dykes?                     6    she said?
    7       A. Of fraud? Specifically fraud?                         7       A On June 29th, that's what she said.
    a       Q. Well, let's say fraud, out of trust.                  8          Q. Ofthisyear, right-
    9    double-pledgmg.                                             9       A. Correct
   10            MR. LANGLEY: Objection; compound.                  10          Q. -2018?
   11       Q. (BY MR. MULLLN) You can answer.                      ll          A Yes.
   12            MR. LANGLEY: Answer if you can, yeah.              12          Q. And dill you voice any disagreement with            II
   13       A. Repeat the question, please.                         13    Ms. Schtnuckcr regarding her statements here either n.fler
   14       Q (BY MR. MULLIN) Did you see any red flags of          14    receiving this e-mail or any time?
   15    fraud, double-pledging, out onrust before July 27th?       15       A. You know, l get abom200 e-mails a day, so J
   16       A. No.                                                  16    don't know if I --I don't think J did J probably just
   17       Q I'm going to mark this as--                           17    tiled it away
   18             MR. MULLlN; Let rnc borrow an exhibit             18          Q. Okay Did you have any discussion with
   19    sticker here.                                              19    Ms. Schmucker about the June 28th audit of the
   20              What's our last number over there?               20    Rcagor-Dykcs Group?
   21             MR LANGLEY: It's 3.                               21       A. Not thatr recall.
   n              MR. MULLIN: So we're on 4?                        22          Q. Did you have any discussion with her about her
   23             MR. LANGLEY: Yes, sir                             23    conunentary on the Ford- Ford Credit audlt of the
   24           (Exhibit 4 marked)                                  24    Reagor-Dykes Group?
   25       Q (BY MR. MULLIN) L~t me show you Exhibit                       A. I don't recall any


                                                        Page 42                                                              ?age 44   1
                                                                                                                                           1




    1    No. 4 Sec if you've seen thnt before. It WliS markt!d       1       Q. Did Ford Motor Credlt conduct the audit of the
    l    forth~: previous depositions as Exhibit J0 by Ford          2    Reagor-Dykes Group, or did it have some\>ody do it? Did
    3    Credit CQunse!                                              3    they outsource it to someone else to do the audit'!
    4              MR LANGSTON: ltws premarkud.                      4       A. We have a vendor that conducts our audits tbr
    'j            MR    MULLIN~     Oh, it was premarked But         s    us.
         who marked it?                                              6          Q. And who is that?
    7             iVJR, LANGSTON: W~ did                             7          A. AiM l believe it's called AiM, A·l"M,
    8              MR MULLIN: Oh, we did. Okay                       8          Q. Where is that company out of?
    9             (Wiu1ess looks at document)                        9          A. l don't know
   :o       A. Okay Your question is?                               10          Q Do you know who the lead auditor w.ts?
   ll       Q. (BY MR. MULLIN) 1-!ave you seen this document        1l          A. l do not.
   12    before'!                                                   12          Q. Did AiM conduct all the 11udits ofReagor-Dykes
   13       A, Well, yes. I \VdS copied on 11 right lhere                 in tJ1c last t\vo years for Ford Motor Credit?
   14    (pointing).                                                L4        A. 1 think so.                                           II
   15       Q Right. And- so Exhibit 4 contains, at the             1.5       Q. Okay. Did you have anybody that you talked to
                                                                          at AiM'!
                                                                                                                                       II
   16    very bottom, an e-mail from Gwen Schmucker to Bart         16
   17    Reagor and Rick Dykes and Shane Smith with a copy to       1/          A No.                                                  II
   18    you. correct?                                              18       Q. Bot you-all received the audits, correct?
   19       A Yes.                                                  t9          A. Yes.
   20       Q And that's dated Ju11e the 29tJl, 20 I 8, correct?    20          Q And did you review the audits when you
   21       A Yes I received it on June 29th.                       21    received them?
   22       Q And Ms Sd1mucker writes, "Attached is the             22       A Ofcourse
   23    Group Summ;lry fi'om the audit \\1: conducted at each of   23       Q. l'd like to look at th~: audit lor June 28th
   24    your store~ yesterday These results really are             :24   I had a couple questions about it.
   2')   fantastic and your entire organization should be           25              Look at - I wanted to focus in on



                                                                                           11 (Pages 41 to 44)
                                                                                                                     App. 015
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                     Page 19 of 102 PageID 1595
                                                            Page 45                                                          Page 47
         Reagor-Dykes Chevrolet.                                         1    to the auditors by the dealerships.
    2      A Which page are you lookmg at? The last one                  2        Q. Right, And that would be what? Seven days?
                                                                                                                                         II
         or the third one?                                               3    That's the seventh day?
    4       Q 1think I'm On the third page, yeah                          4       A. Seven business days.                                I!
    5       A. Th1s one?                                                  5       Q. Yeah, Okay So seven- in the seven
    6       Q    Y~'llh,   Is that the page you're looking al'1           6   business days preceding the audit, there were 225
    7       A. Yeah,                                                     7    vehicles sold oJT of the Floydada lot That's what the
    8      Q. Okay Do you see where it says, "Reagor-Dykes                8   audit is tel ling us, isn't it?
    9    Chevrolet," on Exhibit 4?                                        9      A lfthe dates we were provided were accurate,
   10       A   Yes                                                     10    that would be correct.
   11       Q And it says -- Reagor-Dykes Chevrolet, that's             11      Q. Okay. And the dollar amount, that would be
   12    the dealership in Floydada, right?                             12    the- the dollar amount of the sales, the 9 4 million?
   13       A Yes.                                                      13        A. It would be the 225 units added up.

   H        Q And it shows here thnt there's 225 vehicles as            14        Q     It would add up to 9.4 million, correct?

   .s    ofJune 28ih, 2018. that have been sold, but Ford has           15         A. 1 haven't run the numbers and I haven't seen
   16    uot yet received the money.                                    16    I hat, but it should

   l7       A Okay                                                      17         Q. It shows that on the report~- on the audit
   18      Q. And is that- that's what it says, right'/
                                                                        lB    report if lhe audit report-
         That's \'Jhat the audit says?
                                                                        19         A. I haven't double-checked those numbers, but
   19
                                                                        20    that's what it should he
   20       A It says number sold not due.
            Q. Right. It's not due yet because it's due
                                                                        21         Q. Okay And --so do you know how many cars--
   2l
                                                                        22    excuse me I should say vehicles or units -- how many
   22    during the following VlCek, t-orrect'!
                                                                        23    units were on the lot when the lol was full at Floydada?
   23       A. Could be,
                                                                        24         A. I have no idea.
   24       Q. Well, let's look at that.
                                                                        25         Q. Well, ·you received reports, didn't you, from
   25              It says the dollars sold not due are-


                                                             !?age 46                                                        Page 48
    1    for that 225 vehicles is $9.401,090, correct?                   1    Reagor-Dykes indicating how much inventory- whal the
            A It does.                                                   2    inventory was at the Floydada lot, didn't you?
    3       Q. And then it tells you wllc:n that money is due            3        A. I - t don't recall receiving specific
    4    by day, correct?                                                4    inventory runs, no.                                         '
    5       A. The -- yes, it does.                                      5        Q. Did- did Ford keep track of what the
    6       Q So it tel ls you that on the 29th. $997,437 is             6    inventory was at the Floydada lot?
    -,   due, correct?                                                   7        A What do you mean by "keep track of'?
    8       A That's what it says.                                       8        Q. Well, did you have reportS to you ofwtm the
    9       Q. And then it tells you how much is due                     9    inventory was at dates -- at various dates at the
   10    July 2nd. July 3rd.. Ju ly Sth, 6th, 9th, and I Oth,           10    Floydada lot?
   11    correct?                                                       11        A. That infonnation is available ut all times,
   12       A It does                                                   12        Q Wou1dn't that be part of your responsibility
   :J       Q. All right So this report indicates then that             13    as the regional manager to know what the capacity of the
   14    during the \';eek prior to the audit, that the                 14    lot was?
   15    Reagor-Dykes Chevrolet dealership in Floydada had sold         1:1            MR. LANGLEY: I'm going to object to the
   16    225 velucles, oorrect?                                         16    line ofquestioning. And at this point, we have had
   17       A. You said, "prior to the: audit" What e1<nctly            17    more than enough questioning that doesn't relate to the
   18    do you mean by 11prior to the audit"?                          18    issues before the bankruptcy judge tomorrow. lnstmct
   19       Q. Well. that would mean in-you know, seven                 19    the witness to answer no lurther questions in this area.
   20    days prior. right? Because isn't the- aren't they              20             MR. MULLIN: This goes directly to what
   21    responsible for getting the money - in od1er words, how        21    the collateral is, so I don't know ifyou can get away
   22    do they know that the money is due on June 29th, fbr           22    with that
   23    instance? Does that mean that the vehicles were sold on        23              MR LANG!...EY: Tfyou have a quest1on
   24    the 22nd?                                                      24    about the value oftl1e oollateral or the amount oftl1e
   25       A. It's based on the sales date that was provided           25    indebtedness. which you've already asked and he says he



                                                                                             12 (Pages 45 to 48)
                                                                                                                        App. 016
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                    Page 20 of 102 PageID 1596
                                                          Page 49                                                           Page 5 1
     1     doesn't know, you'll have to ask somebody else, go            1   speculative, instruct the witness not to go further in
     2     ahead.                                                        2   this area.
                                                                                                                                          1r
     3                 MR. MULLIN: Well, you're trying 10                3              MR MULLTN: I'm just asking what he
     4     testil)o for him. But 1 think it'S a very interesting         4   knows.
     5     fact.                                                         5              MR LANGSTON: Certify.
     (j         Q. (BY MR MULLIN) Okay. Let's -let's go into             6              MR. LANGLEY: I'm instructing him not to           II
     1     it a httle further                                            7   answer Do you have any other questions?
     B                 Arc you going to follow his advice and not        8              MR. LANGSTON: Certil)o that
    9      answer?                                                       9              MR. MULLIN: So he won't answer questions
   10                  MR. LANGLEY: You're instructed not to           10    about the vehicles. I don't know what the - how that
   11      answer any further questions in this line                   11    couldn't relate to cash collateral, but --
   1'2          A. Absolutely I'm following his advice.                12               MR. LANGLEY: Objection to the sidebar
   13           Q (BY MR. MULLIN) Okay, Let's see here.                13               MR. MULLIN: Well, it's not a sidebar.
   14                  (Exhibtt 5 marked )                             14               MR. LANGLEY: Objection to this stdebar            li
   15           Q l .el me show you Exhibit No. 5, which is the        15               MR. MULLfN: I'm begging you not to                li
   16      balance sheet Jor the Floydada lot as of June 30th,         16    instruct my questioning of the witness.
   17      20 18 Have you ever seen this document before?              17              MR. LANGLEY: Do you want to go back co
   18          A No.                                                   18    the Court novll                                              li
   19                 MR LANGLEY: Did you mark it as 5?                19              MR. MULLIN: 111 go back to the Coun
   20                 MR. MULLIN: 5.                                   20    any time you want, Mr. Langley. !love going to the
   21          Q (BY MR MULLIN) Do you see what the- the               21    Court when I've got ridiculous objecHons
           financial statement reflects as the to!al inventory at      22              MR. LANGLEY: ft didn't go so well for
   23      the Floydada lot?                                           23    you this morning. l f you want to try it again, let's
   24                 MR LANGLEY: We'll object. He's not               24    go,
   __,
   ')+:.
           seen the document. He's not familiar with d1e document.     25              MR. MULLIN: I thought it went just fme

  1------------------+---------------~ 1
                                                          Page 50                                                           Page 52            ~
              Q. (BY MR. MULLIN) Do you see that? Can you               1    this morning. I thought it went just fme this morning             '
                                                                                                                                               1


     2     read that'/                                                  2    I have no problem with what happened this mommg              ·!   1




                     MR LANGLEY: Have you seen lhe document?            3       Q. (BY MR. MULLIN) So let me ask you a couple
     -1    Do you know what it is?                                      4    more questions here about this.
                                                                                                                                               1


     s               THE WITNESS: Yeah. It's their financial            5              Wou ldn't- wouldn't you have been the
     E     statements- their direct financial statement                 6    person responsible at Ford Motot Company to determine
     7               MR. LANGLEY· Go ahead                              ?    v.hethcr these nudit results that were-- you received
     B        A What's the question?                                    8    showing the 225 vehicles had been sold off the Floydada
     9        Q (BY MR. MULLIN) Does - does Sxhibit No 5                9    lot in seven business days prior to the audit., whether
   10      reflect that the total inventory at the Floydada lot as     10    that was a red flag of fraud'/
   11      of June 30th, 20 I&, was $10 4 million?                     11              MR. LANGLEY: Objection He's not going
                                                                                                                                          li
   t2         A You're talking about inventory or the debt             12    to answer I instruct the witness not to answer this.
   13      associated with the inventory? Notes payable or             13        Q. (BY MR. MULLIN) Wouldn't you be the person
   14      inventory?                                                  14    responsible to determine ifthe collateral -- if that
   15         Q. Down here wnere it says, "Total lnvcnl<lry," on       15    was act\tally an accurate statement of'Aohat the sales had   II
   16      that -                                                      16    been from the collateral?
                                                                                                                                          II
   17         A Toral inventory is 10.4 million.                       17              MR. LANGLEY: instruct the witness-
   18         Q. Yes.                                                  18       A I'm following my counsel's advice_                      II
   19         A Yes, I see that.                                       19       Q, (BY MR MULLIN) Did you even notice that
   20         Q, Okay Isn't it true. sir. that if225                   .20   225-
   21      vehicles wt:re sold offof the Floydada lot in seven         21              MR. LANGLEY: We're done. Do you have
   22      business day~ before this audit, that wou ld be virturu)y         anything li.trthcr'/
   23      the entire inventory of the Floydada lot having been        23              MR. MULLIN: l've got plenty further
           sold in that theory?                                        21    Stop intem1pting my questions, Mr Langley.
                     MR LANGLEY: Objection: argumentative,             25              MR. LANGLEY: He's not going to answer

                                -         - -



                                                                                            13 (Pages 49 to 52)
                                                                                                                      App. 017
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                   Page 21 of 102 PageID 1597
                                                       Page 53                                                          Page 55
    1             MR. MULLIN: Well. you can -you can                 1    Motor Credit audit ofthe inventory ofRcagor-Dykes Auto
                                                                                                                                       IJ
    2   object alter l speak, str.                                   2    Group atlune 28th. 2018, accurate?
    3             MR, LAJ\IGLEY: Sir, go ahead Speak.                3      A. You're aSking iflhcse results were accurate?
    ~             MR. MULLIN: Okay. I'm going to ask my              q       Q. True. Were they accurate?
    5   qucsttons.                                                   5       A At what point in time?
    6            MR LANGLEY: Go ahead.                               6       Q. Were they aceurat.e as ofJunt:28th, 2018?
                 MR. MULLIN: You can do whatever you                 7       A. To my recollection as of that particular date
    8   want You can get up and run out ofhere. But there            8    and time, yes.
    9   will be a day when you and Ford Motor Credit is going to     9      Q. Were the other Ford Motor Credit audits of              li
   10   have to answer these questions. You'll either answer       10     Reagor-Dykes Auto-- Auto Group in the pr<;vious
   11   them today, or you'll answer Utem another day              11     quarters - were they accurate?
   12           MR. LANGLEY: Do you have another                   12       A 1 don't know.
   lJ   questiOn?                                                  13        Q. Did you ever make any comments to Mr. Smith or
   J4            MR MULLIN: I've got plenty of                     14     anyone else at Reagor-Dykes that the payoff amounts on
   15   queSttOIIS.                                                1~     floored vehicles with Ford Motor Credit increased
   16            MR. LANGLEY: Proceed                              16     greatly during the days prec-eding Ford Motor Credit's
   17      Q (BY MR MULLIN) Well, my question is: Did              17     audits?
   18   you or anyone else at Ford note that a sale uf225 units    18       A I don't recall exact conversations.
   19   off ofthe Floydada lot in the seven business days          19        Q Do you recall the --that being the gtst of
   20   before June 28th would be a sale of practically the        20     any conversation you had with Mr Smith or anyone else
   21   cnttrc inventory of the lot'!                              21     ;,t Ford Motor- at Reagor-Dykes?
                                                                                                                                       .I
   22             MR LANGLEY: Don't respond.                       22         A. Can you repeat the question? I want co make
   2)      Q (BY MR. MULLIN) In seven business days?               23     sure I'm understanding exactly what you're asking and
   24             MR. LANGLEY: Doll'! respond.                     24     Ullltl answer it correctly.
   25      A I'm going to take his advice.                         25        Q. Was Utu -did you ever have a conversation              ,I
                                                       Page 54                                                          Pag e 56
                                                                                                                                        I
    1      Q (BY MR_ MULLIN) Well, it was Ford Motor                 1    ,.oAth aeybody at Reagor-Dykcs, the gist of which was that
    2   Company's position with these g~ntlamen. with Mr Reagor      2    you were noting or stating thut the amount of sales of
    3   and Mr. Dykes, that the audit was fantastic, right?          3    floor-planned units with Ford Motor Credit by                 '


    4      A. Okay You said, "Ford Motor Company."                   4    Reagor-Dykes increased substantially during the week
    5             MR LANGLEY: Don't respond. Don't                   5    before the audit?
                                                                                                                                        I
    E   quibble Don't respond.                                       6        A. I didn't say it like that. I said there's
    7             TI ill WITNESS: Okay.                              7    some irregularities that we've noticed.                       :

    e      Q (BY MR. MULLIN) Wasn't it Ford Motor Credit's           8        Q. Okay When did you make that statement?
        position that the -this audit that we j ust read from        9        A. 1can't recall exactly when I made the
   10   w.L~ a fantastic audit?                                    10     statement
   ll             MR LANGLEY: Don't respond.                       11         Q. Was it this year?
   12      A. I'm going to take his advice                         12         A Probably
   13      Q (BY MR MULLIN) And thut was what Ford Motor           13         Q. Who would- who did you make it to?
   14   Credit told Mr Dykes and Mr Reagor -                       l 'l       A. I don't recall exactly who I discussed --
   15             MR LANGLEY: Don't respond.                       15         Q Did you ever make such a statement like that
   16      Q. (BY MR. MULLIN)- oorrcct'l                           16     to Mr. Dykes or Mr. Reagor?
   17             Wus Ford Motor Credit's Jum:28tlt, 2018,         17         A. When 1 met with Rick and Shane that flrid3y
   18   nudil ofReagor-Dykes Auto Group, Exhibit No 5 to your      18     evening, J did explain that the number of payoffs that
   19   deposition, accurate?                                      19     they were making in a seven-day period was a high
   20             MR. LANGLEY: I think it's 4,                     20     percentage of their mventory, and it was unusual
   21      A. Are you talktng about this? You said                 21         Q That was July 27th of20 18, corre<.:t?
   22   Exhtbtt5.                                                  22         A Yes.
   23      Q (BY MR MULLIN) l'm sorry Exhibit 4 Let                23         Q. Did you ever-
   2~   me re-ask the question,                                    24         A When Rick -- when Rick came back 10 the office
   25             Was Exhibit 4 to your deposition, the Ford       25     and he met wirh me and Shane that Friday evening- 1

                                       ~     --                               -



                                                                                         1 4 (Pages 53 to 5 6)
                                                                                                                   App. 018
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                 Page 22 of 102 PageID 1598
                                                      Pag e 57                                                            Page 59
     1   don't have the exact time, but we all three met in          1    Credit ever received tJ1ose documents?
     2   Rick's office. And I did make that comment to Rick and      2             MR. LANGLEY: l'm instructing you not to
     3   Shane that there were some irregularities, and the               RflS~CT.

     4   number of payoffs in a seven-day period was high            4       A. I'm going to take my attomey's advice.
     5       0 Did you -- before July 27th, 20 18. did you           5       Q. (BY MR. MULLIN) Do you know ifFord has
     6   ever tell Mr. Reagor or Mr. Dykes that there were any       6    conducted any kind of investigation to son out the lien
     7   irregularities?                                             1    priority bctv.een the various creditors --
     8       A I don't recall exact discussions, but I               8       A. I don't know.
     9   believe so.                                                 9       Q. -in the bankruptcy?
   10        Q When?                                                10       A. I don't know.
   ! l       A. I don't recall exact times                          1.1      Q. Were you aware, during your supervision of the
   12        Q Was any of that in writing?                          12    Reagor-Dykes accounts, that Reagor-Dykes had fioor plans
   13        A. I don't know                                        13    with other lenders such as Vista, First Capital, and GM?
   14        Q . Did you evertell Shane Smith when the audits       14       A All I know is they had other dealerships that           1'1
   1'>   were coming?                                               15    ~rent      tloor·plnnned with us. Aud I have no idea where   [I
             A. Absolutely not.                                     16    they were floored or what their arrangements were.           lr
   17        Q. Do you know rf-                                     17       Q. Okay
   18               MR LANGLEY: All right We're not going           18             MR MULLIN: I'm going to taken lillie
   19    LO go into lhrs area any f\Jrther
                                                                    19    break.
   20        Q (BY MR MULLIN) Do you know if the AiM                20                MR. LANGLEY: Ten minutes?
   21    auditor. Mr Tyson, ever did - ever told anybody at         21                MR MULLlN: Yeah.                                 lr
   22    Reagor-Dykcs when -
                                                                    22            (Break fro~ 12:14 p.m to 12:20 p m.)
   23        A. I'm going to take my counsel's advice.
                                                                    23       Q. (BY MR. MULLIN) Mr. Byrd, \M:'realmost
   24        Q -- when the audi ts were coming?                     24    finished.
   ?5        A l'm going to take my counsel's advice.
                                                                    25                Do you know if the schedule of payments


                                                      Page 58                                                             Pag e 60

     l      Q. Have you been criticized or disciplined by            1     that appears on the bottom of page- the last page of
         anybody at Ford Motor Credit for your handling of the       2    Exhibit 4 -·do you know if that schedule of payments
     3   Reagor-Dykes maner?                                         3     was actually met by the dealership?
     1             MR. LANGLEY: l'm gomgto instruct you              4        A. To my understanding, it was
     5   not to ans1~ r                                              s               MR. MULLIN: l'U pass the witness.
                   MR. MULLIN: Wl1a1 are \M: up to? 6?               6                     EXAMINATION
     7             THE REPORTER: Yes, sir                            7    l3Y MR. BUSTOS:
     8             MR. LANGLEY; I'll go ahead and tell you           8        Q. Mr Byrd, I'm Fernando Bustos, and I represent
     9   now, we're not going to get into any issues with respect    9    Vista Bank. one of the creditors in this case.
   10    to the audit or otherwise                                  10        A Good morning
    ll             (Exhibit 6 marked.)                              ll        Q Good mommg. r have a few follow-up
   12              (!:!xhibit 7 marked )                            12    ljuestions for you
    lJ       A. Can I have my Exhibit 5 back, please?               13               Y au had talked about receiving an Excel
   14        Q (BY MR MULLIN) Yeah.                                 14    spreadsheet from Mr. Shane Smith earlier; is that righl?      '

   15        A. Thank you.                                          15        A Yes.
   16        Q Mr. Byrd, I'm going to hand you Exhibit6 and         16        Q And you said you no longer have it; ts that             I

   ll    7, which are the yeat-end 2015 and 2016 audits of the      17    right?
                                                                                                                                        !
   18    financial statements ofReagor-Dykes Auto Group. reports    18        A That's correct.
   19    on those audits by Lane Gorman Tntbitt                     19        Q Did you receive it in electronic format?                :

   20              Can you tel l me if you've ever seen those       2.0       A. No He handed it to me on paper in his                  I

   2.1   before?                                                    21    o(lice
                                                                                                                                        '
   22              MR. LANGLEY: I'm instructing you not to          22        Q. What else did he hand to you during that
   23    review the documents. Don't ans\~ the questions.           23    meeting?
   24       A I'm going to take his advice.                         l1       1\. He-- he printed otrsome bank balances off of
            Q. (BY MR. MULLIN) Can you tell me if Ford Motor        25    the Internet But I didn't take any of them with me.



                                                                                           1 5 ( Pages 57 to 60)
                                                                                                                       App. 019
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                     Page 23 of 102 PageID 1599
                                                     Page 61                                                                   Page 63
    1        Q. Okay You did take the Excel spreadsheet               1              MR. LANGLEY: Wo're going tO objt-ct to
    2     though?                                                     2    that quest ion And l'll instruct the witness not to go
    J        A. I did not.                                            3    into any of those areas.
     4       Q. Oh, you left it all there?                            4       Q. (BY MR. BUSTOS) Are you going to follow your
    5        A   Yeah.                                                     lawyer's advice?
    6        Q. Okay.                                                 6       A Yes.
    7        A. 1 didn't take anything.                                I      Q. Do you know if Ford Motor Credit has analywd
    e        Q Okay. Were there any witnesses to that                 a    its lien position on the liens it's asserting relative
     9    conversation you had with him in that meeting, or was it    9    to other creditors in this case?
   10     just you and he?                                           10       A. I believe we have.
   11         A. About the Excel spreadsheet?                        u        Q. And who within Ford has been parl of that lien           II
   12         Q Yes                                                  12    analysis team?
   13         A. It wa.~ just me and him                             13       A The same type list that we mentioned before.
   14         Q During the day that you spent with him, were         'L1   A lot of people.
   1~     there any witnesses to conversations that you two had      15       Q. Okay, The same list as the audit people?
   16     together?                                                  16       A. No, not audit people; the people that prepare
   11         A. .Just Rick when he showed up that night. There      17    the credit reviews.
   16     was no one else involved.                                  18       Q. And if you could,ju~'t name those persons to             II
   19         Q. Do you know for a fact how often Ford Credit        19    U1c e)(tent you remember those names on the lien analysis
   20     did audit the Rcagor-Dykes dealerships?                    20    issut:.
   21                THE WJTNESS: Can I answer that?                 21        A. Scou Carter, Bill Delaney, Dennis Neely And
   22                MR. LANGLEY: You may.                           22    then I think we have an outside vendOr that actually
   23                Yot1're talking basically last two years?
                                                                     23    pul Is the UCC searches fbr us and -
   24               MR BUSTOS: Yes.                                  24       Q. What's that vendor's nan1c?
   l5        A. 1t was a qua.J terly frequency
                                                                     25       A I don't know


                                                      Page 62                                                                  Pa ge 64
     1       Q. (BY MR. BUSTOS) And that was a standard               1       Q. Okay Keep going
     2    Reagor audit rate?                                          2       A. And I think our legal team got a copy of the
     3        A That's the rrequency that we applied to this          3    UCC searches as well
     4    dealer group                                                4       Q L think you had mentioned that you were taking
     5        Q. Okay Was that ouc of the ave111ge in terms of        5    a vacation be[orc: J uJy 28th: is that right?
     6    the frequency for the Reagor-Dykes Group relatiVe to        6       A. No.
     7    other groups?                                               7       Q Olr, yOLI didrit-
     8        A. That's going to be proprietary to Ford Credit,       8       A I went on vacation on Friday, August the Jrd
     9    and I can't discuss that                                    9    and came back on Sunday. August the 12th.
   10         Q I think you talked about a 15-person team that       10       Q Was that a prcscheduled vacatinn for you?
   11     reviewed audit informat100 with Ford Credit, right?        11       A     Yes, It had been on my calendar for quite a
   12         A. It's a lot of people I don't have the exact         12    whrle.                                                         II
   :3     number But ft's a guesstimate.                             'l3      Q Months?                                                   ll
   14         Q And you 1vere p1111 of that team, nght'l             14       A.   Yes.
   15         A Yes.                                                 15       Q And this nrdy huve been asked before, and I
   16         Q Were any oftJ10sc Ford Credit members actually       16    apolog1ze if rt has.
   17     physically present tor any ot' the physical mspecuons      ll               Before July 28th of this year, wlien was            I\
   18     that were conducted by your outside auditor?               18    the last time you had spoken wilh Shane Smith?
   19         A I don't think so It's usually -- it's                19               MR. LANGLEY· ObJection. I'm going to
   20     handled by ou r vendor                                     20    instruct the wlrness not to answer
   21         Q Okay You relied wholly on your outside               21       A. I'm going to follow his adv1ce.
   22     auditor?                                                   22       Q (BY MR. 13USTOS) Did you and Mr Smith used to
   23                (The wilness nods head,)                        23    work together at Pord Motor Credit?
   24         Q. lias Ford Credit made any demand upon that          2~               MR LANGLEY: Object10n Instruct the
   .2.5   auditor in connection with the audits they performed?      25    witness not to answer.



                                                                                            16 (Pages 6 1 to 64)
                                                                                                                         App. 020
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                           Page 24 of 102 PageID 1600
                                                        Page 65                                                            Page 67
    l        Q. (BY MR BUSTOS) Did you send any -- how many                     1      you're free to go.
    2     c-mails did you send to Shane Smith in the month before               2                (Deposition concluded at 12:28 p.m.)
    3     July 28th, 2018?                                                      3
    1        A. Tdon't recal l any,                                        4
    5        Q     How often would you normally have occasion to           5                                                            It
    6     e-mail Mr Smith?                                                 6
    7             MR. LANGLEY: I'm going to instruct the                   7
    8     witness not to nnswer.                                           8                                                            II
    9        A I'll follow his advice.                                     9
   !0                MR BUSTOS: 111 pass the witness at this              10                                                            II
   11     ume.                                                            11                                                            il
   12                MR. STROHSCHEIN: We'll reserve                       12                                                            II
   13               EXAMINATION                                           13
   14     BY MR. CARDER.                                                  14
   15       Q. How ollen are you pulled o1f of relauonsh1ps               15
   16     with dealers when they file bankruptcy?                         16
   !7        A Can you tell me vmo you are and who you're                 17
   18     with?                                                           18
   19        Q. l don't think you have a right to ask. But                19                                                                 '
   20     I'll tell you                                                   20
   21        A. Oh. okay.                                                 21                                                                 i


   22        Q I'm Mark Carder for First Bank & Trust
                                                                          22
                                                                          23
   23        A. Okay_ Fair enough. I'm Gary Byrd. Nice to
                                                                          24                                                                 I
   24     meet you.
                  MR. CARDER: Can you read the question                   2S
   25


                                                        Page 66                                                            Page 68
    1   off the transcript?                                                 1               CHANGES AND SIGNATURE
    2              (Reporter reads back requested portion.)                2        WTI'NESS NAME: GARY BYRD, JR
    3              MR. LANGLEY: It's your question- it                     3        DA1EOF DEPOSffiON: AUGUST 15, 2018
    4   didn't get fi1lly on, if you want to go ahead and ask it            4       PAGEUNE    GIANGE       REASON
    5   agam.                                                              5                                                            ]r

    6       Q (BY MR CARDER) Are you always removed from                   6
    7   the dealership when it Iiles bankruptcy?                          7                                                             II
    8              MR. LANGLEY: Objection. I instruct you                  8
                                                                                                                                        It
    9   not to answer                                                      9
   10       A I'm going to take his advice.                             lO
   ll       Q. (BY MR. CARDER) How about since Augt1st 1st?             11
   12       A Since August 1st?                                         H
   13       Q. Have there been any bankruptcies'!                       13                                                              II
   14       A Since August I st vmat?                                   H                                                                I


                                                                                                                                        '~
   15       Q. Have there been any bankruptcies on                      15
   16   de-alerships you were involved with since August Isl'!          16
   17       A None Lhat I'm aware of.                                   ]7
   18       Q Other than this one?                                      ~~                                                               I

   19       A Correct.                                                  .9
                                                                                                                                         I

                                                                                                                                         I
   20              MR. CARDER: Pass the witness                         lC
   21              MR LASHAWAY: I'll reserve                            21                                                               '
   22              MR. MASSOUH· Reserve.
                                                                        --
                                                                        ?'":"

   23              MR MULLlN: !s that it? Okay. Well,                   22
   24   vJc're done 511bjeet to seeking the Court to having
                                                                        24
   25   ansv.-ers to the questions he hasn't answered. And - so
                                                                        ?5

    - -      ---             -           -   -                      -
                                                                                                  17 (Pages 65 to 68)
                                                                                                                         App. 021
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                                 Page 25 of 102 PageID 1601
                                                                  Page 69                                                                            Page 71
                   I, OARY BYRD, JR.. have read the foregoing                    1              REPORTER'S CERTIFICATION
            depositron and hereby amx my srgnature that sarne is                               DEI'OSffiON OF GARY BYRD, JR
       .    true and correct, except as noted above                              :
                                                                                 'j
                                                                                                  AUGUST 15,2018

                                                                                          I, Kililee Perei<.la, CSR No, 8398, Ceni6ed
       J                                                                              Shorthand Repor1er in and forthe State ofTexJIS, hereby
                                                                                 i
                                                                                      certifY to the following:


       ,.
       '                     GARY BYRD, lR                                       s
                                                                                          l l rat the foresoing proceeding; were taken before l1'C
                                                                                 f,   nt the limo and place therein se1 for1h, nt ..tlfch time
            THE STATE OF                     I                                        the witness was put under oath by me;
            COUNTY OF                            )                               7
                                                                                         That the testimony oft he witness, the questions
               Before me,                                         on lhrs day    8    propounded, and all objections and statements made at
       ;j   personally appeared GARY BYRD, JR, known to me (or                        the tnne of Ihe el(illllinahon were recorded
                                                                                 9    stenographically by !TIC and were thereafter transcribed;
            proved to me under oath or through                                  10       That a review of the transcript by the deponent was
                                               -l (description of identity            reqwSted;
            card or other document)) to be the person whose name is             11
            subscribed to the foregoing instfllment and acknowledged                     11rat S               is the dcpo$ilron officer's
            to me lhnt they executed the same for the purposes and              .~    charges to Mr David Mullin. Attorney for Debtors, l()r
   ·-       consrderation therein e)(pressed.
               Given under my hand and seal of office this
                                                                                !3
                                                                                14
                                                                                      preparing the originol deposition transcript and any
                                                                                      ropies of exhibits;
                                                                                         That the forcsoins is a true aJld c:oJTecltranscript
   1)                     day of                                                      of my shorthiVld notC.'I so taken
   14                                                                           !S
   15                                                                                     I fi•rther certifY that I am not a re1atiYe or
                                                                                1&    employee of311)1 attorney ofthe parties. nor fin311cially
                                                                                      interested in tire achon
   16                        NOTARY PUBLIC IN AND FOR                           n
                             THESTATEOF                                                  I deolare under penalty ofpcljury under the laws
   :1                        COMMISS ION EXPIRES:                               18    of1exas that the foresoing is true 311d oom.oct
   1·                                                                           19       Dated Oris 15!11 day of August, 20 18.
                                                                                20
   !9                                                                           21
   n                                                                                              Kililee Pereida, Texas CSR 8398
   2.                                                                           22                Expiratoon Date: December 31. 2019
   2.                                                                           ~]                Caprock Colrrt Report in~ Inc
   2:                                                                                             Finn Certificate Number: 374
                                                                                                  1112 Texas, Suite 200
   ~<                                                                           ~·                Lubbock, TeMaS 79401
   ~-                                                                           25                (806) 7~5-4202


                                                                  Page 70
       !          IN Till: UNITED STATES BANKRUPTCY CX>LI({T
                   FOR THE NORTI ffiRN DISTRICT OF TEXAS
                        LUBBOCK DMSlON
       -            IN RE
                             )
                                     )

       'I   REAGOR·DYKES MOfORS, LP. )Case No. I8-50214·1IJ II
                             )
       ~          Debtor         )
       6
                    INRE:                )                                                                                                                     lr
                             )
            REAGOR·DYKES IMPORTS, IJ>, )Case No 18-50215·-rlj 11
       a                     )

       .          Debtor         )


   10               INRE:               )
                             )
   ll       REAGOR-DYKES AMAR.D..LO, LP, )Case No l8-502 16·rlj II
                             )
   l"
   13
                  Debtor         )

                    !NRE                )
   .1                        )
            REAGOR·DYKES AliTO COMPANY, )
   I ~      LP           )C=No 18-50217-rljl l
                       )
   lu           Debtor    )
   1'
                    IN!lE·              )
   l~                        )
            REAGOR·DYKES PLAINVIEW. LP. )Case No. 18-50218-rlj 11
   J'                        )
                  Debtor         I
   .:o
   .:1              INRE:               J
   ..                        )
            REAGOR·DYKES FLOYDADA, LP, )Case No. 18-50219-rlj I I
                             )
   .
   ?
                  Debtor.        }



                                                        -         -



                                                                                                           18 (Pages 69 to 71)
                                                                                                                                            App. 022
Case 5:18-cv-00186-C Document 34 Filed 01/25/19           Page 26 of 102 PageID 1602

                                                                                  Page 1
                     TN THE UNITED STATES' BANKRUPTCY COURT
                      FOH THE NORTHERN DISTRICT OF TEXAS
                                         LUBaOCK OlVlSLON
                          IN RE:
        REAGOR-DYKES MOTORS, LP,                     )Case No.   18-50214~rljll
                                                     )
                     Debtor.


                          nr      Rt::

        REAGOR-DYKES IMPORTS,            LF~         )Case No. 18-50215-rljll
                                                     )
                     Debtor~                     J

                          IN P.E.:
                                                 I
        f<.CAGOR-DYKES AHARILLO, LF,            1Case No. 18-5U216-rlj11
                                                 )
                     Oeb~oJ:,




       P.EAGOR-OYKES 1-\UTO COMPANY,
         Li?,                                    }Case No.       1.f1-5t:l2i7-1-1jl1
                                                 ~
                    Debt:.::n:.                  }



                          IN RE!

       HEAGOR-OYKES PLAINVIEW/ LP,               )Case No . .1.8-5.l)218-r1]1l
                                                 l
                    Debtor.


                          IN RE:
                                                l
       REAGOR -DYKES f'LOYDADA 1 LP 1           )Case No. 18-50219-rljll
                                                )
                                                ')




                                                          CORRECTION PAGES

                                                                                App. 023
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                Page 27 of 102 PageID 1603



    1

                                       OP~L       DEPOSITION Or

                                          GARY BYRD, aR.

    •1                                    1\UGUST 15, 2018

   5                                              Volume 1

    6                     ----- ------- - - ----------~----------



    7           ORAL D5POSI'I'ION OF GARY BYRD,                JR. ,   p1:oduced .:,s a

    H    witness at tb~ instance L•f the DEBTOR., .3nd du.l.y swo.r-n,

    9    was ca ken in the above-st.yled and mlmbc-t;"ed cause on

  10     AUGUST 15, 20113, fron' ll!Ol a.m. to 12!28 p . m-e before

  11     Kailee f'ere.1.da, CSR in and for the "State of                   Te~a.s,


  12     reported by machine shorthand , at the law off.1ces •1t

  13     t•!ulli(t 1 Hoa1·d    & BtO\IJc\,    L.L.P .. ,   i':oOO B.toadway, Suite 700,

  H      t.ul;l>Ot:k,   'r~n:as,   tJ\H:-?U.nnt    t\., t.he: federal Rul.es   or   (iVil

  1~     Frncedure.
  1. 5

  t7

  l8.

  1.9

  20

  21



   '.•


  24




                                                                                     App. 024
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                  Page 28 of 102 PageID 1604

                                                                                   PagE! J

      1                                    A P P E A R A N C E S
      -.
      1      ~OR   THE DEBTORS:
      4             MR. UAVID MULLiN
                    - f\I'ID-
      '5            I~R. DAVID R. LANGSTON
                    t10LLIN, HOARD & BROWN} L. L-P I
      6             1SOO Broadway t            Sui~e       700
                    ~.0.        Eo~
                             2585 (79408)
      7             Lubbock, 'fe:xas 79401
                    (R06~        765-7491
      }_~           r:.JtJmlJ. i n@rnl'"!ba . com

      :J     fOR f'Clf<.O f\10TOR CREDIT Colv1Pl\NY 1 L. • i.J. •:. ~

  10                !viR, KEITH LANGLEY
                    LANGLEY. LLP
  ll                lJOl Solana          Boul~va.rd
                    Building 1, Suite l54Ci
   ' .
    ~
  .-L               Westlake, Texas 76262
                    (214) 722-7162
  .!. -..,          klangley@l-llp.com
  14                            -AND-
  !C.J
  •                 M~~     CRAIG A. LESLIE
                    PI!ILI,IP.S LYTLE LLP
  !6                One Canalside
                    125 Main Street
  17                Buffalo, New York 14203
                    (716) 847 - 7012
  IR                cleslie@phillipslyt l e.com

  19         FOF'. GM   ~'1NANCIA.L!


  10                NR _. STEPHEN P. STROHSCHEIN
                    MCGLINCHEY STAFFORD, f. L .L.C.
                    301 Main Street
                    Fourteenth Floor
  _.._
  1-
                    Baton .Rouge, Louisiana 7U80l
                    (225) 383-9000
                    s~ t   rc,h.@mr.;q 1 inc:t1e y . com



  25

                                                                                  App. 025
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                  Page 29 of 102 PageID 1605

                                                                                                   Page   4
       L      FOH   AI~1     BANK:
                     MR .     JEF~     R.     LASHAW~Y
                     BOERNER, DENNIS & FRANKLIN,                                   P.L~L.C.
                     920 A.V'enue Q
                     Lubbock, Texas 79401
                      (806} 71S3-0044
                     i J.ash.awa y@bdflaw£ irrn. cprr1
       .:.·
              roR E'l BST CA PIT!\1., BAN!\;

                     J\1R.    JOHN F. MASSOUI-f
                     SPROOSE, SHF;J\OE:R,                  S~11'fH.c      P.L.L.r_· .
                     701 South. Taylor
       (J            Suitl2 500
                     Affiaril!o, Texas 79105
                     (80G) 46B-3337
                     ·, -;;hn. ma s.s ,_,uh@sprousel -3\"'. carr,
  .l\1
              FOR VI 51' A B.n.hiK:
  'j   l
                     MR _ FERNANDO BUSTOS
  12                 BUSTOS Lf:tW fiRt'Jl; pIc.
                     1001 Main Str"=:et
  1]                 Su1te 501
                     Lubbock, Texas 794t)l
  l1                  (806)      700-3975
                     fbustos@bustasla~firm.com
  15
              FOR EIRST        BAN~       & TRUST:
  lC
                     M~.      MARh S. CARDER
  li                 s·riNSON,         LEQN.Z\P.D,         S'i'f'.E£1',        L. i , I' .
                     l~Ol      Walnut
  Hi                 Suit.a 2900
                     ~ansas        City, Missouri 6410n
                     iB16) 691-3415
                     mark. ca rde r@stinson, cctm
  20
              FOR BART REAGOH :

                     MR. SCOTT R. WlEHLE
  22                 KELLY 1       HA~T       &   HALLt"'AN,         L.L .. P~
                     201 M-3.i n Street
  23                 Suite 2S0tJ
                     fo~t ~o~th,              r~~as        76102
                      (817)      332-2500
                     scot t . '"' i e. h 1 e@ k t:: l l y h a 1: t . c •::>m
  ~ :.·

                                                                                                  App. 026
Case 5:18-cv-00186-C Document 34 Filed 01/25/19         Page 30 of 102 PageID 1606

                                                                          Page. 5

    .l   FOR J. BC BANK:

    2          M~~       ~10HN   D.   DI\LE.
               GABLE GO'l'WALS
    :.         1100 ONEOK Plaza
               100 west Fifth street
    ~          Tulsa, Oklahom£1 74103
               (9l8) 595-4828
    5          jdale@gabl~law.com

    fi   FOR RICK DYKES:

    7          NP.• Dl\VID t\lf.       GUIN~I,   ,JR.
               LAW OfFICE OF HURLEY & GUINN
    B          1805 13th Street
               Lubbock, Texas 79401
    g          (806) 171-0700
               (fesvid@hqrleyguJ.or, . C(lf1'1
  11)
         f).LSO I?RSSENT!
  11
               til:: -   Brad    Burg~ss
  12           f1r.-     ~.Uke   Cannon
               Mr. Toby Cecil
  1)           Mr . Rick Dykes
               Mr. Jonathan Hill
  14           Mt. Audin Herrera
               Mr. Howie Ra v·i tz
               ~~ t• Scott Wade
                     I




  16
  !.7

  1 '~

  19



  21

  22




                                                                         App. 027
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                       Page 31 of 102 PageID 1607



                                                                                                    Page 68
      1                                       CHANGES AND SIGNATURE

      2     WITNESS NAME :                GARY BYRD, JR .

      3     DATE OF DEPOSITION:                    AUGUST 15, 2018

      4     P~Jl~W: )                     CHANGE                     REASON

      s (    6_        L;l_ Ill rt.lf5                           Tf.XT% 1" A '          Jt   "Y_12_
      6     M      I   7)   EY_r. 4./[.    F -At?<          Ll=. .lJIE..:L /\1               L£       !;/)L
      1      0-J,-_W~FL-                   r::l /1/       ).Ai:r--r/£A! ;j~"-----
      s   c 11-- )c 'If -(;                                ~ .c ..Jt t:=<l jl:rA G __!!ll}I
      9     tM--; I t•;)tl T                              /Jf1tt 'T r7 0<t/1? 5riiJ.t
  10 (     11 -;.2  v~~                                    f FiA6~ .T 1/rJL<JT
  11       -,Je:~~~t; IT                              r    ..5/) ~
                ~             -   ,       ~ ~               tL        ) ,tJ
  13                                        , •   r ~.~ \;n          _::r:.-.;..._J,~~-~-=-.:.....-----==--L..
  14                           ~ V/Y;.-G-Jj 7Z _AfP                     .1/A.f.d J-
  lS        TJ;.. : J;N 1lY- ~-ml}:r!  · - -- - - -
  1 f)    ctJ _do , AIL· 1 D lrz 5"/l.LE-d)                                                                      L
  17

  18

  19

  20        -...... .. -·
 21

 22

 23

 24
 25



                                                                                                 App. 028
Case 5:18-cv-00186-C Document 34 Filed 01/25/19           Page 32 of 102 PageID 1608

                                                                              Page· 69
   1              I, GARY BYRD, ~JR~, have read the fo.z::egoing
       deposition anq hereby ~ffi~ my signature that same is
   2   t.ruc and correct, ~xcept as 11oted above-.

   J

   4
   5

   6

   7   TH!Z STATE: oF·    -)c_ Y~ti\ ~
       COUNTY OF         c:'0 I h '"l ~   )
   8
            Before me,     VO..l~-k-'l...fr1 . A·IA),--,clL , on thi..s day
   9   personally appeated-GA.RY BYHD, JR., known to .me tor:
       proved to rn~ under oath or through
  10    ·(~:~.. ....> i>nu-..-..> L • c.~~ ) (de$cript.ion of ide·ntity
       card o~ oth er document}) to be the person whose name is
  11   subsc.ribed to the for~going instrument. and acknowledged
       to me that they executed the same for the purposes ~nd
 12    consideration thcr~in e~ptessed.
          ~ •jiven under my han~ ~nd seal of office tn1s 1
 13      ~tt- day·of~JJ:;-f-                      • d-olo

 14
                                                 I l l () 't/IJ/ •'
                                              Iv c~-:r,               (~   ..1
  ts                                                       !JVl l-4~'-'"t (JI--
 16                                       NOT~RY  PU6LIC IN AND FOR
                                          THE STI\'rE Of ~~ "f'- c..->
                                                       --------~----~--
  l7                                      COMMISSION EXPIRES: ....:· · c,)...l - 11

  lB
 'L9

  20

 21
 22



  24
 25




                                                                             App. 029
Case 5:18-cv-00186-C Document 34 Filed 01/25/19            Page 33 of 102 PageID 1609

                                                                             Page 70
                       .IN rrHE UtHTED STATES BANKf<.U t>TC'f COUR'I'
                         FOF, THE NORTHERN OJ STRIC'T' Of TEXAS
                                       l.UBBOCI\ DtVISION

    ...                      IN RE:

           REAGOB-OYKES MOTORS,         L~,       )C3se No. 18-50214-rljlJ




                             IN RE:
    7                                             )

           REAGOR-DYKES JMPORTS, LP,              JCasa Na.     18-50215-~ljll
    8                                             )
                       DE;>t>tor.,                \


  1.0                        IN RE:
  l -J     REAGOR-DY!\ES ANARILLO,        LP. 1   )t:ase No.    18-50~16-rl]1J.
                                                  )
  L2                   Debtor,                    \

  l3
                             Hl E£:

           REAGOR - Ir'l'KES AUTO COMPANY,
           LP,                                    }C do~   No. 18-50217-rljll
                                                  }
                       DebtCJr:.                  )


  1.7
                             HIRE:

           REJ.\GOR-DYKES PLAINVIEW, LP,          lC53E- No. 1S-S0218-clJ1l
  19                                              I

  :2 ( 1

  21                         IN :RE:

  22       REAGOR~ DYKES FLOYDADA,        LP 1    )   •:as€ NO. 13-50119-r l j ll
                                                  )
                       Debtor_




                                                                             App. 030
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                    Page 34 of 102 PageID 1610

                                                                                                PayEJ 71

                                    REPORTER'S CERTIFICAT I ON
                                  DE POSITION OF GAR~ BYRD, JR.
                                             ALIGLIST 15r 2018

                    t , Railee          ~ereida, CSR No. 839~, C~rtitied
        D    ~horthand         Reporter in and for the State of Te~as, her eby
             .::: e r l: ify tu tf ·,e- following:
        c.
        -'

                    TI1:1L   lhe .foreg:Jlnr;J pt-clceedlngs \11ere take!t before me:
        6    ac the time ar.d p l at·:e the.r:ein set :r::rth, at               ,.,~J-:5 ~:h    t.i.me
             tl1E.. w1.t.ness \¥as pu t. under oath by me;

                    Tha t t h.e testil'l'lcmy of the vti t ne-~s, the g~le.8tions
        1s   t•ropounded, and all obje(;tions and state-men t s mads at
             t.t1~ Lime of the er:arr,J.nation wer~ tec•nded
        f~   stenographi•.::ally by me and were thec'=after tr::Jnsr:r.ibed;

  LCJ               Thar a revie:w of. the trans cr ipt by t::he. deponent· v1as

  LJ
                     Tllat ~ 11.28. 10 is ti-re depositHH t officer«s
  12         charges t0 Mt. David Mullin, Attorney fo£ Deblots , fot
             preparing ~he origlnal deposicion transcript ~nd 3ny
  1:1        .:::opies of e-xhibits;

  ~q                Thac che foregoing is               ~   cru~   and   c0rr~c~     rranscripc
             or. rl\y $hO rthand nor::.es so       t~   ken.
  ts
                  i Eu .r the r c ~ r. t .i f :: t h a t I a !h r! 0 t: ~ L ~ .l a t. i 11.:: .:; l
  l(1        employee of any 3ttrJr-nsy oE the p.ar.t~P.s, nor firldfiCL3lly
             incerested in the act i on.
                    I declare undEr penalty of perjury ~nder the laws
  10         of   Te~as that th~ f~~egoi~g lS true 3nd correct.

  19                D~ted     chi~   15th day of August,             ~018.




  ,_
  -, I

                                        Kailee     Pe x e~da,      Texas CSR 839B
  -..   ~
         '                              Expiration D3te :            D~cemb~r 31,              ~0! 9

  .,                                    Caprock Court Reporting, Jnc.
  <-    J
                                        Firm t;::ertifi:.:at!?. Number: 3 7 ~·
                                        1112 Texas, Suite 200
                                        Lubbock, Texas 79401
                                         (006}    7~5-42CJ2




                                                                                                App. 031
               Case 5:18-cv-00186-C Document 34 Filed 01/25/19                       Page 35 of 102 PageID 1611




Jwards

                         Boudreall; ~aul (PA) <pbovdrea@ford.com>
                         Thursday, August 9, 201 a 10:55 AM
                         Rac~el   Edwards.
                         FW~ R.e~gor Dyke:. Group Audit  Summi)r}I6/2B/lS.ldS)(.
Its;                     A:eag<:lr Dyke.~ GrQup Summary 201 a0629.x1sx; Untitled attachment 00019.htm




dreau
u\ager
rketArea
·credit comjjanv
1}633~7781
132·7641
udrea@ford.com




1ucker, Gwen {G.Ft)
)esdav, Augusta, 2018 2:32 PM
ilU, Paul {P.A.)
rd: Reagor Dykes Group Audit Summary 6/28/lB.xls)(



. you'r:~ looking for?


1uc:ker
 - Ocll~.s Region

                                                                                                                   E~hil


                                                                                                        B
                                                                                                        App. 032
                   Case 5:18-cv-00186-C Document 34 Filed 01/25/19                               Page 36 of 102 PageID 1612




!Velopment Mgr
1
21

nyiPho('le




lfl'l: "Sthmuc~r.     Gwen t~.ft}"'<gschmucK@furd.com:·
te: JLI~e 29~ ~018 at 3:22:55 PM CO'r
: "'breagor@.<la l. ~om'" <hre.;~gon'Wa Learn::>, '''dykesrit~.®yahoo:com ' '' <dy kesrh:klfil~:<lhoo. t-o£n>r "'sr.mith{c"i>rea;;ordykes..c.orn'"
 n11thci'Ore.lgcrdyke\.caM>
    "Byrd, Gary ((l.K.)''
Jject~ R~JOr Dyke~ Group         Audit Summary 6/28/l,.~ts~

ached ls ·the Group Summary from the audJt we CQnducted at eactT ot yolJr scores yestei'Ooy

~se re5ult~ really are fa..rotstk and your entire organiz:ation sl"!oulc.t b~ rom mended for their hard wott and their efforts!!

mk you all very, verv much!! We greatly appreciat~ you·.and vah.1e our partnersnip Wlth thE- Rea,gorDy'kes organization rJ

pe you all have a very Happy 4'-" of July! t



w~n ~ehmuck~r
'd Mctof credit- Dalla& Region
)i~es.$-Oevelopmlint        Manager
1: 361-446.07ll
·hrnud:@fortl.tom
IE FORD • ONE TEAM • ONE PLAN • ONE GQAL




                                                                                                                              App. 033
                        Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                           Page 37 of 102 PageID 1613




Audil;         D6f21!1201~



                                                                                      Mln-Miu.
                                       f'P~   'lloi.GUon$   UnitS    Vialat!Orl '¥.   Vloi«.,Oif   Paldw    &~ ~1~DI'Nil    ~\WA
                                                                                        Da_Vlli

                                        2         12,       aq          ·~42"11         -4- (4                      ~        ~
                             ·t!~S                                                                 S3SI;2f8
Llt)CJOUJ TOYOTi             -S4i\03
                                        0         I)        ~           O.OC"/o          nf.!       fj!!,J,t26      3        2!1
                                        ~         I)        :33()       0;011"~          rV~        i:H5 1'lti6     .....    '15
IBISHI                       161568
                                                                        02:\~~          16_.1(!    S102JEQ                   0
IBISI-II   crr Lueeoc        1515110
                                        ()         1        47S                                                     9

                                        0          0.       420         O:.OC%           Ml            SD                    16
TA
,.,_ot___>=T
                             152:177
                                        0          1        ~~~         o.<W.4         1(J +:.'0    h :CJ7!;
                                                                                                                     '
                                                                                                                    •il      0
                             lS27'$
                                        ~         1.f       2517.4     ·0,47%                      $S•0,<3~         32       fi6




                                                                                                                                   App. 034
                     Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                                        Page 38 of 102 PageID 1614




I   ALI(Jit: 06128120111


                                         d$olcl                              ""~ldN~
                                        Not Ct.l f
                                                     S~NotOue
                                                                               tl\111
                                                                                           Due 1/;&9'        D~tfj           Oualll        Due715          tlut!~            Dbt11!J        []ue   mo

                            ~BI>&
                                           106        !.3.~,7JJT'             1Z51~        ~~.~,,           ~~~   1.(l27     S&SEI,!iiC   S720.5i';J       $&3i,35E.        ST'1$,8'J'      ~8'!.1~

I UIIC'OLtJTOVOTI           11460.~        &Cl        :t.2.!J~.ool26          17.~         12110 7"1!      )t10,;,17        if.'tiM61t    io3o1.o65       $339,1574         -'~!Ill'J'Z9   swt,!-24•
Jill~ HI                   1_5.15f\l!      '(J:i      $2,925,:1';;2.          :10.~        S34lt.ti'71      i:)(e,~t}9       55-49.,227   $4;!7,293        '~?7,£.7e.       'IUQB~Q        S52·T:OO~

                                           I~         f~.99f),i31             ~~~           r;:;1~.:Hs     .$.161i,B6i!     l!l0~.1St1    $!!12,?01       $.11.(1.7,2:!$-   iB.,..Ill't    $24S,3Hi
Jf&SHJ OF~ LUBSOC          Hi15111l

ITA                        1S2311          10S        S3 •..f00,003           2S Z41\       i :U:.\ 57'1   '7:!S,5aa         C~J)9~       !L$fa-.2S(;     .S586. fga        $405;461       i11.J;7~n
                                                                                                                                                                                ~




'FlO LET                   1$21.:l9
                                          225-        S'9,4[)'1 •.;~ao        SU'i"'S\o    !997~31          iliBI55,176     t1 :iQ4.2n    i1,~.:S:nl      $2, 13J,Cl51      s1·~M&1        ~1.0:$.0.1~

                                           7.W       ~:i'5.97~.:m
                                                                         l    :::5~Clr."   ~SI!I:t7•       $3~:!'3:7,1117   ~.232.~&:1    S4,Dtle.213   I ...SOS,M4 I $ot,:Z12_S('f        t2.t3~.CIQ




                                                                                                                                                                App. 035
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                               Page 39 of 102 PageID 1615
                                                                 Page 1                                                       Page 3
              lN THE UNITED STATES BANKRUPTCY COURT                            1                     APPEARANCES
               FOR THE NORTHERN DISTRICT OF TEXAS                              2
                                                                                                                                       l'
                   LUBBOCK DIVISION                                            3     FOR THE DEBTORS:                                  II
                INRE:           )
                           )
                                                                               4       MR DAVID MULLIN
        REAGOR-DYKES MOTORS, LP,            )Case No. 18-50214-rlj 11                  MULLIN, HOARD & BROWN, L.L.P.
                                                                               5       I500 Broadway, Suite 700
              Debtor.
                           )
                               )                                                       P.O. Box 2585 (79408)                           II
                                                                               6       Lubbock, Texas 7940I
                   INRE:             )                                                 (806) 765-749I
                           )
        REAGOR-DYKES IMPORTS, LP, )Case No. 18-50215-rljll                     7       dumllin@mhba.com
                           )                                                   8     FOR FORD MOTOR CREDIT COMPANY, L.L C.:
              Debtor.          )                                               9       MR. KEITH LANGLEY
                                                                                       LANGLEYLLP
                                                                          10           I30 I Solana Boulevard
                   lNRE:             )                                                 Building I, Suite 1545
                           )
        REAGOR-DYKES AMARILLO, LP, )Case No 18-50216-rlj 11               11           Westlake, Texas 76262
                           )                                                           (2I4) 722-7I62
              Debtor           )                                          12           kiangley@l-llp.com
                                                                          13               -AND-
                   INRE:             )                                    14           MR. CRAIG A. LESLIE
                           )                                                           PHILLIPS LYTLE LLP
        REAGOR-DYKES AUTO COMPANY, )
        LP,          )Case No, 18-50217-rlj11                             15           One Canalside                                   II
                           )                                                           125 Main Street
              Debtor           )                                          16           Buffalo, New York I4203
                                                                                       (716) 847-70I2                                  II
                   INRE:             )                                    17           cles1 ie@phill ipslytle.com
                           )                                              18         FOR GM FINANCIAL:
        REAGOR-DYKES PlAINVIEW, LP, )Case No, 18-50218-rlj II

              Debtor
                           )
                               )
                                                                          19           MR. STEPHEN P. STROHSCHEIN
                                                                                       MCGLINCHEY STAFFORD, P.L.L.C.
                                                                                                                                       li
                                                                          20           30 I Main Street

                   1NRE:             )
                                                                                       Fourteenth Floor                                II
                                                                          21           Baton Rouge, Louisiana 7080 I
                           )                                                           (225) 383-9000
        REAGOR-DYKES FLOYDADA, LP, )Case No. 18-50219-rlj11
                           )
                                                                          22
                                                                          23
                                                                                       sstroh@mcgi inc hey .com                        II
              Debtor           )
                                                                          24
                                                                          25                                                           II

                                                                 Page 2                                                       Page 4
    1                          -                                           1       FOR AIM BANK:                                       II
                                                                           2         MR JEFF R LASHAWAY
    2                ORAL DEPOSillON OF                                              BOERNER, DENNIS & FRANKLrN, P L L.C
                                                                           3         920 Avenue Q
    3                GWEN SCHMUCKER
                                                                           4
                                                                                     Lubbock, Texas 79401
                                                                                     (806) 763-0044
                                                                                                                                       II
    4                AUGUST 15,2018                                                  jlashaw.~y@bdflawfinn   cpm
                                                                           5
    5                   Yolurre 1                                                  FOR FIRSf CAPITAL BANK
                                                                           6
    6         ---- -- .~ ~

                                                                           7
                                                                                     MR JOHN F MASSOUH
                                                                                     SPROUSE, SHRADER, SMITH, P L L C
                                                                                                                                       II
    7      ORAL DEPOSillON OF GWEN SCHMUCKER, produced as a                          701 South Taylor
                                                                           8         Suite 500
    8   witness at the instance ofthe DEBTORS, and duly sworn,                       Amarillo, Texas 79105
                                                                           9         (806) 468-3337
    9   was taken in the abo\e-styled and numbered cause on                          john,massouh(@sprouselaw_com

   10   AUGUST 15,2018, from 1:29 p.m to 2:15p.m, before
                                                                          10                                                           l'
                                                                                   FOR VISTA BANK:
                                                                          11
   11   Kailee Pereida, CSR in and for the State ofTexas,                            MR FERNANDO BUSTOS
                                                                          12         BUSTOS LAW FIRM, P C
   12   reported by machine shorthand, at the law offices of                         I001 Main Street
                                                                          13         Suite 501
   13   Mullin, Hoard & BrO\m, L.L P., 1500 Broadv.ay, Suite 700,                    Lubbock, Texas 7940 I
                                                                          14         (806) 780-3976
   14   Lubbock, Texas, pursuant to the Federal Rules of Civil                       fbustos@bustoslawfirmcom
                                                                          15
   15   Procedure.                                                                 FOR FIRSf BANK & TRUST:
                                                                          16
   16                                                                                MR MARKS CARDER
                                                                          17         STrNSON, LEONARD, STREET, L.L P
   17                                                                                t201 Walnut
                                                                          18         Suite 2900
   18                                                                                Kansas City, Missouri 641 06
                                                                          19         (816)691-3415
   19                                                                                mark carder~tinson com
                                                                          20
   20                                                                              FOR BART REAGOR:
                                                                          21
   21                                                                                MR SCOTT R WJEHLE
                                                                          22         KELLY, HART & HALLMAN, L.L P


                                                                                                                           C
   22                                                                                201 l\4ain Street
                                                                          23         Suite 2500
   23                                                                                Fort Worth, Texas 76102
   24                                                                     24         (817)332-2500
                                                                                     scotl wiehle@kellyhart com
                                                                          25
   25

               -                                                                         -         --

                                                                                                                   1 (Pages 1 to 4)
                                                                                                                           App. 036
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                                   Page 40 of 102 PageID 1616
                                                                 Pag e 5                                                                               Page 7
    1   FOR IBC BANK:                                                            1              INS1RUCTIONS FOR SIGNING A OEPOSmON
    2     MR. JOHN D. DALE                                                       2
          GABLE GOTWALS                                                                      Rules of Civil Procedure under which this
                                                                                 3       deposition was tnken pro,~de thntthe deposition
    3      I I 00 ONEOK Plaza                                                            tran.script shall be rmde 3\nilnblc to the witness or his
           I00 West Fifth Street                                                 4       attorney of record for examination and signature by the
    4     Tulsa, Oklahoma 74103                                                          witness.
          (918) 5954828                                                          5
    5     jdale@gablelaw.com                                                                This deposition condensed transcript is provided
    6   FOR RICK DYKES:                                                          6       for your review. It is yours to keep. Read it
                                                                                         carefully before making any changes or corrections                     It
    7     MR. DAVID M. GUINN, JR.                                                7       Make transcript corrections on the Witness Signature
          LAW OFFICE OF HURLEY & GUINN                                                   Page.
    8      1805 13th Street                                                      8
          Lubbock, Texas79401                                                    9           Changes and/or corrections must be made in the
    9     (806) 771-0700                                                                 follo\ving manner:
          david@hurleyguinn.com                                                 10
                                                                                            (I) Indicate by number the page and line you \vish
   10                                                                           11               to alter;
        ALSO PRESENT:                                                                        (2) Indicate your change or correction;
   11                                                                           12           (3) Gi-.e the reason for rmking the chanboe
            Mr Toby Cecil                                                       13           When you ha-.e follo"ed the instructions abo-.e, sign              II
   12       Mr Rick Dykes                                                                the Witness Signature Page before a Notary Public and
            Mr Jonathan Hill                                                    14       return it as soon as possible,
   13       Mr. Howie Ravitz                                                    15           When \\e have recei\ed the signed and notarized
                                                                                         transcript, \>,<:\viii fon\rud all attorneys of n.'COrd a
            Mr Scott Wade                                                       16       copy of the COfllJlCted Wimess Signature Pob'C aod deli-.er
   14                                                                                    the original transcript to Mr David Mullin for
   15                                                                           17       safekeeping and use at trial.
   16                                                                           18           If you ha\e any questions about this procedure,
   17                                                                                    please call my office at (806) 795-4202.                               II
                                                                                19
   18
   19
                                                                                                    Kailee Pereida, CSR                                         li
                                                                                20                  Caprock Court Reporting, Inc.
   20                                                                                               I 112 Texas, Suite 200                                      II
   21                                                                           21                  Lubbock, Texas 79401
   22                                                                                               (806) 795-4202                                              It
   23                                                                           22
   24                                                                           23
                                                                                24
                                                                                                                                                                II
   25                                                                           25                                                                              I'


                                                                 Page 6                                                                                Page 8
    1                      INDEX                                                 1                       (Exhibit 8 marked.)
                                           PAGE
                                                                                                                                                                I!
                                                                                 2                       (Witness sworn by court reporter.)                     II
    2   Appearances...            ..        .... ... 3
                                                                                 3                            GWEN SCHMUCKER,
    3   Instructions for Signing a Deposition . ............. 7
    4   GWEN SCHMUCKER                                                               4     having been first duly sworn, testified as follows:                  II
    5       EXAMINATION BY MR MULLIN                            .. ' 8               5                         EXAMINATION                                      II
           EXAMINATION BY MR. BUSTOS....                                32
                                                                                     6     BY MR. MULLIN:
    6       EXAMINATION BY MR. STROHSCHEIN                                 33
           EXAMINATION BY MR. CARDER..                            . ·-- 35       7              Q.    Would you state your full name?
    7      EXAMINATION BY MR MASSOUH..                                   3S          8          A     Gwen Renee Schmucker.
           EXAMINATION BY MR. MULLIN .......... ' .... 38
    8
                                                                                     9          Q.    Ms. Schmucker, I'm going to hand you Exhibit              It

    9   Signature and Changes....................... ..... 40                   10         No.8, which is the notice ofyour deposition, and just

   10
        Reporters Certificate....... . .   ••• d   ....   43                    11         ask you if you've seen that previously?                              II
                                                                                12              A     Yes, I've seen it.                                        it
                         EXHrBITS
   11                                                                           13              Q.    And have you ever given a deposition before?
                                                                                                                                                                II
        NO. DESCRIPTION                                   PAGE                  14              A No.
   12                                                                           15              Q.    The court reporter is taking down my                      I•
        8    Notice of Deposition of Gwen Schmucker               8
                                                                                16         questions, your answers. And do you understand that
   13
   14                                                                           17         they are -- they will be printed up in a booklet, and
   15                                                                           18         they may be read back in connection with a motion or a
   16
                                                                                19         hearing or a trial in this case?
   17
   18                                                                           20                       (The witness nods head.)
   19                                                                           21              Q.    And you have to answer verbally because
   20                                                                           22         otherwise it's just, "Witness nodded."
   21
   22                                                                           23             A      Yes.
   23                                                                           24              Q,    Okay. And during the course of the
   24                                                                           25         deposition, if you need a break for any reason, you can
   25

                     -          -

                                                                                                                      2 (Pages 5 to 8 )
                                                                                                                                            App. 037
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                   Page 41 of 102 PageID 1617
                                                           Page 9                                                           Page 11
     1   just ask for it. I only ask that you answer any pending      1   share, marginal    mix, e-contracting share.
     2    question before you break. Is that fair enough?             2       Q. And marginal mix, what does that mean?
     3       A.      Yes.                                             3       A. Marginal     mix is the-- the amount of high-risk     I

     4       Q.      And if you fmd that I'm cutting you off when     4   credit customers, contracts, that we purchase versus
     5    I'm asking a question because I'm anticipating your         5   low-risk contracts.
     6    answer or you interrupt me, I mean, we'll -- let's agree    6       Q. Is there some standard that Ford Credit               ;


     7    that I'll let you fmish your answer, and you'll let me      7   applies to determine what's high risk and what's low         I

     8    fmish my questions .                                        8   risk?                                                        !

                                                                                                                                       I
     9       A. Okay.                                                 9       A. We have -- we monitor FICO score, as well as
    10       Q. Did -- what did you do to prepare for your           10   we have a tiering system.
    11    deposition?                                                11       Q. And what FICO score puts you into the high
    12       A. The only thing I did to prepare for it was to        12   risk?
    13    meet with our lawyers.                                     13       A. 619 and below.
    14       Q.      Okay. Did you review any documents~             14      Q Okay. All right. And was Reagor-Dykes, in
    15       A.      I did not review any documents.                 15   terms of the mix -- its marginal mix, was it high risk
    16       Q. Okay. Can you tell me what your position is          16   compared to other dealerships?
    17    with Ford Motor Credit?                                    17       A. There was discussions at the Plainview store
    18       A. I am a business development manager.                 18   because we were purchasing a high mix of marginal
    19       Q. And what are your duties as business                 19   business.
    20    development manager?                                       20       Q. And what was-- what is e-contracting?
                                                                                                                                       '
    21       A.      My main duties are to advise the fmance         21       A. E-contracting is an electronic way to send the
    22    managers of the current plans and programs with Ford       22   contract to Ford Credit for funding . So we monitor the
    23    Credit, to monitor market share, as well as marginal       23   number of paper contracts that we fund versus
    24    mix, and to focus one-contracting penetration.             24   electronically funding a contract.
                                                                                                                                       I
    25       Q.      Okay. When you say, "advise the financial       25       Q. Okay. So would you be the person that


                                                         Page 10                                                            Page 12
     1   managers," are you talking the financial managers at the     1   actually reviews the contract with the dealer's              :
                                                                                                                                       I
     2   dealerships?                                                 2   customer, with the buyer of the unit?
                                                                                                                                       I
     3      A. Yes.                                                   3      A. No.
                                                                                                                                       I
     4      Q. Okay, And so those would be customers or               4      Q. Who would that go to?
     5   potential customers?                                         5      A The finance manager does that                           I


     6      A. No. The finance managers at each dealership.           6      Q. Okay. And where -- are those contracts sent            I


     7      Q. Okay. Who would-- who themselves would be              7   on to Ford?
     8   potential customers that they-- their dealership would       8      A    Yes.
     9   be a potential customer afFord Motor Credit?                 9      Q. Okay. Who receives them at Ford Motor Credit?
    10      A. Their dealership is -- is a customer ofFord           10      A    The funding department in the Nashville             II
    11   Credit, yes.                                                11   business center.
    12      Q. Okay. All right. And have you had any role            12      Q. Is there a person that would be the person for
    13   since this bankruptcy was filed in tryirtg to analyze       13   looking at those contracts in the Reagor-Dykes case?
    14   Ford Motor Credit's collateral position or the amount of    14      A. No, no assigned person.
                                                                                                                                       !

    15   the debt?                                                   15      Q. Just--                                                 I

    16      A. No .                                                  16      A It's--
    17      Q. Tell me what role you had with respect to             17      Q, --a group of people?
    18   Reagor-Dykes. What were you doing with respect to           18      A. Correct.
    19   Reagor-Dykes?                                               19      Q. And who were the-- you said there were two
    20      A. During what time frame?                               20   Ford stores. Which-- which two were the two that you
    21      Q     Let's just talk about 2018 for now.                21   met with?
    22      A. My role with Reagor-Dykes was to meet with the        22      A    l call on the Ford store in Lamesa and the
    23   two Ford stores on a monthly basis. l met with the          23   Ford store in Plainview.
    24   finance managers and occasionally the general manager       24      Q. And who were the finance manager and general
    25   and reviewed the items that I had stated earlier; market    25   manager that you met with?



                                                                                                3 (Pages 9 to 12)
                                                                                                                    App. 038
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                 Page 42 of 102 PageID 1618
                                                          Page 13                                                        Page 15
     1       A I met with Spencer Dickey and Brian Melakian          1      A   The .. roughly a year and a half
     2    in Lamesa And I met with Ryan Reinhart, Lee Peebles,       2      Q. (BY MR. MULLIN) Okay. Have you ever had any
     3   and Eddie Ashburn in Plainview.                             3   contact or communication with Rick Dykes or Bart Reagor?
     4       Q. Did you have any other role with respect to          4      A   Yes.
     5   Reagor-Dykes?                                               5      Q. Okay. In what context?
     6      A The -- being the local person in the field,            6      A   I went to the corporate offices and met with
     7   anything that I may be asked to deliver to the              7   both of them to have some loan documents signed.
     8   message -- I'm sorry -- any messages to deliver to the      8      Q. When was that?
     9   dealer or documents that we may need signed, I do that      9      A   The best I can remember, that was about a year
    10   on occasion or as requested ,                              10   ago.
    ll      Q. Do you -- do you live here in Lubbock?               11      Q. And was that for the floor plan?
    12      A No.                                                   12      A That was for a capital loan.
    13      Q, Do you have an office here?                          13      Q   Do you know how the funds were to be used?
    14      A No.                                                   14      A. No.
    15      Q. Okay. Where is your office?                          15      Q. Do you know how big the loan was?
    16      A In my house in Nazareth, Texas.                       16      A A $5 million capital loan.
    17      Q Oh, okay. Yes. Okay.                                  17      Q. Do you remember any conversation at that time?
                                                                                                                                    I!
    18              Did you have any interactions with Shane        18      A. No. It was just the signing of the documents,        II
    19   Smith?                                                     19   no other conversation about business that I can recall.
    20      A Yes.                                                  20      Q. Okay. Did you have any other-- is that the
    21      Q. Okay. Tell me what those were or what the            21   only time you've ever spoken to Rick Dykes or Bart
    22   context was.                                               22   Reagor?                                                    II
    23      A I -- on a weekly basis, he was included in an         23      A   I spoke with each of them recently out at
                                                                                                                                    II
    24   e-mail I sent to each of the Ford stores. And those
                                                                    24   Lamesa and at Plainview when Ford presented them with a
    25   e-mails contain wholesale incentive updates, as well as                                                                    II
                                                                    25   President's Award.


                                                          Page 14                                                        Page 16
     1   e-contracting standings.                                    1      Q. When was that?
     2      Q. Did you ever have any other type of                   2      A   June or July.
     3   communications with him other than that, Shawn Smith -      3      Q. Of2018?
     4   Shane Smith? Excuse me.                                     4      A Yes, sir.
     5      A   Right                                                5      Q. Tell me what the President's Award is.
     6      Q. Yeah.                                                 6      A   It's a Ford award that I-- I'm not sure the          I

     7      A   Nothing other than saying hi to him if! saw          7   criteria. It's not a Ford Credit award.
     8   him in the corporate office. But I did not have any         8      Q. Ford Motor Company award?
     9   other reason to meet with Shane Smith.                      9      A Yes.                                                   i

   10       Q So you -other than what you've just told me           10      Q. And what president are they referring to? The         I


   11    about, the e-mails to him and maybe saying hi to him       11   president of Ford Motor?
   12    once in a while, did you have any other interactions or    12      A I don't know.
   13    communications with Shane Smith?                           13      Q. But you gave them the award in person?
   14       A   The only other is the audit summary report          14      A No. I was just there -just there to support
   15    that I sent out to him at -- after each wholesale audit    15   Ford and the dealer on behalf of Ford Credit. I was not
   16       Q. Okay And why were you the person that was            16   administering the award. I was not delivering the
   17    sending out the audit summaries?                           17   award. I was strictly there as a representative of Ford
   18       A. Because I'm the local sales rep. I'm the             18   Credit.
   19    local contact.                                             19      Q. Okay. And who- who actually delivered the
   20       Q. And how long have you been in that position of       20   award-- the President's Award to Mr. Dykes and
   21    being the local contact who would send out the audit       21   Mr. Reagor?
   22    summaries?                                                 22      A It was their Ford rep or -- and the parts and
   23            MR. LANGLEY: As to Reagor-Dykes?                   23   service rep was there as well.
   24            MR. MULLIN: Yeah, as to Reagor-Dykes.              24      Q. And you mean a Ford Motor Company rep, right?
   25    Yeah                                                       25      A Right, Ford Motor.



                                                                                           4     (Pages 13 to 16)
                                                                                                                   App. 039
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                    Page 43 of 102 PageID 1619
                                                            Page 17                                                          Page 19
    1         Q. Do you know his name?                                 1      Q. Which is very low, right?
    2
    3
              A. Eric Cooper.
              Q And then the parts and service rep was?
                                                                       2
                                                                       3
                                                                              A. On that one, yes.
                                                                              Q. And did you look at the rest of the report?
                                                                                                                                       li
    4         A. l can't remember her name.                            4      A. No.
    5         Q. Okay Is it a common thing for a dealer to             5      Q. Okay. So you didn't look at the third page at
    6   win the President's Award?                                     6   all?
    7         A. No.                                                   7      A. No.
    8         Q. Are they the only ones in your region that won        8      Q. Okay. And you told Mr. Dykes and Mr Reagor
    9
   10
        it?
              A. Yes, sir.
                                                                       9
                                                                      10
                                                                           that these results really are fantastic?
                                                                              A. Yes.
                                                                                                                                       II
   11         Q Let me talk to you about Exhibit 4, which is          11      Q. Okay, Is the- is the audit report that's
   12   in this stack. Take a look at that a second                   12   attached accurate - the report that's attached to
   13               Have you seen that before, Exhibit 4?             13   Exhibit 4?
   14      A. Yes.                                                    14             MR. LANGLEY: Objection to
   15      Q. All right. When did-- when did you see it?              15   qualifications. Objection; vague and ambiguous.
   16      A. When I sent it,                                         16      A. I can't speak to whether it's accurate. I
   17      Q. All right. And how did -- how did you come to           17   just pass along the information that I receive.             I!
   18   have the Reagor-Dykes Group audit summary?                    18      Q. (BY MR. MULLIN) Okay. Well, did you ever
   19      A. The business center sends it to me after the            19   come to the conclusion it was inaccurate?
   20   audit is conducted. And I'm instructed to fmward it on        20             MR. LANGLEY: Same objection.
   21   to the owners, as well as the CFO.                            21      A. No.
   22         Q So during the 18 months that you were                 22      Q. (BY MR. MULLIN) Did anybody ever discuss with
   23   responsible for the Reagor-Dykes account, you would have      23   you that the sales reflected on here at the Floydada
   24   received the quarterly audit summaries for Reagor-Dykes?      24   store were of225 vehicles for $9.4 million in the last
   25         A I receive it as each audit is completed.              25   seven business days, whether it was either improbable or    II
                                                           Page 18                                                           Page 20
    1         Q. Okay. But during your whole 18-month period?          1   impossible?
    2               (The witness nods head )                           2      A. No.
    3         Q. Verbal or yes or--                                    3      Q. Was it part of your responsibilities to review
    4         A Can you--                                              4   the whole report or just the first page?
    5         Q. -- no. You're shaking your head.                      5      A My responsibility is to look at the violation          I!
    6         A   Okay.                                                6   percentage
    7         Q, That's what I'm concerned about.                      7      Q. But your e-mail doesn't refer to the violation        I!
    8         A   I'm not sure the question you're asking me.          8   percentage or the first page only. It just says the
                                                                                                                                       II
    9         Q. I'm just asking you : During your 18-month            9   results are fantastic, right?
   10   period, every quarter you would receive the Reagor-Dykes      10             MR. LANGLEY: Objection; argumentative.
   11   Group audit summary?                                          11   Objection; the document speaks for itself
   12     A. I -- it's not on a set basis. I don't know if            12      Q. (BY MR. MULLIN) Right?
   13   it was every quarter But as we conducted an audit at          13      A. The e-mail doesn't -- it doesn't specifically
   14   the stores, then I was sent the group summary, which I        14
                                                                      15
                                                                           address what area I'm looking at.
                                                                              Q. Do you -- do you know how much Ford is
                                                                                                                                       II
   15   forwarded on --
   16      Q Okay.                                                    16   claiming Reagor-Dykes owes it at this time?
   17         A. -- to the owners.                                    17      A  I do not know the specific, exact number.             IIII
   18         Q. So you would have received all group audit           18      Q. Okay. Have you --I'm going to show you some
   19   summaries --                                                  19   reports and just ask you if you've ever seen them
   20         A. Yes.                                                 20            Have you seen Exhibit No 2?
   21         Q. -- during that time period? Okay.                    21      A No.
   22               And did you review the Reagor-Dykes Group         22      Q. Okay. How about Exhibit No.3? Have you seen
   23   audit summary of June 28th, 2018, that's attached?            23   that?
   24      A. I looked at the violation percentage on the             24      A No.
   25   report.                                                       25      Q. Okay. Did you ever receive this report,


                                                                       -
                                                                                              5 (Pages 17 to 20)
                                                                                                                      App. 040
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                              Page 44 of 102 PageID 1620
                                                      Pag e 21                                                             Page 23
     1   Exhibit No. 5?                                             1      A. I don't know.
     2      A. No .                                                 2      Q. And then did you actually inspect vehicles and
     3      Q, Have you ever seen any ofthe audited                 3   check them off the list? Is that what you were doing?
     4   financial statements for Reagor-Dykes?                     4      A. Just one or two that were missing that maybe
     5
     6
            A. No.
            Q. Okay. Have you seen any reports from
                                                                    5
                                                                    6
                                                                        the dealer employee had found the vehicle or it had--
                                                                        was on the lot. So I would go out and look at it and
                                                                                                                                     II
     7   Reagor-Dykes reflecting the amount of funds in transit,    7   verifY that the YIN matched with what we were looking
                                                                                                                                     li
     8   transactions that are in transit?                          8   for_
     9      A. No.                                                  9      Q. Do you know how the July 27th audit came to
                                                                                                                                     I!
    10      Q. Have you seen any reports from Reagor-Dykes         10   take place at Reagor-Dykes? How did that happen?
    11   listing un-floored vehicles?                              11      A. Can- can you clarifY that?
    12      A No.
    13      Q Do you know if Ford Motor Credit received
                                                                   12      Q. Well, I mean, the audits- from what we've
                                                                        heard, the audits were quarterly. So the audit on
                                                                                                                                     I!
                                                                   13
    14   audited financials from Ford Motor Credit?                14   July 27th was not quarterly, right?
    15      A I don't know.                                        15            (The witness nods head.)
                                                                                                                                     II
    16      Q. I mean-- excuse me --from Reagor-Dykes?             16      Q. You've got--
    17      A   I don't know.                                      17      A. Yes.
                                                                                                                                     II
    18     Q. Do you-- have you seen any analysis by Ford          18      Q. And so why was Ford conducting a non-quarterly         I!
    19   Motor Credit of the value of its collateral for the       19   audit?
    20   Reagor-Dykes indebtedness?                                20      A. I was advised by Gary Byrd on Monday of that           II
    21      A No.                                                  21   week that we had some concerns with the information that
    22     Q Do you have any information about how large           22   we were provided at the previous audit, and we were
    23   amount of out-of-trust lending Ford has with              23   going to conduct a surprise audit at the stores.
    24   Reagor-Dykes ?                                            24      Q. Okay. And what was the source of the concerns
    25      A. No .                                                25   with the information provided at the previous audit?         II
  ~--------------~-----------------11 1
                                                      Pag e 22                                                             Page 24
     1      Q Did you participate at all in the                     1            MR. LANGLEY: Objection; calls for                   II
     2   July 26th-27th audit ofReagor-Dykes?                       2   speculation.
     3        A Yes.                                                3      A I wasn't given the details or any further
     4       Q. Tell me what you did there.                         4   information.
     5        A. I was assigned to be in Lamesa on Friday           5      Q. (BY MR. MULLIN) Did Mr. Byrd tell you where
     6
     7
         morning, the twenty -- I don't know what date that was.
             Q. I think the 7th is the --27th is Friday, and
                                                                    6
                                                                    7
                                                                        this request for a surprise audit came from?
                                                                            A He did not.
                                                                                                                                     li
     8   the 26th is a Thursday.                                    8       Q. Do you have any idea where it came from?
     9        A I was assigned to be in Lamesa on Friday, the       9       A. No.
    10   27th, that morning. I worked with the auditors to         10              MR. LANGLEY: Objection; calls for
    11   locate any missing units that we needed to inspect.       11   speculation.
    12       Q. So did you have a list you worked off of?          12       A. I don't.
    13        A I did not have a specific list.                    13       Q. (BY MR. MULLIN) Did you ever hear of anything
    14       Q Did the people you were working with have a         14   called Black Belt?
    15   list?                                                     15       A. Yes.                                                  II
    16        A The auditors had a list.                           16       Q. What is that?
    17
    18
             Q. Okay. Who were those-- who were the people
         you worked with?
                                                                   17
                                                                   18
                                                                            A. I don't -- I don't have a description of it.
                                                                        I've just heard employees in the business center are         IIII
    19        A It was employees of our outside auditing           19   given that title. But I have no knowledge of what that
    20   company, AiM                                              20   entails.                                                     li
                                                                                                                                     I•
    21        Q. AiM?                                              21       Q. Okay Do you know if Black Belt had anything
    22              (The witness nods head.)                       22   to do with the audit on the 26th and 27th?
    23       Q. But you didn't-- you don't know their names?       23       A. Not that I'm aware of
    24        A I don't recall the auditors' names.                24       Q. So during the audit on the 26th and 27th, you
    25        Q Was one of their last names Tyson?                 25   and people from AiM and perhaps other Ford Credit

                                                       -- -         --~-    ---

                                                                                          6 (Pages 21 to 24)
                                                                                                                  App. 041
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                   Page 45 of 102 PageID 1621
                                                          Page 25                                                            Page 27
     1   employees went out and inspected the vehicles?                 1      Q. Okay.
     2               MR. LANGLEY: Objection; assumes facts              2            MR. MULLIN: Let's take a quick break.
     3   not in evidence.                                               3            (Break from 1:57 p.m. to 2:01 p.m.)
     4      A. The-- I was the only Ford Credit employee at             4      Q. (BY MR. MULLIN) Had you ever participated in
     5   the store in Lamesa on Friday_ And I was sent to assist        5   an audit like the one that occurred on July 27th before?
     6   the auditors with anything they may need.                      6   Had you ever --
     7      Q. (BY MR. MULLIN) Do you know if any other Ford            7      A. No.
     8   Credit employees were sent out to assist the AiM               8      Q. Okay. Was that unusual to you, that event,
     9   auditors?                                                      9   that audit?
    10      A. At--                                                    10      A. Unusual --
    11      Q     At Reagor-Dykes that-- on the 26th, 27th,            11      Q. In the sense that you -- that you just hadn't
    12   28th                                                          12   seen anything like that done before by Ford.               I


    13      A. In Lamesa?                                              13      A. Yes.
    14      Q     Well, no, in other places. You know what             14      Q. Okay. After the handoff --when you handed
    15   happened in Lamesa But what about other places? Do            15   off the keys and the titles and the -- and the MSO's,
    16   you know?                                                     16   did you have anymore involvement with Reagor-Dykes?
    17      A. I was told that one Ford Credit employee would          17      A. Yes.
    18   be assigned to each of the stores to be there Friday.         18      Q. What was it?
    19      Q . Do you know who that other Ford Credit                 19      A. Well, I'm currently assigned to work in the
    20   employee was at any of the other stores?                      20   Plainview store.
    21      A. 1 don't.                                                21      Q, Okay. And what are you doing there?
    22      Q. And since that date --since you were in                 22      A Physically counting the inventory and
    23   Lamesa, did you have any further involvement with             23   accounting for all keys, MSO's, and titles.
    24   Reagor-Dykes?                                                 24      Q. Okay. On the one report-- I think it's here.
    25     A. With the-- with the owners? With the--                   25   I think the Plainview-- I think the Plainview store


                                                          Page 26                                                            Page 28
     1       Q. Yeah, anybody. Did you talk to anybody? Did             1   is-- let me see ifl can find-- yeah, the-- and
     2   you have any -- you know, do anything with respect to          2   you're talking about this Plainview store-- this
     3    collecting the debt?                                          3   would-- would you be responsible for knowing what was
     4        A. I was assigned to stay in Lamesa and collect           4   out of trust at the Plainview store? I think the second
     5   keys, MSO's, and titles,                                       5   one down is Plainview
     6       Q. Did you do that?                                        6      A. This is the Ford store in PI ainview, which is
     7       A. I did.                                                  7   the one I'm assigned to.
     8       Q And what are MSO's?                                      8      Q. The one that's marked what, DD --
     9       A It's a certificate of origin on a new unit.              9      A DDA.AHS.
    10       Q Okay. And titles?                                       10      Q. Okay. But would you have been the one that
    11       A.    On used vehicles .                                  11   came up with that 183 number for the number of
    12       Q.    All right. And what did you do with the             12   vehicles --
    13   MSO's, keys, and titles that you gathered?                    13      A. No.
    14     A. I kept them in my possession.                            14      Q. --that were out of trust?
    15       Q Do you still have them?                                 15      A. No.
    16       A. No                                                     16      Q. Okay. Have-- were you responsible to do a
    17       Q Well, what happened to them?                            17   valuation of the inventory at the Plainview store?
    18       A. I handed them -- when I left Lamesa, I handed          18      A. No,
    19   them off to the people who were taking my place.              19      Q. Have you seen any reports on that?
    20       Q. Who were?                                              20      A. No.
    21       A.    Ford --the Ford Credit employee assigned.           21      Q. But you are supposed to keep track of what the
    22       Q. Who was that?                                          22   total inventory is?
    23       A     Chad Prejean.                                       23       A. I am responsible for the inventory that is
    24       Q How do you spell that last name?                        24   sitting on the ground.
    25       A. P-R-E-J-E-A-N.                                         25      Q. All right.                                           I


                                                                   -

                                                                                               7     (Pages 2 5 to 2 8)
                                                                                                                      App. 042
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                  Page 46 of 102 PageID 1622
                                                            Page 29                                                         Page 31
     1          A. So the physical inventory on the lot.               1      A. Reinhart.
     2          Q. All right. Have you -- is there a document          2      Q. (BY MR. MULLIN) And have they been treating
     3   that you have that keeps track of that?                       3   you the way you want to be treated?
     4          A. Yes.                                                4      A. Yes.
     5          Q, Okay. Have you --have you shared that with          5      Q. Okay. And is there anybody else from Ford
     6   Reagor-Dykes?                                                 6   working there -- Ford Credit?
     7          A. No.                                                 7      A. Yes.
     8          Q. Okay.                                               8      Q. Who is that?
     9                MR. MULLIN: We would request that                9      A. Mindy Kincaid, Larry Larson, Sarah -- I can't
    10   document.                                                    10   recall her last name at the moment-- and Adam Niemeyer.
    11                MR. LANGLEY: Very good. We'll-- we              11      Q. And what are they doing?
    12   will respond.                                                12      A. We're all working together to do physical
    13          Q. (BY MR. MULLIN) Can you tell me what the-          13   audits on the inventory, to account for all keys and
    14   what the inventory is in terms of total vehicles at the      14   MSO's and titles.
    15   Plainview store at this time?                                15      Q. Okay. Do you --has anybody shared with you           I

    16          A. I believe it is 313 units.                         16   what Ford intends to do if the Court were to grant its
    17          Q. Can you give me the value in round numbers?        17   relief from stay so that it could take possession of the
    18          A. No.                                                18   collateral?                                                I

    19          Q. Do you know what the cost figure is on them or     19      A. No.
    20   the advances?                                                20      Q. Have you had any communications with Gary Byrd
    21          A. No.                                                21   concerning Reagor-Dykes since July 27th?
    22          Q. Okay You just know the number of vehicles?         22      A. No.
    23                (The witness nods head.)                        23      Q. And your supervisor is Paul Boudreau?
    24          Q. Are-- are there any sales taking place             24      A. That's-- Paul Boudreau and Rene Leal.
    25   there--                                                      25      Q. Okay. Is Rene Leal your immediate supervisor?


                                                            Page 30                                                         Page 32
     1           A. There are --                                       1      A. No.
                                                                                                                                      I
     2           Q. --at Plainview?                                    2      Q. Okay.
     3           A. -- occasional sales.                               3      A. Above --Gary Byrd would be my immediate
     4           Q. And are you monitoring the sales?                  4   supervisor. Paul Boudreau is above Gary.
     5           A. I will be, yes.                                    5      Q. Okay. And where does Rene Leal fit into the
     6           Q. Okay. Do you know what's happening to the          6   picture?
     7    proceeds from the sales?                                     7      A. Well, he's kind of a sideline-- him and Gary
     8       A. We are overnighting them to our business               8   Byrd are on the same level.
     9    center. And that's the extent of my involvement with         9     Q. Okay.
    10    it.                                                         10            MR. MULLIN: I'll pass the witness.
    11           Q. To the Ford Motor Business Center?                11                EXAMINATION
    12           A. Yes, Ford Motor Credit.                           12   BY MR. BUSTOS:
    13           Q. Ford Motor Credit Business Center. All right.     13     Q, Ma'am, my name is Fernando Bustos, and I
    14                    So at this time when there are sales of     14   represent Vista Bank. I have a few questions for you.
    15    Ford's collateral, Ford is getting the proceeds?            15            Did you ever have occasion to communicate
    16           A. Yes.                                              16   with Shane Smith before?
    17           Q. All right. And who are you working with at        17           MR. LANGLEY: It's been asked and
    18    the Plainview store?                                        18   answered. Are you asking a different question?
    19       A. The dealership employees?                             19      Q. (BY MR BUSTOS) Before July 28th, 2018, did
    20           Q. Yeah.                                             20   you have occasion to speak with Shane Smith before?
    21           A. Eddie Ashburn and Ryan Reinhart.                  21      A. As I stated, he was included on my weekly
    22           Q. Ryan Reinhart?                                    22   e-m ails that I sent out to the two Ford stores. And
    23                   THE WITNESS: Is it Rhinehart or              23   then I would send-- he was included on the audit
    24    Reinhart?                                                   24   summary that I would send out as well.
    25                    MR. DYKES: Reinhart.                        25     Q. Would you describe what things you normally



                                                                                               8   (Pages 29 to 32)
                                                                                                                      App. 043
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                   Page 47 of 102 PageID 1623
                                                         Page 33                                                         Page 35
     1   would communicate with Mr_Smith as part of your job        1   owed by the Reagor-Dykes entities to Ford Motor Credit,
     2   duties?                                                    2   that would be the only capital loan?
     3      A. Every Friday, I would send an e-mail that            3       A. To my knowledge.                                    'I
     4   contained the wholesale incentive checkup, so wholesale    4       Q. Everything else would be floor plan
                                                                                                                                        I
     5   incentive standings, as well as the e-contracting          5   indebtedness?
     6   penetration at the two Ford stores.                        6       A Yes.
     7      Q. Do you know what e-mail address Mr. Smith            7          MR_ STROHSCHEIN: No other questions.                     :


     8   would use when he would communicate with you? Was it a     8              EXAMINATION
     9   Reagor-Dykes address --                                    9   BY MR. CARDER:
    10      A Yes.                                                 10       Q. I'm Mark Carder for First Bank.
    11      Q. --or a Gmail or Yahoo address?                      11               Have you seen or done any analysis on
    12      A No, Reagor-Dykes. It was a corporate e-mail          12   double-flooring of collateral claimed by Ford and other
    13   address.                                                  13   third-party lenders?
    14      Q. Did he ever send you text messages?                 14       A     No.
    15      A. No.                                                 15              MR CARDER: I pass the witness.
    16             MR. BUSTOS: I pass the witness.                 16              MR_ LASHAWAY: Reserve.                          II
    17             THE WITNESS: I'm sorry?                         17                    EXAMINATION                               II
    18                  EXAMINATION                                18   BY MR. MASSOUH:
                                                                                                                                   li
    19   BY MR STROHSCHEIN:                                        19       Q. Hi. I'm John Massouh with First Capital Bank
   20        Q. Ms. Schmucker, my name is Steve Strohschein.       20   ofTexas_ I just want to clarity a few things.
    21   I represent GM Financial.                                 21              On July 27th, you were assigned to visit        II
    22             In your role as a business development          22   the Lamesa store?
   23    person with Ford Motor Credit, did you stay generally     23       A     Yes.                                             II
   24    aware of the wholesale side of the borrowings of the      24       Q. And when you picked up the keys and MSO's and
    25   Reagor-Dykes entities from Ford Motor Credit?             25   titles, did you just pick up everything that was there     II
  1------------------------------------~----------------------------------ll i
                                                         Page 34                                                         Page 36
     1      A. That's not part of my daily job duties.              1   and hand it off to Chad, or was there any segregation as   II
     2      Q But were you generally aware of the- how              2   between keys, titles, and MSO's by you?
     3   much the Reagor-Dykes entities were borrowing from Ford    3       A. There was no segregation_ I picked up every         'I
     4   Motor Credit?                                              4   MSO and title that the --that I could find and as many
                                                                                                                                    I
     5      A. It wasn't common-- it wasn't common knowledge        5   of the keys as I could get my hands on.
     6   to me. If! needed to look that up, I could. But it's       6       Q_ Did you or anyone else cross-check those
     7   not something that I looked at or concerned myself with    7   titles as against vehicles that were floor-planned by
     8   on a --even a monthly basis.                               8   Ford Motor Credit?
     9      Q. You mentioned you met with Mr. Reagor and            9       A. Yes_
   10    Mr. Dykes to execute some loan documents. And that was    10       Q. And who did that?
   11    for a capital loan that was being made by Ford Motor      11      A. Chad and I worked together the following days
   12    Credit to Reagor-Dykes?                                   12   to verity -- we went through the titles and verified if
   13       A. Yes.                                                13   they belonged to a unit that we had floored
   14       Q And that was in the amount ofhow much?               14      Q. Okay. Did you come across any titles that did
   15       A 5 million.                                           15   not belong to a unit you had floored?
   16       Q And the timing of that roughly?                      16      A      Yes.
   17       A The best I can remember, it was a year ago.          17      Q. What did you do with those titles?
   18       Q Last summer sometime?                                18      A We still have those in our possession.
   19       A Yes.                                                 19      Q. Have those been segregated from the other
   20       Q Do you remember the purpose for that loan?           20   titles to your knowledge?
   21       A No.                                                  21      A. They're still all in the same folder.
   22       Q. Were there other capital loans made by Ford         22      Q. But there has been a differentiation made as
                                                                                                                                   ·:
   23    Motor Credit to the Reagor-Dykes entities?                23   between units floored by Ford Motor Credit and units not    I

   24       A Not that I'm aware of                                24   floored by Ford Motor Credit with regard to those          I

   25       Q To your knowledge, the current indebtedness          25   titles?

  ~----------------------------~~--~~------------------------~ '
                                                                                           9 (Pages 33 to 36)
                                                                                                                   App. 044
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                         Page 48 of 102 PageID 1624
                                                        Page 3 7                                                              Page 39
    1      A Yes.                                                         1            A    Yes.
    2      Q. And with regard to your current duties at
    3   the -- is it the Plainview store?
                                                                          2
                                                                          3
                                                                                       Q. Okay. But under 100?
                                                                                       A. Yes.                                           llli
           A. Yes_
    4
    5      Q Are you going through that same process of
                                                                          4
                                                                          5
                                                                                       Q. All right. All right. That's all we have
                                                                                   right now.
                                                                                                                                         II
    6   cross-checking units floored by Ford Motor Credit and             6                      MR. LANGLEY: All right. Keith Langley
    7   not floored by Ford Motor Credit with regard to those             7       on behalf of Ford Credit and the witness, and we'll
    8   titles?                                                           8        reserve questions.
    9      A. Yes.                                                        9                      (Deposition concluded at 2:15p.m.)
   10      Q. And are there units at the Plainview store             10
   11   that you have titles for that were not floored by Ford       11
   12   Motor Credit?                                                12
   13      A. Yes.                                                   13
   14      Q Okay. And have those been segregated out in             14
   15   the folder or a different folder compared to the other       15
   16   titles to your knowledge?                                    16
   17      A. I - I'm not sure how the titles are -- how
                                                                     17

   18                                                                18
        we're storing the titles in Plainview.
                                                                     19
   19      Q. Okay. Can you tell me the -- approximately                                                                                 II
                                                                     20
   20   the number of non-Ford Motor Credit floor plan titles
                                                                     21
   21   you acquired rrom the Lamesa store?
                                                                     22
   22      A. No. I don't know.
                                                                     23
   23      Q. Okay Do you know how many rrom the Plainview
                                                                     24
   24   store?
                                                                     25
   25      A No.


                                                        Page 38                                                               Page 40
    1        Q, With regard to the occasional sales that are          1                    CHANGES AND SIGNATIJRE
    2   occurring at the Plainview store, are any of those sales      2        WllNESS NAME: GWEN SCHMOCKER
    3   related to vehicles that were not floor-planned by Ford       3        DA1E OF DEPOSffiON: AUGUST 15, 2018                       II
    4   Motor Credit?                                                 4        PAGELINE          CHANGE       REASON                     It

    5     A. Not that I'm aware of.                                   5                                                                  II,,
    6     Q, Are you tracking that, as you 're monitoring             6
    7   these sales, whether or not the vehicle is floor-planned      7                                                                  II
    8   by Ford Motor Credit or someone else?                         8
    9       A. Yes.                                                   9
   10              MR. MASSOUH: Pass the witness.                    10
   11              MR. MULLIN: Come back to me?                      11
   12              MR. LANGLEY: Back to you.                         12
   13                    EXAMINATION
   14   BY MR. MULLIN:
                                                                     13
                                                                     14
                                                                                                                                         li
   15     Q. Can you give me -- I know you said you didn't           15
   16   know the number But can you say -- can you tell me is        16                                                                  li
   17   it single digits and are we talking something that's I       17
   18   to 9 or are we talking I 0 to 99 or are we talking I 00 or
                                                                                                                                         II
                                                                     18
   19   above?                                                       19
   20       A.  On?                                                  20
   21       Q. On these titles that Ford Credit has that are         21
   22   for vehicles they didn't floor.                              22
   23      A I -- I don't know the specific number above             23
   24   10.                                                          24
   25       Q But it's above 10?                                     25

                                                                     - -      --=-==-==-==::::

                                                                                                   10 (Pages 37 to 40)
                                                                                                                         App. 045
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                          Page 49 of 102 PageID 1625
                                                              Page 41                                                                      Page 43
    1          I, GWEN SCHMUCKER, have read the foregoing                   1             REPORTER'S CERTIFICATION
        deposition and hereby afftx my signature that same is                            DEPOSffiON OF GWEN SCHMUCKER
                                                                            2               AUGUST 15,2018
    2   true and correct, except as noted above.
                                                                            3
    3                                                                               1., Kailee Pereida, CSR No. 8398, Certified
    4                                                                  .    4   Shorthand Reporter in and for the State of Texas, hereby
                                                                                certifY to the following:
    5                   GWEN SCHMUCKER                                      5
                                                                                    That the foregoing proceedings were taken before me
    6
                                                                            6   at the time and place therein set forth, at which time
    7   THESTATEOF                     l                                        the witness was put under oath by me;
        COUNTY OF
                                       .\
                                                                            7
    6                                                                              That the testimony ofthe witness, the questions
           Before me,                                       on this day     8   propounded, and all objections and statements made at
                                                                                the time of the examination were recorded
    9   personally appeared GWEN SCHMUCKER, known to me (or
                                                                            9   stenographically by me and were thereafter transcribed;
        proved to me under oath or through                                 10      1l1at a review of the transcript by the deponent was
   10                                     -\(description of identity            requested;                                                           II
        card or other document)) to be the person whose name is            11
   11   subscribed to the foregoing instrument and acknowledged                    That$                is the deposition officer's                   :
                                                                           12   charges to Mr. David Mullin, Attorney for Debtors, for
        to me that they executed the same for the purposes and
                                                                                preparing the original deposition transcript and any
   12   consideration therein expressed                                    13   copie;; uf exhibits,                                                  I
           Given under my hand and seal of office this                     14      lllat thc foregoing is a true and correct transcript
   13                 day of                                                    of my shorthand notes so taken .                                      I
   14                                                                      15
   15
                                                                           16
                                                                                    I further certifY that I am not a relative or
                                                                                employee of any attorney of the parties, nor financially             IIII
                                                                                interested in the action.
   16                   NOTARY PUBLIC fN AND FOR                           17
                        THE STATE OF                                               I declare under penalty ofpeljury under the lav,.,;
   17
   18
                        COMMISSION EXPIRES:                                18
                                                                           19
                                                                                of Texas that the foregoing is true and correct.
                                                                                   Dated this 15th day of August, 2018
                                                                                                                                                     I!
                                                                           20
   19                                                                      21
   20                                                                                       Kailee Pereida, Texas CSR 8398
   21                                                                      22               Expiration Date: December 31, 2019
   22                                                                      23               Caprock Court Reporting, Inc.
   23                                                                                       Firm Certificate Number: 374
                                                                           24               1112 Texas, Suite 200
   24                                                                                       Lubbock, Texas 7940 I
   25                                                                      25               (806) 795-4202



                                                              Page 42
    1        IN 1HE UNITED STATES BANKRUPTCY COURT
              FOR 1HE NORlHERN DISTRICT OF TEXAS
    2              LUBBOCK DIVISION                                                                                                                   I
    3           INRE:          )
                        )
    4   REAGOR-DYKES MOTORS, LP,            )Case No. 18-50214-rlj11
                        )
    5        Debtor         )                                                                                                                         I
    6
               INRE:               )
    7                   )
        REAGOR-DYKES IMPORTS, LP, )Case No. 18-50215-rljll
    8                   )
             Debtor         )
    9

   10           INRE:              )
                        )
   11   REAGOR-DYKES AMARILLO, LP, )Case No. 18-50216-rljll
                        )
   12        Debtor         )
   13
                INRE:              )
                                                                                                                                                     II
   14                   )
        REAGOR-DYKES AUfO COMPANY, )
   15   LP,          )Case No. 18-50217-rlj II                                                                                                       II
                        )
   16        Debtor         )
   17
                INRE:              )
   18                   )
        REAGOR-DYKES PLAINVIEW, LP, )Case No 18-50218-rlj11
   19                   )
             Debtor         )
   20

   21           !NRE:              )
                        )
   22   REAGOR-DYKES FLOYDADA, LP, )Case No 18-502!9-rlj11
                        )
   23        Debtor         )
   24
   25


                                                   ---           - ·




                                                                                                    11         (Pages 41 to 43)
                                                                                                                                    App. 046
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                 Page 50 of 102 PageID 1626

                                                                                      Page 1
                            IN TflE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DTSTHICT OF TEXA.S
                                       LUBBOCK DIVISION

                                   IN RE:

        P.EAGOP.- DH~E.s HOTogs,              LP,      )Case No. 18-50214-r!jll

                            Debtor.                    '
                                   IN F£:

        R~AGOR-DYKES             1MPORTS~      LP,     )Case No. 18-50215-rljll

                            D~btoc.



                                   IN RE:                                  }

        REAGOR-DYE\ES Al-iARILLO,. l,P ~               )C~~e·   No. 18-50216-rljll
                            Debtor.


                                   IN   BE~


        REAGOR-D'lKES AUTO              COMPAt1J~,
         LE'r                                          )Case    Nf~.   H:l-50217-rlj l l
                                                       )
                            De.btor,                   ~



                                   IN RE:
        E'<E:;AGIJR- [I'{!<;ES   PLAINVIEW, LP1        l Case [If c.- lB-50218-rljll
                                                       )
                            D<:btor-.                  ~




                                   IN   RE:

        RE:Jl..GOP.-DYKES        E'LOYDADA 1    LP 1   )Case    No. 18-50:219-rljll
                                                       )
                            ttebtor.




                                                                CORRECITON PAGI!S

                                                                                    App. 047
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                    Page 51 of 102 PageID 1627

                                                                                         Page 2
    1

    1                                  ORAL DEPOSITION Of

    3                                     G\'1/EN SC HMIJC KE P.

    4                                     AUGUST 15, 2018

                                               Vr:Jlume 1




     7           ORAL DEPOSITION Of' GWEN SCHMUCKERr praduced as a

    8     witnes~    at the inst:ance of trtc DE:BTORS, and duly swor-n,

     ~    was taken in the abc·•Je-.:;;tylcd at:Jd numbered cause on

  iO      AUGUST 15, 2018, from 1;29 p.m. to 2;15                        p~m.,   before

  11      Kailee Perelcta 1 CSR ln and f0r the State of Texas,

  12      reported by machine shorthand, at the law ofEices cf

  13      t·•lullin, l-loarrJ   &   Br-own,   L,L,f~,     l',n()    Broadw~y,    ~lnte    700,

  .U      Lubbock~     Texa'S. 1 pursuant to t!'JE- E'ede!:al Rules o£ CiVil

  1. ']   F rocedu re,

  1.6

  17




  20

  21

  22



  24




                                                                                    App. 048
Case 5:18-cv-00186-C Document 34 Filed 01/25/19               Page 52 of 102 PageID 1628

                                                                                i?age J

      ]


      2

      ]      FOR THE      DEBTORS~


      •l          MEL DAVID t~ULLIN
                  MULLIN, HOARD & BROWN, L.L.P_
      S           1500 Broadway, Suite 700
                  P.O. Box 2585 (79408)
      tj          Lubbo~k,   Texas 7 9401
                  {806)   765-7491
      7           ·jumll in@mhba, com

      8      rOR fORD M•JTOR CREDIT COMPAl\JY,              r .• L. c. :

      0.          MR. KEITH LANGLEY
                  L•ANGLEY I.LP
  10              1301 Solana Boulevard
                  Building 1 1 Sulte 1545
  11              Westlake, Texas 76262
                  I :· 1 cl ) 7 2 2 - 7 16 2
  12              klangley@l-llp.com
  ,   • .1
  ~   .'                    -A1··1D-

  14              r~m.    CP.AI G P.,. :LESLIE
                  PHILLIPS LYTLE LLP
                  One Canals1de
                  12S Main Street
                  Buffalo, New York 1420J
                  (Tl6)      R47-70l.2
  17              cl~slis@phillipslytle_com


  18         fOR GN FINANCIAl·:

  19              tvJR.    STE !?HEN P.        STROHSCHEIN
                  ~~CGLINCHEY         STAFFORDr      P. L; L. C.
  2t.1            J01      ~1ain   Strt?-et
                  Fou.r: teentl'! f' luo~·
  ~1              Baton Rouge, Louisiana 708Ul
                  (225) 383-9000
                  s~t.roh@mcglinch~?y, COlli




                                                                               App. 049
Case 5:18-cv-00186-C Document 34 Filed 01/25/19              Page 53 of 102 PageID 1629

                                                                               Page 4

                MR.      ~JEFF       R.   I.ASHAW~Y
                BOERNER, DENNIS & fRANKLIN,                   P.L.L.C.
                920 Avenue Q
                Lubbock, ·re:'(as 794lH
                 (806) 763-0044
                j l-3 sha\'JCi y@bdf ia•.,rf i r-rn. c:prn
    ·-'
          fOR FIRST CAPJTAL BAN!\:
    J
     -
                t1R • JOHN F. NASSOUH
    7           SPROUSE, SHRADER, SMITHi P.L.L . C .
                7 01 South 'I'~ yl•.::..i-
                1-::uite ~00
                1\fliarillo, Te7:a.s "/9105
                 {806) 468-3337
                j •:Jttn. mass )Uh@sprouselaw. C!"-'"'
  lU
          F'OR VISTA B.Z\NI\;
  11
                l"'iB.   FERNANDO BUSTOS
                BUSTOS LAW FIRM, P.C.
                1001       fo~Jain    Street
  13            Suite 501
                Lubbock, Texas 79401
                ( 801)) 780-3976
                fbust.os(9 bustos la~·l firm. com

          FOR f'IHST g,n,Nr<. & 'fRirST:
  l6
                N~.      M.Z\R1·~    S.   CJH~DER
  17            STINSON, LEONARD, STREET, L.L,P.
                1201 Walnut
                suit-2 2900
                Kansas City, Missouri 6410E
  19             (816) 6~11-341:.
                rna r.l:. ~.:.a r-der@:s ti nBon. com



  Jl
                MR. SCOTT R. WIEHLE
  -....
  ~:,           r<E:LLY, HAHT & HALLMAN, L.L.F.
                201 ,...lain Street
                Suite 2500
                Fort Worth, Te~as 76102
  2t!           (817) 332-1500
                scott.wlehle@kellyhart.com

                                                                              App. 050
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                  Page 54 of 102 PageID 1630



   1     FOR IBC BANK:
   2           NR. JOHN D. DALE
               GABLE GOTWP.LS
    3          1100 ONEOK Plaza
               100 West Fifth Stre~t
   ·t          Tqlsa, Oklahoma 74103
               (918) 595-4828
   5           JJale@gablelaw.com
   6     FOR RICK DYKES:
   7           MR. DAVID M. GUINNr JR.
               J~AW   OFFICE OF             HU~.IuEY   r.. GUINl.:J
    ~          1805 13th Stregt
               Lubbock; Texas 79101
   -~          ( 8 0 6 ) 7 7 1 - 0 7 0 tl
               david@hurleyguinn~com
  10
        l\LSO PRCSENT :
  ll
               Mr. Toby Cecil
               tvl.r·. Rick Dyke3
               Mr. Jonathan Hill
  13           1'1t , f:low ie Ravt t=
               Mr-    SC~'::lL L.   Wad,a
  14

  15

  lG



  18




  21



  23

  24
  25

                                                                                  App. 051
Case 5:18-cv-00186-C Document 34 Filed 01/25/19     Page 55 of 102 PageID 1631


                                                                   ·l?·age 4 0.
   1                        CHANGES AND    SIQN~tURE

   2   WITNESS NAME:    GWEN   SCHMUC~ER

   3   DATE OF DEPOSITION:       AUGUST 15,. 2018

   4   ~AGE   LINE      CHANGE               REASON
   5

   6

   7

   B

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18                                         - - -- - -        -
 19

 20
 21

 22
 23    ---· ----------- -------- ~-- -



 24

 25




                                                                      App. 052
Case 5:18-cv-00186-C Document 34 Filed 01/25/19            Page 56 of 102 PageID 1632


                                                                                Page 41
   1                 I   1   GWEN   SCHNUCKE~ 1    have H:bd the foreqc1).ng
        de.p·Jeition and hereby affix my signatl.~te that same 'i$
        true and correct, except as noted abov~.
   J



   5

   6

   7   TH~   STA'l'E: OF     ~Q.h        }
       COUNT~ Or         ~ofc~           }
   0
              Before me,.             (}t.~.)(:l_\_~.)~~~...       , on this day
   9   personal! y appeare•j GWEt'J SCH!I-!UCKER,          kno"'fn to me (r.u:
       p rov e§l to mg ur:tde r · a l h o t: tr1 cough
  lO     dJw'IC..t:.O *6~           1 <descripti-on of tdentit.y
       canj or other doct.tment)) to be the person who.se hame is
  l1   suhscc.t bed to the for-€-going instrument ~nd acknowledged
       to me that they executed th~ same for the                  purpa~es       and
  12                 th.er~in expressed.
       c:or~sideration
              Given Lmder m.y h.:ind and ~eal of oJ;fice tl"'is
       _ ~ L,._ ~.  day Ot        ~At:. 1 1 ..-it:::: . , ;).'D I~
                                              "
                                              \J




  t5

  16
                                         __D              c.._.5c>~-
                                         NOTARY PUBLIC IN 1\ND FOR
                                                                               --
                                         THE STATE 0~      ~~~
  17                                     COMMJ.S.SION EXPIRES: C\{I'·J        l OC>i8

  19

 20

 2l




                                                                          \




                                                                                  App. 053
Case 5:18-cv-00186-C Document 34 Filed 01/25/19           Page 57 of 102 PageID 1633

                                                                                Page -42
    1                TN 'TtiE T.JNI'I'ElD STA.'l'ES B,!\NI'\RTJI?'rCY COUP.T
                       FO~    THE NORTHERN DISTRICT OF TEXAS
    .-,
   -L                              LUBBOCK DIVISION

                             JN RE:

          REAGOR-DYKES MOTORS, LP,               } Ca S-e No , 1 8 - 50 214- r 1 j 11
                                                 )
    r.·
    .)                Debtor:.                   I



                             IN RE:
    7
          R~AGOR-D~KES     IHPOR~S,      LP,     ) Case No, 18-50215-rljll
                                                 1
                      Debtor.                    \



  lO                         IN RC   ~


  ll      REAGOH-f"iYKES Al-1AP.ILLOr     LP~    ) Case No.     1.8-50216-r.-ljll

                      Debtor.

  1 :~
                             IN RE:
  1.:1
          REAGOR-DYF<_ES AUTO COMf.'ANY,.
  15      L~·,                                   ) Cas~   No.   18-50217-.rljll

  16                                             '
                                                 )


  .l 7
                             ltJ R£:
  18
          REAGOR-DY~ES     PLAINVIEW,      L~,   ) Case NU.     lS-50218-rljll
  19                                             )

  .20

                             J.N P.E;

  2!      REAGOR-DYKES FLOYDADA, LP 1            )Cas~    Nu.   13-50119-rl~ll
                                                 )
  23                  Debto~~                    '




                                                                                App. 054
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                         Page 58 of 102 PageID 1634

                                                                                            Page 43
                                          F~EF'OP.'l'E:R' S CER'ri fiCA 'I' ION
                                        DEI?OSITIOI'l OF GWE!·..f SCHMUCKEr.·.
                                                   1·l.UGU.ST 15 1 201.8


                          I, Kailee Pereida 1 CSR No. 8398, Certified
                   Sllr)rthand Reporter in and for rh~ State or Te~.~_,s, hereby
                   cert:fy to the followlng:

                          That che foregoing proceedings were taken before rn~
          G        ~t   the t1me and place therein set foc~h, at wh~ch time
                   the witness was put lLr1der ·::Jath by me;
          7
                            That the testimony of the witress~ the ques=i~ns
          8        pr•:•pounded( an.j all object:ion.s ~nd statsment.5 madE at
                   r: he 1: irnE: o c r:: .he e.xa mi nat i u n \ve re r .::;.-:::.:.;.:·cJ eel
          s        scenogr6phically by me and were ther~3fter transcribed;

  lO                       That a review of the           t£~nscript      by the deponent was
                   requested~
   I      'I
                        ;rha t s 113, K0  is the a~posi tion of£ icar .,_-=
  L~               charges to Mr. David Mullin, Attorney for. Debtors, fot
                   prepanng t:he Ot'iginal dcpo.sitirJn transcript- and a11y
  13               copies of exhibits;

                           I'hat   the foregoin•] is a t.rue S~ncl         con:o:?ct   l:.rar!:cn~~t
                   Jf my    sho~tt1and    notes    s~    taken.

                        r further certify that I am n0t a relative 0r
  lb               employee of any a~torney of the parties, nor financiaLly
                   interested in the action.

                           l ueclare     und~l penalty of per1ury under the laws
   ,-,             of •re:-:a ~' that   the -:oregc.1i nq is t ru•_' and correct.
  10

                           Dated this 15th day of August, 2018.

  - I
  - ,J


  2J..
                                             Kailee Pereida, Texas rsR 8398
  -,-
  ..:..   ~
               .                             Expiration Date:  December 31, 2019

                                             Caprock      Cour~      Reporring,   Inc.
                                             F'irm Cert l fica te Numbcn:          374
  -. l                                       1112 Texas, S~ite 200
                                             Lubbock~ Texas 79401
                                             !BOG)      79~·-tJ202




                                                                                            App. 055
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                         Page 59 of 102 PageID 1635
                                                                 Page 1                                                     Page 3
                 IN THE UNITED STATES BANKRUPTCY COURT                       1             APPEARANCES                               II
                  FOR THE NORTHERN DISTRICT OF TEXAS                         2   FOR THE DEBTORS:
                      LUBBOCK D!V!S!ON                                       3     MR. DAVlD MULLIN                                  1:
                   IN RE:
                            )
                                   )
                                                                             ~
                                                                                   MULLIN, HOARD & BROWN, L.L.P
                                                                                   1500 Broadway, Suite 700
                                                                                                                                     II
            REAGOR-DYKES MOTORS, LP,        )Case No , 18-50214-rljll              P.O. Box 2585 (79408)
                        )                                                    5     Lubbock, Texas 79401
                Debtor    )
                                                                             6
                                                                                   (806)765-7491
                                                                                   dumllin@mhba.com
                                                                                                                                     II
                   lNRE:               )                                     7   FOR FORD MOTOR CREDIT COMPANY, L.L.C.:
                            )                                                8     MR. CRAIG A LESLIE
            REAGOR-DYKES IMPORTS, LP,       )Case No. !8-50215-rlj II              PHILLIPS LYTLE LLP

                 Debtor
                            )
                                )
                                                                             9     One Canal side
                                                                                   125 Main Street
                                                                                                                                     I!
                                                                            10     Buffalo, New York 14203
                                                                                   (716) 847-7012                                    II
                   INRE:               )                                    11     cleslie@phillipslytle.com
                            )
            REAGOR-DYKES AMARILLO, LP, )Case No 18-50216-rlj II
                                                                            12
                                                                            13
                                                                                     -AND-
                                                                                   MR. DONALD H, CRAM, ill
                                                                                                                                     II
                        )                                                          SEVERSON & WERSON, P.C.                           II
                Debtor    )                                                 14     One Embarcadero Center
                                                                                   26th Floor                                        1:
                   INRE:               )                                    15     San Francisco, California 94111
                            )                                                      (415) 398-3344
            REAGOR-DYKES AUTO COMPANY, )                                    16
            LP,

                Debtor.
                        )
                          )CaseNo, !8-50217-rljll

                           )
                                                                            17
                                                                                 FOR GM FINANCIAL:

                                                                                   MR. STEPHEN P. STROHSCHEIN
                                                                                                                                     li
                                                                            18     MCGLINCHEY STAFFORD, P.L.L.C.
                   INRE:               )                                           30 I Main Street
                            )                                               19     Fourteenth Floor
            REAGOR-DYKES PLAINVlEW, LP, )Case No. 18-50218-rlj II                  Baton Rouge, Louisiana 70801
                                                                            20     (225) 383-9000
                 Debtor
                            l
                                )
                                                                            21
                                                                                   sstroh@mcgtinchey.com                             II
                                                                                 FOR AIM BANK:
                   INRE:
                            )
                                       )                                    22
                                                                                   MR. JEFF R. LASHAWAY                              li
            REAGOR-DYKES FLOYDADA. LP, )Case No. 18-50219-rlj II            23     BOERNER, DENNIS & FRANKLIN, P L L C
                            )                                                      920 Awnue Q                                       I'
                 Debtor         )                                           24     Lubbock, Texas 7940 I
                                                                                   (806) 763-0044
                                                                            25     jlashaway@bdflawfinn cpm
                                                                                                                                     II
                                                                                                                                       !



                                                                 Page 2                                                     Page 4
                                                                                                                                       i
    1                               ----- -                                  1
                                                                             2
                                                                                 FOR FIRST CAPITAL BANK:
                                                                                   NULJOHNF. MASSOUH
    2                     ORAL DEPOSITION OF                                       SPROUSE, SHRADER, SMTIH, P L,L C.
    3                      JAMES CONLAN                                      3     70 I South Taylor                                   I
                                                                                   Suite 500
                                                                                                                                       :
    4                      AUGUST!5,20!8                                     4     Arrnrillo, Texas 79105
                                                                                   (806) 468-3337                                     .1
    5                       Volume l                                         5     john massouh@sprouselaw.com
    6              -----·                                                    6
                                                                             7
                                                                                 FOR VISTA BANK:
                                                                                   MR FERNANDO BUSTOS                                  I
    7          ORAL DEPOSITION OF JAMES CONLAN, produced as a                      BUSTOS LAW FIRM, P.C.
    8       witness at the instance of the DEBTOR, and duly sworn,
                                                                             8      !00 I Main Street
                                                                                   Suite 501                                         II
    9       was taken in the above-styled and numbered cause on              9     Lubbock, Texas 7940 I
                                                                                   (806) 780-3976                                    II
   10       AUGUST 15, 2018, from 4:00p.m to 4:44p.m., before               10     fbustos@bustoslawfinncom
   11       Kailee Pereida, CSR in and for the State of Texas,              11   FOR FIRST BANK & TRUST:
                                                                            12     MR. MARKS. CARDER
   12       reported by machine shorthand, at the law offices of                   STINSON, LEONARD, STREET, L.L.P
                                                                            13      1201 Walnut
   13       Mullin, Hoard & Brown, L L P., 1500 Broadway, Suite 700,               Suite 2900
   14       Lubbock, Texas, pursuant to the Federal Rules of Civil          14     Kansas City, Missouri 64!06
                                                                                   (816) 691-3415
   15       Procedure                                                       15
                                                                            16
                                                                                   mark.carder@stinson.com
                                                                                 FOR BART REAGOR:
                                                                                                                                     II,,
   16
                                                                            17     MR. SCOTT R. W!EHLE
   17                                                                              KELLY, HART & HALLMAN, L.L.P
                                                                            18     20 I Main Street
   18                                                                              Suite 2500
   19                                                                       19     Fort Worth, Texas 761 02
                                                                                   (817) 332-2500
   20                                                                       20     scott. wiehle@kellyhart.com                       II
                                                                            21
   21                                                                            FOR IBC BANK:
   22                                                                       22
                                                                                   NUL JOHN D. DALE
   23
   24
   25
                                                                            23

                                                                            24
                                                                                   GABLE GOTWALS
                                                                                   1100 ONEOK Plaza
                                                                                   I 00 West Fifth Street
                                                                                   Tulsa, Oklahoma 74103
                                                                                                                         D           I!
                                                                            25     (918) 595-4828

        -                                                               -                          -



                                                                                                            1 (Pages 1 to 4)
                                                                                                                         App. 056
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                                       Page 60 of 102 PageID 1636
                                                                             Page 5                                                                     Page 7
        1                                                                              1           INS1RUCTIONS FOR SIGNING A DEPOSillON
                     ALSO PRESENT:                                                     2
        2              Mr. Mike Cannon                                                          Rules of Civil Procedure under 1-.hich this
                       Mr. Toby Cecil                                                  3    deposition was taken provide that the deposition
                                                                                            transcript shall be rmde available to the 1vitness or his
        3              Mr. Jonathan Hill                                               4    attorney of record for examination and signature by the
                       Mr. Howie Ravitz                                                     1vitness.
                                                                                       !i
     4                 Mr. Scott Wade                                                          This deposition condensed transcript is provided
     5                                                                                 6    for your review. It is your> to keep. Read it
                                                                                            carefully before making any changes or corrections.
     6                                                                                 7    Make transcript corrections on the Witness Signature
     7                                                                                      Page
                                                                                       8
     8                                                                                 9        Changes and/or corrections must be made in the
     9                                                                                      follmving manner:
                                                                                      10
    10                                                                                         (I) Indicate by nurrber the page and line you wish
    11                                                                                11           to alter;
                                                                                               (2) Indicate your change or correction;
    12                                                                                12       (3) Give the reason for making the change.
    13                                                                                13       When you have follmved the instructions above, sign               I'
                                                                                            the Witness Signature Page before a Notary Public and
    14                                                                                14    return it as soon as possible.
    15                                                                                15       When 1ve have received the signed and notarized
                                                                                            transcript, 1ve will forward all attorneys of record a
    16                                                                                16    copy of the completed Witness Signature Page and deliver
    17                                                                                      the original transcript to Mr. David Mullin for
                                                                                      17    safekeeping and use at trial.                                        II
    18                                                                                18       If you have any questions about this procedure,
    19                                                                                19
                                                                                            please call my office at (806) 7954202.                              I
                                                                                                                                                                 II
                                                                                                                                                                     ~
    20                                                                                                Kailee Pereida, CSR
    21                                                                                20              Caprock Court Reporting. Inc.
                                                                                                      1112 Texas, Suite 200
    22                                                                                21              Lubbock, Texas 7940 I
    23                                                                                                (806) 7954202                                              I'
                                                                                      22
    24                                                                                23
    25                                                                                24                                                                         II
                                                                                      25


                                                                             Page 6                                                                     Page 8
    1                               INDEX                                               1                 (Witness sworn by court reporter.)
                                               PAGE                                     2                      JAMES CONLAN,
    2                                                                                                                                                                I
            Appearances.
                                                ······
                                                   .. 3
                                                                                        3    having been first duly sworn, testified as follows:
    3       Instructions for Signing a Deposition.      ... 7                                                                                                        I
    4       JAMES CONLAN                                                                4                      EXAtv!INATION                                     1
    5          EXAMINATION BY MR. MR. MULLIN ...... ............. 8                     5    BY MR. MR. MULLIN:
               EXAMINATION BY MR. BUSTOS ... .. ...........   32
    6          EXAMINATION BY MR. STROHSCHEIN................. 33
                                                                                        6        Q.     State your full name.
                EXAMINATION BY MR MASSOUH ........               35                     7        A      James Edward Conlan.
    7                                                                                   8        Q      Mr. Conlan, have you ever given a deposition
    8           Signature and Changes .. .....                     •·  38
                                                                                        9     before?
                Reporters Certificate ............................. 41                                                                                               I
    9                                                                                 10         A      I have not.
                                   EXHIBITS                                           11         Q.     Okay. In the deposition procedure, the court
   10                                                                                 12     reporter is taking down my questions, your answers.
                NO. DESCRIPTION                                       PAGE
                                                                                      13     You're under oath. The testimony will be printed up in
   11                                                                                                                                                                I
                10 Notice of Oral Deposition of James Conlan...... 9                  14     a booklet. And it can be read back at a trial or a
   12           11 Registration Data Report (RDR) Audit                               15     hearing or in connection with a motion in the case.
                                                                                                                                                                     !
                   Triggering Reporting Enhancement BB Project
                                                                                      16                  So it's very important that you understand
   13              #73597 ..      "          ........ 30
   14                                                                                 17     my questions and that you answer that question, not some
                                                                                                                                                                     '
   15                                                                                 18     other question.
   16
                                                                                      19         A      Okay
   17                                                                                                                                                                :
   18                                                                                 20         Q.     If at any time you don't understand my
   19                                                                                 21     question, just tell me you don't understand the
   20                                                                                 22     question, and I'll try to explain it.
                                                                                                                                                                     '

   21
                                                                                      23                  If you will let me finish my questions,
   22                                                                                                                                                                I
   23                                                                                 24     I'll let you finish your answers. Is that fair enough?
   24                                                                                 25         A. That is.
   25

            -                                                -       ---      -~·                  ·--
                                                                                                                         2      (Pages 5 to 8)
                                                                                                                                               App. 057
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                       Page 61 of 102 PageID 1637
                                                                Page 9                                                         Page 11
     1          Q. Okay. And are you represented by counsel for             1       A. It-- the data speaks for itself. We say in
     2       Ford Motor Credit today?                                       2   Six Sigma, the data will set you free.
     3          A. Yes, I am.                                               3       Q Okay. Is-- at Ford Motor Credit, are you
     4          Q. Okay. What did you do to prepare for your                4   focused on one area of data? I mean, do you go around
     5       deposition?                                                    5   the company and say, hey, we could make more profit if
     6          A. I --we met briefly with them and just told me            6   we did this or this dealer is going to be a problem if
     7       about kind of what to expect for the--                         7   you look at his data? Or what kind of projects do you
                                                                            8   do for Ford with the Six Sigma data?
                                                                                                                                            II
     8                 MR LESLIE: Objection --
     9          Q. (BY MR. MULLIN) Don't tell me what--                     9       A. Any project that I'm assigned. It doesn't            I!
    10                 MR. LESLIE: Don't tell him anything                 10   have to be with dealers. It's a lot with customers.         II
    11       about what we talked about                                    11   But any process. It can be how we send out our mail,
                                                                                                                                            1:
    12          Q. (BY MR. MULLIN) Don't say what he told you.             12   for example, about our process, a more efficient way of
                                                                           13   doing that.
    13   Just like you met with your lawyers, and then did you                                                                              II
    14       look at any documents?                                        14       Q. Okay.
                                                                           15       A.     It can be how we process any kind of paperwork
    15          A. No
                                                                           16   that the customer sends a dealer.
    16          Q. Okay.
    17                 (Exhibit 10 marked.)
                                                                           17       Q. Okay. Is there some place online or-- that
                                                                           18   kind of describes this Six Sigma Black Belt in more
    18          Q. This is Exhibit No. I 0. And that is your
                                                                           19   detail ?
    19       deposition notice. Have you seen that document before
                                                                           20       A.     Yeah. You could go to isixsigmacom.
   20        today?
                                                                           21       Q. Okay. All right. Let's --let's just jump
   21          A. I have.
                                                                           22   ahead to -- well, how long have you been working for
    22          Q All right. If you need a break at any time,
                                                                           23   Ford Motor Credit?
   23    just let me know, and as long as you -- I'd like you to
                                                                           24       A. It'll be 29 years in October.
    24       finish your answer -- whatever answer you have to the
                                                                           25       Q. And for how many of those years have you been
    25       pending question, but then you can take a break whenever


                                                               Page 10                                                         Page 12
     1       you want.                                                      1   a Six Sigma Black Belt?
     2           A. Okay.                                                   2      A. Over six off and on.
     3           Q. Tell me what your job title is at Ford Motor            3      Q. All right. Tell me how you got involved with
     4       Credit.                                                        4   Reagor-Dykes Auto Group.
     5           A. I'm a Six Sigma Black Belt.                             5      A. It was a -- there was a recent dealer status
     6           Q. Okay. How do you-- how are you spelling Six             6   that they asked us to kind of do a postmortem on and
     7       Sigma?                                                         7   determine if we could use data to identify any other
     8           A     S-1-X, S-1-G-M-A.                                    8   potential issues.
     9           Q. And what does it mean to be a Six Sigma Black           9      Q. Okay. And who asked you to do that?
    10       Belt?                                                         10      A. Steve Gracz.
    11           A.    It's a certification that you receive               11      Q, How does he spell his last name?
    12       accreditation for going through a process.                    12      A. G-R-A-C-Z.                                            II
    13           Q. Okay. And what is that process?                        13      Q. Okay. And what's his position with Ford Motor
    14           A. It consists of completing projects and also            14   Credit?                                                     li
    15       taking an online certification.                               15      A. He's the director of consumer risk.
    16           Q. Okay. And what does it certify you to be able          16      Q. And where is he located?                              II
    17       to do?                                                        17      A. In Dearborn, Michigan.
    18           A. To run Six Sigma projects.                             18      Q. Do you know how Mr. Gracz got involved in
    19           Q. Okay And what is a Six Sigma project?                  19   looking at Reagor-Dykes?
    20           A.    It's a process of using data to drive all your      20      A. I don't.
    21       decisions. It's a data-driven approach to process             21      Q. Okay. So he just contacted you kind of out of
    22       improvement.                                                  22   the blue?
    23          Q, Okay. Well, I'm sure most people would claim            23      A. He contacted me on a different dealer to
    24       at least that they use data to drive all their                24   research and do a postmortem on. And using data, that's
    25       decisions. So what's unique about this use of data?           25   how I carne across the Reagor-Dykes as another potential

     -   -             --                                      - -=- ---
                                                                                                     3 (Pages 9 to 12)
                                                                                                                         App. 058
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                          Page 62 of 102 PageID 1638
                                                        Page 13                                                                       Page 15
     1   dealer to look at.                                         1      percentage or degree that raised your eyebrows or caused             I!
     2       Q. Oh, okay. So you were-- you were actually           2      you to become more interested in the Reagor-Dykes?
     3   looking at a different dealer that Mr. Gracz had asked     3                        MR. LESLIE: Objection; compound.                   lili
     4   you to look at?                                            4                        You can answer.                                    II
     5       A. Correct.                                            5                        THE WITNESS: Go ahead?
                                                                                                                                                II
     6       Q. And in the course ofthat, you came across           6             A. It was a percentage.
     7
     8
         Reagor-Dykes data?
             A. Correct.
                                                                    7
                                                                    8
                                                                                  Q. (BY MR. MULLIN) Okay. And what-- do you
                                                                           remember what the percentage was?
                                                                                                                                                ,,II
     9       Q. Okay. All right. And was the report that            9             A. It was over 8 percent
    10
    11
         you're looking at -- that you were looking at, at that    10             Q. 9 percent.                                                 I!
         time on Reagor-Dykes --was it Exhibit No. 4?              11                        So was it 8 percent of the total floor
    12
    13
                    I think these are in order. These are the
         exhibits so far. And there's a-- there's a report,
                                                                   12      plan was titled in somebody else's name, or was it 8                 li
                                                                   13      percent of what?
    14   Exhibit 4, attached to this e-mail, is an audit report.   14            A. 8 percent of the vehicles on the RDR report                 I!
    15       A. What was your question?                            15      out of the dealer's total floor plan amount.
    16       Q. Is that the audit report that you were looking     16             Q. Okay. So out ofReagor Dykes' total floor
                                                                                                                                                li
    17   at that caused you to say, I think we ought to look       17      plan amount with Ford Motor Credit, more than 8 percent
    18   further at this?                                          18      were titled in the name of someone other than
                                                                                                                                                II
    19       A. No.
                                                                                                                                                II
                                                                   19      Reagor-Dykes?
    20       Q. Okay. What was it you were seeing?                 20                        MR. LESLIE: Objection; form.                       li
    21       A. I used a different set of data that we have to     21            Q. (BY MR. MULLIN) True?
    22   identifY this dealer.                                     22                        MR. LESLIE: You can answer.
    23       Q. Okay. And what was that different set of
                                                                   23            A. Yes.
    24
    25
         data?
             A. It's called the RDR, registration data report.
                                                                   24             Q. (BY MR. MULLIN) All right. And so you were                 II
                                                                   25      looking at the registration data report on Reagor-Dykes               I


                                                        Page 14                                                                       Page 16
     1      Q. Okay. And what does that report show?                1          as part of your analysis of another dealership?                   I

     2      A. It shows dealers that have floor plan vehicles       2               A. Yes.
     3   that could be sold according to public sources.            3               Q.      Okay And in seeing this 8 percent then, did          I
     4      Q. That are available for sale or that they're          4          you call that to the attention of Mr. Gracz?
     5   already sold?                                              5               A. Once my analysis was complete, yes.
     6      A. Correct.                                             6               Q.      Okay
     7      Q. All right.                                           7               A. And I just want to be clear. The 8 percent                I

     8      A. Floor plan and then potentially registered or        8          was on one location.
     9   titled after flooring.                                     9               Q.      So -- but let's be clear about that. Is it 8
    10
    11
            Q. All right. In somebody else's name?
            A. Yes.
                                                                   10
                                                                   11
                                                                               percent of the total floored at that one location, or is
                                                                               it 8 percent of the entire universe?
                                                                                                                                                II
    12      Q All right All right. So this would be a              12               A       8 percent of that location.
    13   title --Joe Jones has title to a vehicle that you have    13               Q.      Okay.                                               li
    14   floor-planned?                                            14               A. Apples to apples.
    15      A    Yes.                                              15               Q.      Okay. Apples to apples.                             li
                                                                                                                                                I•
    16      Q All right. So what do you do when you fmd            16                           And so did you look at the other locations      II
    17   that out, that Joe Jones has the title? What do you do?   17          before you called Mr. Gracz, or did you just -- after
    18      A. The initial report just would tell us how many      18          you looked at that one location, you called Mr. Gracz?
    19   vehicles and what the VINs were.                          19               A. I looked at all of them first.
    20      Q. Okay. So there's a certain number of vehicles       20               Q.      Okay. And what did you fmd after you looked
    21   that were floor-planned by Ford Motor Credit with         21          at all of the locations?
    22   Reagor-Dykes, and now those vehicles are owned by         22               A. The total was !50 vehicles on all their
    23   somebody else?                                            23          locations.
    24      A.    Yes.                                             24               Q.      Okay. And what percentage did that
    25      Q. All right. And what-- what was the number or        25          constitute?

                                                                        - --     -=---   .;...___:__

                                                                                                       4   (Pages 13 to 16)
                                                                                                                              App. 059
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                 Page 63 of 102 PageID 1639
                                                           Page 17                                                            Page 19
     1        A. I don't -- I don't know the percent.                 1   could be a potential issue with this particular dealer.
     2        Q. Okay. But there were 150 vehicles that were          2      Q. Okay Did you think the 147 vehicles with
     3    registered to people or entities other than Reagor-Dykes    3   having different sales dates for the pub I ic records
     4    that were floor-planned with Ford Motor Credit?             4   versus the information that had been provided to the
     5        A. Yes.                                                 5   dealership was a red flag that there might be some kind
     6        Q And was that -- was the as-of date what date?         6   of a fraud?
     7        A. It was late June.                                    7             MR. LESLIE: Objection to form.
     8        Q. Okay. All right. So you didn't actually ever         8      A. It was an anomaly Either the auditors had
     9    look at the -- the AiM -- the audit report that had been    9   incorrect data or the dealer provided incorrect data
                                                                                                                                        II
    10    done on June 28th?                                         10      Q. (BY MR. MULLIN) Okay. And when you looked at
    11        A. After, I did.                                       11   the audit of June 28th, 2018, if you'll turn-- turn
    12        Q. After you had done --                               12   with me to page -- the last page of Exhibit 4, did you
    13        A. Yes.                                                13   notice that for one of the lots, the last one listed,
    14        Q    -- the other? Okay.                               14   Reagor-Dykes Chevrolet, there were 225 units with a           II
    15                So you called Mr. Gracz after you had          15   floor plan balance of$9.4 million that had-- were
    16    found the 150 vehicles . And what did you tell him?        16   I isted as being sold and not-- funds not due as of the
    17        A. I explained 14 7 of those had different sold        17   date of the audit?
    18    and registration information than what was provided on     18             MR. LESLIE: Objection to form and                    I
    19    that prior June audit.                                     19   relevance .
    20        Q.   Okay. Okay So at the time you called              20             Do you understand the question?
    21    Mr. Gracz, you had looked at the audit that's Exhibit 4?
                                                                     21             THE WITNESS : No .
    22        A Yes.                                                 22      Q (BY MR. MULLIN) Okay. Did you-- when you
    23               MR LESLIE: Objection; form.
                                                                     23   looked at this audit that had been performed-- the
    24        Q. (BY MR MULLIN) And at the time --I'm
                                                                     24   summary audit that had been performed June 28th, 2018,
    25    talking about the time when you reported to Mr Gracz
                                                                     25   did you notice that the-- the auditors had found that


                                                           Page 18                                                            Page 20
     1   the-- about the 14 7 vehicles, you had already looked at     1   at the Reagor-Dykes Chevrolet store, which is in
    2    the audit that's attached to Exhibit 4?                      2   Floydada, Texas, there were reported to be 225 vehicles
     3             MR. LESLIE: Objection. If you want to              3   having an amount-- floor plan amount of$9,401 ,000 that
     4   excuse the witness, I can explain to you that objection.     4   had been sold and for which Ford had not yet been paid?
    5              MR. MULLIN: I don't need- I don't                  5      A I did see that.
     6   really need it.                                              6      Q. Okay. Did-- were you aware that that was--
    7              MR. LESLIE: Objection; foundation and              7   the 225 vehicles and $9.4 million would be virtually the
    8    form.                                                        8   entire inventory of the Floydada lot?                         li
     9      Q. (BY MR. MULLIN) Go ahead You can answer.               9             MR. LESLIE: Objection. What relevance
   10       A. Repeat the question.                                  10   does that have to the hearing tomorrow?
   11       Q. The question is: I'm talking about when you           11             MR. MULLIN: Well , it goes to the
   12    called Mr. Gracz to tell him about the 14 7 vehicles that   12   question of what the inventory is .
   13    had different sale dates than the dates of sale that had    13             MR. LESLIE: Well , objection beyond the
   14    been reported to you by the dealership, you -- you had      14   scope of tomorrow's hearing. Instruct you not to
   15    already look at the June 28th, 2018, audit report that's    15   answer. The document speaks for itself                        I

   16    marked as Exhibit 4?                                        16             MR. MULLIN: That's so ridiculous. These             :
                                                                                                                                        I
   17              MR. LESLIE: Objection; form.                      17   objections are so utterly ridiculous
   18       A. Yeah.                                                 18             MR. LESLIE: I object to the sidebar.
                                                                                                                                        I
   19           MR LESLIE: And foundation .                          19             MR. MULLIN: It's not a sidebar.
   20              You can answer                                    20             MR. LESLIE: I've stated my objection,
   21       A. Yes.                                                  21   Counselor. Move on.
   22       Q. (BY MR. MULLIN) All right. And can you tell           22             MR. MULLIN: You've instructed the
   23    me what you said to Mr. Gracz in that call or the gist      23   witness not to answer, which is thoroughly
   24    of it?                                                      24   inappropriate. And there's no reason to drag this
   25       A. I -- I told him that it looked like there             25   witness back here for another deposition when he could




                                                                                               5 (Pages 17 to 20)
                                                                                                                        App. 060
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                               Page 64 of 102 PageID 1640
                                                      Page 21                                                          Page 23
     1   easily answer the question. It's just being done            1       A   Yes.
     2   through a rase and to avoid reaching any of the issues      2      Q. And so you were looking to see when those
     3   in the case.                                                3   vehicles had been sold?                                   It
     4               MR. LESLIE: I'll object and move to             4      A    Correct.
     5   strike the sidebar.                                         5       Q. And what did you determine?                        liII
     6               MR. MULLIN : It's not sidebar. I'm--            6       A. A substantial number of those were sold --
     7   it's for the Judge.                                         7   appeared to be sold.
     8        Q. (BY MR. MULLIN) So are you going to follow          8       Q. Okay. Per the DMV records?                         I!
     9   counsel's instructions and refuse to answer?                9       A Yes, and Fast Data.                                 II
    10        A Yes, I am.                                          10       Q. And did you have any further involvement with
    11        Q. Okay. Would it be, in your experience, a red       11   the emergency audit?
                                                                                                                                   II
    12   flag of fraud if the dealer was reporting that it had      12       A Continued analysis on the data.
    13   sold substantially the entire inventory of its lot -- of   13       Q. Okay. What kind of analysis did you do?
                                                                                                                                   II
    14   one of its lots in the last seven business days?           14       A. Looking up, you know, all the -- 14 70 records     II
    15               MR. LESLIE: Objection; beyond the scope.       15   takes a long time to manually look up and do. So that     II
    16   Instruct the witness not to answer.                        16   analysis took several days.
    17        A. I'm not going to answer                            17       Q. Where were you looking to get that
    18        Q (BY MR. MULLIN) Okay. So what did                   18   information?
    19   Mr. Gracz -- how did Mr. Gracz respond to your report?     19      A From the Texas DMV and from Fast Data and
    20        A They agreed with the emergency audit that I         20   dealers' records.
    21   recommended.                                               21       Q. Okay. What's Fast Data?
    22        Q. And the emergency audit was going to consist       22       A It's an online tool that uses public
    23   of what?                                                   23   information to pull back information on -- by VINs on
    24        A, Normal audit that we do at the dealership, but     24   vehicles that are registered and sold.
    25   verification of all vehicles that weren't seen.            25       Q. Okay. All right. And when you completed that        -:




                                                      Page 22                                                         Page 24
     1       Q. Okay.                                                1   analysis, did you come to any other conclusions except
     2      A    And also any flooring requests would be             2   the information about the -- other than the information
     3   touched also.                                               3   about the 14 70 missing units?
     4       Q. Any what?                                            4      A Yes. It appeared that the vehicles were
     5       A. Flooring -                                           5   floor-planned after they were titled to an individual     II
     6       Q. Flooring.                                            6   with a lien from a fmancial institution.
                                                                                                                                   It
     7      A. Vehicle flooring requests.                            7      Q, Okay. So you're telling me that the vehicle
     8       Q. Okay. Okay. And the-- did you discuss the            8   is sold to Joe Jones. Joe Jones gets a loan to buy the
     9   emergency audit with Mr. Byrd and Mr. Leal?                 9   vehicle from Lubbock Bank. And then the vehicle is
    10      A. Yes.                                                 10   again floor-planned while it's owned by Joe Jones?        II
    11      Q. Okay. Did you attend the emergency audit?            11        A Yes.
    12      A. No.                                                  12        Q. So the dealership doesn't own it anymore, but
    13      Q. Okay. Did you help structure it?                     13   it's being floor-planned?
    14      A. No.                                                  14        A Correct.
    15      Q. What was your role with respect to it other          15        Q. Okay And what was the volume of those              I


    16   than recommending it?                                      16   instances?
    17      A. I -- when the audit was going on, I was              17        A I don't recall a number, but it was a lot.          i

    18   collecting data on missing units.                          18        Q. Okay. Was it-- are we talking--
    19      Q. Okay. Tell me what that means.                       19        A. Hundreds.
    20      A. When they conduct an audit, the first run            20        Q. Hundreds of vehicles?
    21   through, not all vehicles will be seen at the              21        A Yes.
    22   dealership. And that's normal. In this case, there was     22        Q. Did you have any other conclusions?
    23   1470 missing units. So I got -- started working on         23        A Vehicles appeared to be floored two times.
    24   looking up the information on all those vehicles.          24        Q. Okay. And tell me what you found on that.
    25      Q. 1470?                                                25        A It was -- there's a report that shows



                                                                                            6 (Pages 21 to 24)
                                                                                                                    App. 061
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                  Page 65 of 102 PageID 1641
                                                         Page 25                                                         Page 27
     1   duplicate flooring within Ford Credit. And this dealer      1          A. The --the-- the preaudit or the day of the
     2   had, I want to say, 15 or so on the report that looked      2    audit, the July --
     3   like they were floored on two locations at the same         3          Q. Well--
     4   time                                                        4          A. -- or the June?
     5        Q. Okay. 15 vehicles?                                  5          Q. Well, the preaudit first, who did you tell
     6        A. Yes.                                                6    about the June -- your evaluation of the June fmdings?
     7        Q. Okay. And then what else did you conclude?          7       A. That would be the same people that we talked
     8        A. Potentially it appeared that they've floored        8    about earlier; Steve Gracz, Rene Leal, Gary Byrd, and I
     9   vehicles that they did not have in inventory.               9    believe Paul Boudreau.
    10        Q. Okay. And that would be-- well, the first          10          Q. Did you talk with Gwen Schmucker?
    11   thing you told me about with the vehicles that were        11       A. No.
    12   titled in someone else's name, is that the same thing      12       Q And then in the -- connection with the
    13   or--                                                       13    emergency audit, to whom did you communicate your
    14        A. That is similar.                                   14    findings?
    15        Q. Okay. Okay. All right. Any other                   15       A. After the audit, I don't communicate the audit
    16   conclusions that you recall?                               16    results. I just recommend it, and they approved it.
    17        A. The other thing -- the only other possibility      17       Q Okay. But the things you just told me about,
    18   I could see with the vehicles being titled and floored     18    the double-flooring, who did you tell about that, the --
    19   would be a quick trade-in from a customer.                 19    the double-flooring and the vehicles that were titled in
    20        Q. And what do you mean by that?                      20    somebody else's name and were being floored?
    21        A If they got a vehicle and for whatever reason       21       A. That's in the actual audit report --
    22   didn't like it and brought it back, very -- you know,      22       Q. Okay                                                 II
    23   might happen one or two times, but not to this extent --   23       A.     -- that the audit team completes.
    24        Q. Yeah.                                              24       Q. Okay. But you didn't make some oral --
    25        A. --just in a general -- in a dealership -- any      25    separate oral report, I guess, is what I'm getting at?


                                                        Page 26                                                          Page 28
     1   dealership in general.                                      1      A. I might have told people it looked like
     2      Q. Okay.                                                 2   vehicles could have been double-floored.
                                                                            Q. Uh-huh. Okay. Who would you have told?
     3      A. So that data was different.                           3
                                                                                                                                     II
     4      Q, Did you write up your conclusions in some kind        4      A. That would have-- probably --it might have            I'
     5   of report?                                                  5   been Paul Boudreau potentially or Gary Byrd.                1.1
     6       A. There was -- there's a summary report of the         6      Q. Okay. Okay. Did you ever come down here to
     7   initial findings. I did not write up one after this         7   Lubbock to-- to work on the audit at all?                    ;

     8   emergency audit.                                            8      A. No. I just got here Tuesday at 2 a.m.
     9       Q Okay Okay. So you did make a report of your           9      Q. All right. Glad to have you here.
    10   initial fmdings?                                           10              Okay. Did you have anymore involvement
    11      A. The initial --                                       11   with Reagor-Dykes --any Reagor-Dykes matters after
   12       Q. The 147 --                                           12   you -- after the completion of the emergency audit?
   13       A. June--                                               13      A. No.
   14       Q    Yeah.                                              14      Q. Okay. And to today's date, you haven't been
   15       A. The 1une -- yes.                                     15   involved at all in trying to analyze anything further on
   16       Q. Okay. But you didn't do a written report             16   the case?
   17    after the July audit?                                      17      A. Continue analyzing data, yes.
   18       A. No. That's the auditing team to do that.             18      Q. Okay.
   19        Q Okay Okay. All right. Did you communicate            19      A. The data analysis will be ongoing for a while
   20    any of your fmdings to anybody at Reagor-Dykes?            20   because the project is ongoing.
   21        A. No                                                  21      Q     Okay. What are you working towards? What are       II
   22        Q. Did you communicate your fmdings internally         22   you trying to do?
   23    in Ford Motor Credit?                                      23              MR. LESLIE: Objection to the extent it
                                                                                                                                     II
   24                                                               24   calls for attorney-client privilege and direct the
                                                                                                                                     II
             A. Yes.
   25        Q. To whom?                                            25   witness not to answer.                                      II

                                                                                            7     (Pages 25 to 28)
                                                                                                                   App. 062
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                            Page 66 of 102 PageID 1642
                                                         Page 29                                                                           Page 31
     1      A I won't answer.                                         1                Q. And I'm going to come around behind because I
     2             MR. MULLIN: You can't tell me what--               2           don't have an extra copy. But ifl'm bugging you by
     3   what he's currently working on that relates in this          3           coming around, tell me.
     4   case?                                                        4                A You're fine.
     5             MR. LESLIE: Does -- my understanding is            5                Q. The --what's your second bullet point that
     6   it doesn't relate to this case.                              6           you comment about the audit, Exhibit No 4?
     7       Q. (BY MR. MULLIN) Well, does it relate to               7                         MR. LESLIE: Objection to form.                       II
     8   Reagor-Dykes? I mean, I know you still have a job to         8                Q. (BY MR. MULLIN) You can answer what your                   li
     9   do. But I'm talking about Reagor-Dykes_                      9           second bullet point is.
    10      A    It's all the dealers in the United States I'm       10               A      "The audit indicates e»iremely high ratio of            li
    11   looking into.                                               11           sold and not due versus paid to the business center at
    12      Q. Well, can you at least tell me what generally         12           3,037 times." And it's $9,40!,090 divided by $3,075.               II
    13   you're trying to find?                                      13                Q. Okay. And why do you characterize that as
    14              MR. LESLIE: Objection; calls for                                                                                                 1:
                                                                     14           extremely high?
    15   material -- information that's subject to the               15                A. It's a huge percentage.
                                                                                                                                                     I!
                                                                                                                                                     li
    16   attorney-client privilege and direct him not to answer.     16                Q. And what percentage is it?
    17      A. I'm not going to answer.                              17                A     3,037 times.
    18      Q. (BY MR. MULLIN) Does the work you're                  18                Q. Yeah. Okay.
    19   currently doing include Reagor-Dykes?                       19                         And in -- the figures on the sold not due
    20      A  Yes.                                                  20           would be -- oh, my gosh. I'm sorry. This typeface is
    21      Q. Okay . Does it include Reagor-Dykes inventory         21           so small. I'm sorry. I'm really having trouble reading             I!
    22   of vehicles?                                                22           it. I'm sorry.
    23      A Yeah. Yes.                                             23                     Where would the sold not due numbers be
    24         MR. MULLIN: Let's take a little break.
                                                                     24           on -- it's -- it's not on this page, but it's on a
    25         (Break from 4:31 p.m. to 4:35 p.m.)
                                                                     25           different page, I think. I saw it. Let me see ifl can


                                                         Page 30                                                                           Page 32
     1       Q. (BY MR. MULLIN) Let me show you Exhibit               1           find it
     2   No. II.                                                      2                         Okay. Well, that's in the-- it's in this
     3           (Exhibit II marked.)                                 3           report that we were looking at, right? The sold not due
     4       Q. Have you seen that document before?                   4           is on the last page ofExhibit 4?
     5       A I created this.                                        5                     MR. LESLIE: Object to form.
     6       Q. Okay. And so this was created as part of your         6                Q. (BY MR. MULLIN) That's where the sold not due
     7   work at Ford Motor Credit?                                   7           number comes from, correct?
     8       A. Yes.                                                  8                A     Yes, that -- yeah.
     9       Q. And what's it titled?                                 9                Q. Okay. All right. Which includes-- in other
    10       A "Registration Data Report Audit Trigger               10           words, it includes the --the 225 vehicles at the --the
    11   Reporting Enhancement Black Belt Project 73597."            11           Chevy lot in Floydada?
    12       Q. And what was Black Belt Project 73597?               12             A This would include all the vehicles--
    13       A. That's the Registration Data Report Audit            13              Q. Yeah.
    14   Trigger Report Enhancement Project.                         14              A -- for the whole group
    15       Q. All right.                                           15              Q. Including those 225 though?
    16       A. That is the reference to that. Every project         16              A Correct.
    17   has a reference number.                                     17              Q. All right.
    18      Q. All right. And is this a report that you were         18                   MR. MULLIN: I'll pass the witness.
    19   telling us about earlier when you were talking about        19                         EXAMINATION
    20   the -- the 14 7 vehicles? Or is this a different report?    20           BY MR. BUSTOS:
    21      A No, this is the one.                                   21              Q. Good afternoon, sir. Mr. Conlan, my name is
    22      Q. All right. And did this report include your           22           Fernando Bustos, and I represent Vista Bank.
    23   analysis of the June 28th, 2018, audit that we were         23              A Okay.
    24   looking at, Exhibit No.4?                                   24              Q. I have a few questions for you.
    25      A. Yes.                                                  25                   Where do you office out of again? What

                                                                    -~   - - _ ----=:::::::::=----====-
                                                                                                          8    (Pages 29 to 32)
                                                                                                                                  App. 063
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                               Page 67 of 102 PageID 1643
                                                     Page 33                                                       Page 35
     1   city?                                                       1        A. And it's a sample that I used-- you know,
     2      A. Greenville, South Carolina                            2    obviously, that's a sample. The sample on the report
     3       Q. And in your analysis that you performed for          3    was not all the vehicles. Not all the vehicles
     4   Ford Credit, you did not look at any lien issues in         4    triggered on this report. Only 150 vehicles triggered
     5   terms of what other creditors may have liens on vehicles    5    on the report.
     6   that Ford considered as collateral, correct?                6        Q. Yeah. Out of the June audit, which was--
     7       A. Correct. My data just showed whatever lien           7    which was reporting sold units at that -- as of that
     8   was listed in the public data.                              8    date?
     9       Q. All right. That was my assumption. I just            9        A. Right.
    10   wanted to confum.                                          10        Q. So it was 150 out of the sold units on the
    11       A. Yes.                                                11    June audit versus the 1400 is out of everything on the
    12             MR. BUSTOS: I'll pass the witness.               12    floor plan?
    13                   EXAMINATION                                13        A. Right.
    14   BY MR. STROHSCHEIN:                                        14        Q. Okay. Thank you. No other questions.
    15       Q , Mr. Conlan, my name is Steve Strohschein. I        15        A. Uh-huh.
    16   represent GM Financial.                                    16              MR. CARDER: Reserve.
    17              I was trying to understand a little bit         17              MR. LASHAWAY: Reserve.
    18   about the history of-- you mentioned your first run-in     18                   EXAMINATION
    19   with Reagor-Dykes was with regard to-- you found an 8      19    BY MR. MASSOUH:
    20   percent variance on one dealership on the registration     20        Q. I'm going to apologize. My name is John
    21   data. Is that -- you talked about an 8 percent             21    Massouh for First Capital Bank. I missed the very
    22   vanance.                                                   22    beginning of your deposition.
    23       A. Correct.                                            23              You're what they refer to as Black Belt,
    24       Q. As you dug further, you found 150 units that        24    correct?
    25   the registration data was off on. Is that fair?            25        A. That's correct.



                                                     Page 34                                                       Page 36
     1       A. On all their stores.                                 1     Q. Okay Can you explain that to me?
     2       Q. On all their stores, the !50?                        2      A. Six Sigma Black Belt uses- it's a
     3       A. Correct.                                             3   data-driven approach to eliminate defects in any
     4       Q. And then, subsequently, you found a 1400             4   process. So we use data versus opinion or theory, and
     5   number as you dug even deeper?                              5   we let the data -- the thing that we say is, the data
     6       A. 150 is on the June report. The 1470 is on the        6   will set you free. The data speaks for itself
     7   July emergency audit.                                       7      Q. And you're a Six Sigma Black Belt certified         ,I

     8       Q. Okay. So looking at-- you're looking at a            8   person?
                                                                                                                                    I
     9   smaller inventory Iist from the June report that only       9      A. Correct.
    10   turned up 150?                                             10      Q. And--
    11       A. Correct.                                            11      A. There was a certification.
    12       Q. And the 1400 is when you were looking at the        12      Q. And when did you become certified?
    13   entire floor plan inventory of all stores. Is --           13      A. 2007.
    14       A. The day of the audit.                               14      Q. How long has Ford Motor Company had access to        I

    15       Q. The day of the audit.                               15   the Black Belt data thing you just described?              I

    16              So that's why you generated a much larger       16             MR. LESLIE: Hold on a sec. Could you             I

    17   number?                                                    17   read that one back?
    18       A. Correct.                                            18             MR. MASSOUH: Did I say Ford Motor--
    19       Q. Because I was trying to figure out why your         19   what did I say?
    20   initial analysis didn't tum up the 1400 as opposed to      20             MR. LESLIE: I think you said Ford Motor
    21   the 150. And that's because you were starting with a       21   Company.
    22   smaller data set of vehicles. Is that fair?                22      Q. (BY MR. MASSOUH) Ford Motor Credit. Sorry.
    23       A. The 150 was on a report that we have. The           23      A. How long has Six Sigma been in use?
    24    1470 was a physical audit that we did.                    24      Q. Yes, sir.
    25       Q. Yeah. So--                                          25      A. Maybe 15 years.

                 -    -     - -             _.                           ---
                                                                                         9 (Pages 33 to 36)
                                                                                                              App. 064
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                         Page 68 of 102 PageID 1644
                                                           Page 37                                                                    Page 39
        1                 MR. MASSOUH: Pass the witness.                    1           I, JAMES CONLAN, have read the foregoing
                                                                                 deposition and hereby affix my signature that same is
        2                 MR. MULLIN: I don't have anything                 2    true and correct, except as noted above.
        3      further.                                                     3
        4                                                                   4
                          MR. LESLIE: Okay. Subject to being--
        5      reserve with respect to other topics. We're done with        5                   JAMES CONLAN
        6      the witness for today.                                       6
                                                                            7   THESTATEOF
        7                 (Deposition concluded at 4:44p.m.)                    COUNTY OF
                                                                                                               )
                                                                                                                )
                                                                                                                                                     II
     8                                                                      8
                                                                                                                                                         '
     9                                                                              Before me,                                      on this day
                                                                            9   personally appeared JAMES CONLAN, known to me (or proved
    10                                                                          to me under oath or through                                     )
    11                                                                 10       (description of identity card or other document)) to be
                                                                                the person whose name is subscribed to the foregoing
    12                                                                 11       instrument and acknowledged to me that they executed the
    13                                                                          same for the purposes and consideration therein
                                                                       12       expressed.
    14
                                                                                    Given under my hand and seal of office this
    15
    16
                                                                       13
                                                                       14
                                                                                              day of
                                                                                                                                                    II
                                                                       15                                                                           1:
    17                                                                                                                                              II
    18                                                                 16                       NOTARY PUBLIC IN AND FOR
    19                                                                                          THE STATE OF

    20
                                                                       17
                                                                       18
                                                                                                COMMISSION EXPIRES:                                 II
    21                                                                 19
                                                                       20
    22                                                                 21
    23                                                                 22
                                                                       23
    24
                                                                       24
    25                                                                 25



                                                       Page 38                                                                        Page 40
                                                                                                                                                         I
    1                CHANGES AND SIGNATURE                              1            IN THE UNilED STATES BANKRUPTCY COURT
                                                                                      FOR THE NORTHERN DISTRICT OF TEXAS
    2       WllNESS NAME: JAMES CONLAN                                  2                  LUBBOCK DIVISION
                                                                        3               INRE:          )
    3       DATE OF DEPOSmON: AUGUST 15, 20 18                                                  )
    4       PAGE LINE     CHANGE       REASON                           4       REAGOR-DYKES MOTORS, LP,            )Case No. 18-50214-rljll
                                                                                                )
    5                                                                   5             Debtor        )
                                                                        6
    6
                                                                        7
                                                                                        INRE:
                                                                                                )
                                                                                                           )                                        [!
    7                                                                           REAGOR-DYKES IMPORTS. LP, )CaseNo. 18-50215-rljll
    8                                                                   8
                                                                                    Debtor.
                                                                                            )
                                                                                              )
                                                                                                                                                    II
    9                                                                   9

   10                                                                  10               INRE:              )
                                                                                                )
   11                                                                  11       REAGOR-DYKES AMARILLO, LP, )Case No. 18-50216-rlj11
   12                                                                                           )
                                                                       12            Debtor         l
   13                                                                  13
                                                                                        INRE:              )
   14                                                                  14                       )
                                                                                REAGOR-DYKES AUTO COMPANY, )
   15                                                                  15       LP,          )Case No. 18-5021 7-rljl I
                                                                                                )
   16
                                                                       16            Debtor         )
   17                                                                  17
                                                                                                                                                     !
                                                                                        INRE:              )
   18                                                                  18                       )                                                    I
                                                                                REAGOR-DYKES PLAINVIEW, LP, )Case No. 18-50218-rljl 1
   19                                                                  19                       )
                                                                                     Debtor         )
   20                                                                  20
   21
                                                                       21               INRE:              )
   22                                                                                           )
                                                                       22       REAGOR-DYKES FLOYDADA, LP, )Case No. 18-50219-r1j 11
   23                                                                                       )
                                                                       23           Debtor.   )
   24                                                                  24
   25                                                                  25
                                                                                                                                                    II
                                                                                                                                                    lj
                                                       -
                                                                                                    10 (Pages 37 to 40)
                                                                                                                               App. 065
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                      Page 69 of 102 PageID 1645
                                                                     Page 41
    1

    2
                 REPORTER'S CERTIFICATION
                 DEPOSffiON OF JAMES CONLAN
                   AUGUST 15,2018
                                                                                                                  lili
    3

    4
            L Kailee Pereida, CSR No. 8398, Certified
        Shorthand Reporter in and for the State ofTexas, hereby
                                                                                                                  II
        certicy to the following:                                                                                 1:
    5
            That the fore!lPing proceedin!l)l were taken before me
    6   at the time and pi ace therein set forth, at which time
        the witne!>S 'MIS put under oath by me;                                                                   I!
    7
           That the testimony of the witness, the questions
        propounded, and all objections and statements made at
                                                                                                                  II
    8
        the time ofthe examination were recorded
    9   stenographically by me and were thereafter transcribed;
   10      That a review of the transcript by the deponent 'MIS
        requested;
   11
           That$                is the deposition officer's
   12   charges to Mr. David Mullin, Attorney for Debtors, for

   13
        preparing the original deposition transcript and any
        copies of exhibits;
                                                                                                                  II
   14      That the fore!lPing is a true and correct transcript

   15
        of my shorthand notes so taken.
                                                                                                                  II
            l further certicy that lam not a relative or
   16   employee of any attorney of the parties, nor financially

   17
        interested in the action.
                                                                                                                  li
           l declare under penalty of peljury under the laws
   18   of Texas that the fore!lPing is true and correct.
   19
   20
           Dated this 15th day of August, 2018.
                                                                                                                  I!
   21
                   Ka!lee Pereida, Texas CSR 8398                                                                 li
   22              Expiration Date: December 31,2019
   23              Caprock Court Reporting, Inc.
                   Firm Certificate Number: 374
   24              1112 Texas, Suite 200
                   Lubbock, Texas 79401                                                                           I!
   25              (806) 7954202


                                                                                                                   :

                                                                                                                   I



                                                                                                                   :




                                                                                                                   I
                                                                                                                   1



                                                                                                                  II



                                                                                                                  II


                                                                                                                  I!




                     -                       -               -          -- - -   ------    -   -



                                                                                                   11 (Page 41)
                                                                                                      App. 066
Case 5:18-cv-00186-C Document 34 Filed 01/25/19            Page 70 of 102 PageID 1646

                                                                                 Page 1

                        IN THE UNITED STAT8S BANKRUPTCY COURT
                         FIJH THE: NORTHERN DISTRICT OF TE:XAS
                                           LUBBOCK DIVISION
                              IN RE!
                                                   )
        REAGOR-DYKES      NOTORSJ' Lt''            )Case    No. 18-50214-rljll
                                                   )
                        Debtor.

                                ------
                              IN RE:
        REAGOR-D:f'Kr:!S IMPORTS I LP,             )Case No. 18-50215-rljll
                                                   )
                        Debtor.                    }



                             IN RE:
        Rf:::AGOR-DYKES .r>.r-IA RILL 0 , LP,      JCa.se t"c, •   18-50216-rlill
                                                   )

                        Debtor.


                             IN     P.E~


        P...EP-.GOR-DYKES AUTO COMFAt.r"f 1
          LP,                                     )Case No. ltl•5021 T•Ili 11
                       Debtor.


                             Ul RE:

        HEAGOR-DYKES E'LAINVIEW, LP,              }Case No.        l8-~·0218-t.l111
                                                  I
                       Dt3btor.


                             n.J RE:
                                                  )
        P-EAGOP.-DYKES FLOYDADA, LP_,             )Case-   No.     18-50219-rljll
                                                  )
                       Deb-to.r:.




                                                            CORRECTION PAGES

                                                                               App. 067
Case 5:18-cv-00186-C Document 34 Filed 01/25/19           Page 71 of 102 PageID 1647

                                                                                    Page 2

    .l

                                  ORAL DEPOSITION C1F

                                     JANES C0!'-1 L:I\N

                                    AUGrJS'l' 15, ::::018

                                        Volume l

    E

    7         ORAL DEPOSITION OF JMiE5 CONLl1N, produced                   5S   a

    8    ,.,itness at the instance of the DEB1'0Rr .3nd duly swrJI:n,

    9    was ta k:en in the above-stylecl an1 m.tmbererJ cause on

  10     AUGUST 15, 2018 1 from 4:00p.m. to               4:4~   p.m., before

  11     Kailee Pereirtar CSR in and for the State of                Te~as,

  12     reported by machine shorthand, at the law                 office~      of

  lJ     Mullin,    Hoard & Brown,    L.L.~.,     l~JO      Broadwayr     Sujt~      700 1

  14     Lubbock,   1"~xa.s,   pursuan l: to the Federal         Fu.le~   .:,f Civil



  LEi

  17

  lfj




  2 (J

  21

  22




                                                                                App. 068
Case 5:18-cv-00186-C Document 34 Filed 01/25/19           Page 72 of 102 PageID 1648

                                                                                 Page 3
                                  A P F E A R A N C E S

    2    l1'0R 'r!iE DEBTORS :

               lvlR..   DAVID MULLIN
               MULLIN, HOARD & BROWN, L.L.P.
               1500 Broadway, Suite 700
               P.O. Box 2585 (79408)
               LU~Jock, Texas 79401
               (806) 765-7491
               dumll in@mhba _ Ct";Jill

    7    FOR FORD W.JTOR CREDIT COMPANY 1 L .• L. C.:

   B           MR. CRAIG A. LESLIE
               PH1LL1PS      L~TLE   LLP
               One Canalside
               125 l'-1ain Str:eet:..
  10           Buffalo, New fork            1~203
               (716) B47-7012
  11           cleslie@phillipslytle.com
                         -AND-·

               ME. DONJ\LD H. CRAM, III
               SEVERSON & WERSONI P.C.
  14           One Embarcadero Center
               26th Floor
  15           San Francisco, Calif••t"nia            9~!111
                (415) :398-3344
  lEi
         FOR GM FINANCIAL:
  17
               MR. STEPHEN P. STBOHSCHE!N
  18           ~ICGLINC.I:!EY 21'Af.J'F01{0; P. 1... L. ~   .
               301 Hain Street
  19           Fourteenth Floor
               Baton Rouge, LnoisianCJ 70801
  20           (215) 383-9000
               sstroh@mcglinchey.com
  21
         f'OR AIM BANl\:

               ME. JEfF R,. LASHAWAY
  23           BOERNER r DENNTS        .~   FRA~lKLIN 1     [',   L 1 L, (,',
               920 Avenue Q
  .24          Lubbock, Texas 79401
                ( 806) 7 63-00 4 4
  25           j lashaway@bdfla-..Jfirm .. cpm

                                                                                App. 069
Case 5:18-cv-00186-C Document 34 Filed 01/25/19           Page 73 of 102 PageID 1649

                                                                             Page 4

   1     FOR FIRST CAPITAL BANK:
    )          MR. JOHN F. MASSOUH
               SPROUSE, SHRADER/ SMITH,                 P~L4L,C~
               7CJ1 Sl)uth Taylor
               'SL1i te SOO
    ~          hnartl;or Te~as 7910~
               (806)    468-3337
   S           john   .massouh~Bsprcu.selaw.c.om

    6    FOR VISTA BANk:
   7           M~.    FERNANDO BUSTOS
               BUSTOS LAW ~IRM, P.C.
               1001 t1a in Scraet
               ~u1te 501
     ~         Lubbock, Texas 79401
                (806) 780-3976
  l ()         f bustos@ bus tos 1 av;f i rrn, com

  11     fOR FIRST BANK        ~   TRUST;
  12           tvJR • MARK S,      Cll.RDEH
               STINSON,       LEO~lP.RD,      STREET,    L.l..f',
               1201 Walnut
               Suite 2900
  L~           Kansas City, Missouri              6410~
               (8lt3)691-3415
  15           mark.carder@stinson.c0m

  16     FDR BART REAGOR;

  ll           MR. SCOTT R. WI£HLE
               KELLY, HART & ll~LLMAN, L. L. F.
  1R           201 l"lain Street
               Sui t e. 2 _:, 0 0
  l9           For~ Worth, Texas 7610~·
               (817i 332-2500
               :'..>cott..w-iehle@kellyhart.com
  21
         FOR I BC BANE-::

               MR. ,JOHN 0. DAl,E
  23           GABLE. GOT~iALS
               1100 ONEOK Plaza
  24           100 West Fifth Street
               Tulsa, Oklahoma 74103
               (9181 595-4828

                                                                           App. 070
Case 5:18-cv-00186-C Document 34 Filed 01/25/19       Page 74 of 102 PageID 1650



                                                                     J;lage   38
    1                        CHANGES A·ND SIGNATURE

    2    WITNESS NAME:    JAMES   CONL~N

    3     DATE OF DEPOSITION;     AUGUST   15, 201B
   4      PAG8 LINt  CHANGC                     RE~SON
               5 c.lf~
   5     l2__1_ __ C(}lf..).'S UM-£ ~       W     COH"· !11 ~ ££i 4.L_
   6    ~~-:s Tfiult 15      L~r                SJ".t.J.:i8__nr~-~...__._
   7
                  e~
   a     £_'7_j Q  ~JM.)__ ~CI!tJ'tUGt:-4 R-                       ~
   9           crtU A-_ . C.O JU ft.,e ~ C~- 07\1_ _
  1o      :2:2-3 -lR B ur_ __'P t._Q . _J{.lJ;["L_ S t!_~ 1:!-.
  11       Jt:-k,.S.{) ~!'- tJ TJ.ti ~ 0vt:'s
  12       ~. PL.CJ'l.ff!.4-S ~ 11tft- tvv'tsHLJt(td_
  1J      ~1J.51 "-l~.:~s c,.SA[[fhL ~----Q~fr- __
  11       ~-ss o;e.A~ SuP ~ISQJ('. ~ {7~
  15     {Q,i&f.AJVIU,.£.       13.()51~5. .. .Cfhul"'fl.£ ·
  16     S W.~ ~~~2--~--·P-IrUL &v.A~
  17     f&/fld?:/e, ~-V/1$. Ct7NP= ·fi;.,l!../k·UG e.. .{_ ,_
  1s      :I:"   Mso      /LkQ1~,'::.:, ..J~c...'L_:/3!Yf.Jf6tJG     s
  19  _1:&.L1.lf.. ~<I ~~L)IJM ~ts~ :~ tflS
  2o   s Ll P fUWt,sa/2- PJU "-'.f? m rztz.s 1u1UJ TZAJC9 ..
  zi JZ~ - ~f.;.-Ut l?w~U>         turft:; '-tnl15 ft-7-. llt!f_


  23

  24

  25




                                                                        App. 071
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                   Page 75 of 102 PageID 1651



                                                                                               Page 39
   l                      r,   JAMI!:S CONLAN 1   h~vt?    read the       foreg-oing
        dt:positicr. and hereby affi~ my sigrtature that                             sa~rre.   is
   2    true and correctr except as noted abo~e.



   4

   5

   6

   7   THG STATE: OF            SC
       coCJNTY    or       Ctt.tiJ!Ii Ul
              Before me,          ~f""\.o(. s; ~h.AP.. ._,                      , on    t.hi·s   da~·
       pe tsona 11 y appea ted JAMBS CON.L(IN r , kTi o.,m             -t-o     me   (or   proved
       to me wnder -oath ot" through ~.                             be\
                                                            u 41 -c.c:... )
  10    {desc.ription cf ide-ntity card o:{" other: ocument) ~ t.o be
       the: person who!3e name i.s subscribed to the foregtdflg
  11   instt"ument:: a:tid act<nc,W1£;;idged to me t-.hat they executed the
       3ame fnr the purposes ~nd consideration th~rein
       expt:e~sed.


  13     Jl.f!if..VE!.H
  14

  15

  16

  17

  10
                                                              Falana r-iurray
  19                                                         NOT,.,ftY PUBLIC
                                                          state of South Caronna
  20                                                      MY commission Explr-es
                                                              June 4, 201·9
  21
  22

  23



  25




                                                                                                 App. 072
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                  Page 76 of 102 PageID 1652

                                                                                                  ?age 4C\
                    IN ·raE rJNITED STATES BANKRUPTC1 ·COLTF.T
                      rOR THE NORTHERN DISTRICT OF TEXAS
                                          I.UBBOCK DIVISION

                               IN REL:
                                                     )
         P.E:AGOP.-DYKES NOTORS,           LP,       }Cane No, 18-5Q214-t:lj11
                                                     )
    5                Debtor:.

    6
                               IN P.E:
    7                                                )

         f~EAGOR-DYKES        IMPORTS, LP,           )Case       [lj ~-, •   IB-5021~-rljll
    8                                                )
                     09btor.                         )



  lO                           IN RE:

  ll     REAGOR-D't'l<ES AMAP.ILLO, LE',             )C";;3.se   No.         l 8 -50 2; llj- I 1 j 11

                     I1et)tor.

  lJ                      -         --
                               -- r;:E:
                                    ~

                               IN
  14
         REAGOR-DYKES AUTO              C0('1PANY,
  15     LP,                                         )CasE       ~-lr.).     lB-50~1-/-rlj         ll
                                                     )
  16                 Debtor:.                        )


                               IN RE:
  '[ 8
         REJI.GOR-DYK8S       PLAINVIE:W, LP,        ) Case. NC•.            18-5 0 2 i   a- r::. j, ll
  19                                                 ~
                     Debtor.                         I


  21                           iN RE:
                                                     1
  22     REAGOR-DYf<.ES FLO'lDADAr            LP 1   1 Case No. 18-50219-rljll
                                                     )
                     De.bJ:or-.




                                                                                                 App. 073
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                             Page 77 of 102 PageID 1653

                                                                                                     raae 41
                                          F\El?OF-~.TER   Is     C:.ERT I FlC.AT JON
                                         DEPOSITION OF ,JAMES CC1NLAl-l
                                                    AOGU.ST       15, 2(118


                       I, Kailee Pereidar CSR No. 8398, Certified
       'l      _Shr::rrthand :Reporter in and f•.Jr til<;:> Statr:> of Texas,                        hE.::et•y
               ~erti£y to the £0llowing:

                       'fht"lt:   the fo-regoing t:··roceedings \'/eTE: taJsen befo-re me
        ~      at the time and place therein ~et forthr at                                  wh~Gh    tiwe
               tl"1E ltlitn~ss \,las put under oath l1y me;-
        7
                    T h 2 t t h e t. e s t i m~1 n y ~) f. t he wi t. n 2 s. s., t. he q u e ::. t i on s
       8       propounde•.i, and all objections and statements mC"Jde at
               r-.llE: r.ime of thE: exa((lination \•le·re re(;ordr::d
               st2nograph1c~lly       by me and wers thereafter transcribed;

  10                   That a       rev.le~.ot    of the       L:ran~.cripl    by the deponent              H~s
               t~qUE:.5t~ct,•
  l l
                      Tha( S ~1~.~0         is the deposition officer 1 s
  12           cl1ar~res ro f"lr.~6iirl.d r•Jullin, /Htorney .for Debturs, for
               preparing th~ orig1nal deposition cransorip~ and any
  J~           Gopies af e~h!bits;

   l <1               'T'ha r. thE- foregc,i ng i.s a true and cor r:-o2ct r.: r:ansc r lpt
               c. [ my short h a n d not e 5 5 c• t a •: en .

                    1 further certify thac I arn not a relative •J!-
   t6          employee of any actorney of the po.~ci~s, nor financially
               interested 1n ':hs actlon.
  1.7
                       I decLne IJnder penalty •Jf perjury unoer U!t.' laws
    ,,
  1.;:         of   ~exas  that the foregoing is t~ue 3nd cor~ect.

                       Dated tllis 15th day                cd~    Al•iJl.JSt, 20   La ..
  20

  21
                                                 Ka i lee Pereida I 'Te>:as csr~ 8398
                                                 E~pit5tiDn Date:      December 31,                 ?OJ~

    ..
  ..:!.. - -                                     Caprock Cour~ ~ep0rtlng 1                 Jnc:.
                                                 Firm Certificate t'im'nber:                37il
                                                 1112 Texas, Suite 200
                                                 J~llbbocl~, Te:<as 791Wl
    'r,                                          {EOG)    7~:·-4202




                                                                                                    App. 074
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                                         Page 78 of 102 PageID 1654
                                                                            Page 1                                                        Page 3
                 IN THE UNITED STATES BANKRUPTCY COURT                                    1                  APPEARANCES
                  FOR THE NORTHERN DISTRICT OF TEXAS                                  2
                      LUBBOCK DIVISION                                                    3    FOR THE DEBTORS
                   INRE:           )                                                      4      MR. DAVID MULLIN
                                  )                                                              -AND-
            REAGOR-DYKES MOTORS, LP,                    )Case No. 18-50214-rljll
                                  )
                                                                                      5          MR. DAVID R. LANGSTON
                 DebtOL                   )                                                      MULLIN, HOARD & BROWN, LLP
                                                                                          6      1500 Broadway, Suite 700
                      INRE:                       )                                              P 0 Box 2585 (79408)
                                  )                                                       7      Lubbock, Texas 79401
            REAGOR-DYKES IMPORTS, LP, )Case No. 18-50215-rlj11                                   (806) 765-7491
                                  )                                                   8          dumllin@mhba com
                 Debtor,                  )                                           9        FOR FORD MOTOR CREDIT COMPANY, L L.C
                                                                                     10          MR. CRAIG A. LESLIE
                      INRE:                       )
                                                                                                 PHILLIPS LYTLE LLP                                II
                                  )
                                                                                     11          One Canalside
                                                                                                 125 Main Street
                                                                                                                                                   li
            REAGOR-DYKES AMARILLO, LP, )Case No. 18-50216-rlj II
                                  )                                                  12          Buffalo, New York 14203
                 Debtor,                  )                                                      (716) 847-7012
                                                                                     13          cleslie@phillipslytle.com
                      INRE:                       )                                  14              -AND-
                                  )                                                  15          MR. DONALD H. CRAM, III
            REAGOR-DYKES AUTO COMPANY, )                                                         SEVERSON & WERSON, P.C.
            LP,          )Case No. 18-50217-rlj11                                    16          One Embarcadero Center
                                  )                                                              26th Floor
                 Debtor                   )                                          17          San Francisco, California 94111
                      INRE:                       )
                                                                                                 (4 I 5) 398-3344
                                  )                                                  18
            REAGOR-DYKES PLAINVIEW, LP, )Case No. 18-50218-rljl 1                              FOR GM FINANCIAL:
                                  )                                                  19
                 Debtor                   )                                                        MR. STEPHEN P STROH SCHEIN
                                                                                     20            MCGLINCHEY STAFFORD, P L.L.C.
                                                                                                   301 Main Street
                      INRE:
                                  )
                                                  )                                  21            Fourteenth Floor
                                                                                                   Baton Rouge, Louisiana 7080 I
                                                                                                                                                   II
            REAGOR-DYKES FLOYDADA, LP, )Case No. 18-50219-rlj II                     22            (225) 3 83-9000
                                  )
                                                                                                   sstroh@mcglinchey.com
                 Debtor                   )
                                                                                     23                                                            li
                                                                                     24
                                                                                     25
                                                                                                                                                   li

                                                                            Page 2                                                        Page 4
    1                 -··-~~--- -----·-
                                                                                      1
                                                                                      2
                                                                                              FOR AIM BANK:
                                                                                                 MR. JEFF R. LASHA WAY
                                                                                                 BOERNER, DENNIS & FRANKLIN, P L L C
                                                                                                                                                   II
    2                      ORAL DEPOSITION OF
                                                                                      3         920 Avenue Q                                       II
    3                             RENE LEAL                                                     Lubbock, Texas 7940t
                                                                                      4         (806) 763-0044
    4                         AUGUST 15,2018                                                    jtasha\wy@bdflawfirm cpm
                                                                                      5
    5                             Volume I                                                    FOR FIRST CAPITAL BANK:
                                                                                      6
    6                 -- ----------                                                   7
                                                                                                MR. JOHN F MASSOUH
                                                                                                SPROUSE, SHRADER, SMITH, P L L C
    7          ORAL DEPOSITION OF RENE LEAL, produced as a witness                              701 South Taylor
                                                                                      B         Suite 500
    8       at the instance of the DEBTOR, and duly sworn, was taken                            Amarillo, Texas 79105
                                                                                      9         (806) 468-3337
    9       in the above-styled and numbered cause on AUGUST 15,                                john.massouh@sprouselaw.com
                                                                                     10
   10       2018, from 2:23p.m. to 3:42p.m., before Kailee                                    FOR VISTA BANK:
                                                                                     11
   11       Pereida, CSR in and for the State of Texas, reported by                             MR FERNANDO BUSTOS
   12       machine shorthand, at the law offices of Mullin, Hoard &                 12         BUSTOS LAW FIRM, P.C
                                                                                                 tOOt l'v!ain Street
   13       Brown, L L.P, 1500 Broadway, Suite 700, Lubbock, Texas,                  13         Suite 50t
                                                                                                Lubbock, Texas 7940t
   14       pursuant to the Federal Rules of Civil Procedure.                        14         (806) 78().3976
                                                                                                fbustos@bustoslawfirm com
   15                                                                                15
                                                                                              FOR FIRST BANK & TRUST:
   16                                                                                16
                                                                                                MR MARKS CARDER
   17                                                                                17         STINSON, LEONARD, STREET, L,L P
                                                                                                t201 Walnut
   18
   19
                                                                                     18

                                                                                     19
                                                                                                Suite 2900
                                                                                                Kansas City, Missouri 64106
                                                                                                (816) 69t-34t5
                                                                                                                                                   II
                                                                                                mark carder@stinson com
   20
   21
                                                                                     20

                                                                                     21
                                                                                              FOR BART REAGOR:                                     liII
                                                                                                MR. SCOTT R. \VIEHLE
   22                                                                                22         KELLY, HART & HALLMAN, L L P
   23                                                                                23
                                                                                                201 Main Street
                                                                                                SUite 2500
                                                                                                                                                   I!
   24
   25
                                                                                     24

                                                                                     25
                                                                                                Fort Worth, Texas 76102
                                                                                                (8 t 7)332-2500
                                                                                                scolt.wiehle@kellyhart com              E          1:


        -         -     ___. __       -       -   ---                                     -----------"--

                                                                                                                              1 (Pages 1 to 4)
                                                                                                                                       App. 075
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                            Page 79 of 102 PageID 1655
                                                            Page 5                                                                             Page 7   II
     1   FOR IBC BANK:                                                     1              !NS1RUCTIONS FOR SIGNING A DEPOSmON
     2     MR. JOHN D. DALE                                                2
           GABLE GOTWALS                                                               Rules of Civil Procedure under \\hich this
                                                                                                                                                         :
                                                                           3       deposition was taken provide that the deposition
     3      1100 ONEOK Plaza                                                       transcript shall be JTBde available to the witness or his             '

            100 West Fifth Street                                          4       attorney of record for examination and signature by the
     4     Tulsa, Oklahoma 74103                                                   witness                                                               I

           (918) 595-4828                                                  5
     5     jdale@gablelaw.com                                                          This deposition condensed transcript is provided
     6   FOR RICK DYKES:                                                   6       for your review. It is yours to keep. Read it
                                                                                   carefully before rrnking any changes or corrections.
     7     MR. DAVID M GUINN, JR.                                          7       Make transcript corrections on the Witness Signature
           LAW OFFICE OF HURLEY & GUINN                                            Page.
     8      1805 13th Street                                                                                                                             I
                                                                           8
           Lubbock, Texas 79401                                            9           Changes and/or corrections must be JTBde in the
     9     (806) 771-0700                                                          following manner:                                                     I

           david@hurleyguinn.com                                          10
                                                                                       (1) Indicate by number the page and 1ine you wish
    10                                                                    11              to alter;
         ALSO PRESENT:                                                                 (2) Indicate your change or correction;
    11                                                                    12           (3) Give the reason for making the chan b-e.
            Mr. Mike Cannon                                               13           When you have follomxl the instructions above, sign
    12      Mr. Toby Cecil                                                         the Witness Signature Page before a Notary Public and
            Mr. Rick Dykes                                                14       return it as soon as possible,
            Mr. Jonathan Hill                                             15           When \\e have received the signed and notarized
    13
                                                                                   transcript, \\e will forward all attorneys of record a
            Mr. Howie Ravitz                                              16       copy of the completed Witness Signature Page and deliver
    14      Mr. Scott Wade                                                         the original transcript to Mr. David Mullin for
    15                                                                    17       safekeeping and use at trial.
    16                                                                    18          If you have any questions about this procedure,
    17                                                                             please call my office at (806) 795-4202.
    18                                                                    19
                                                                                              Kailee Pereida, CSR
    19                                                                    20                  Caprock Court Reporting. Inc
    20                                                                                        1112 Texas, Suite 200
    21                                                                    21                  Lubbock. Texas 79401
    22                                                                                        (806) 795-4202
    23                                                                    22
    24                                                                    23
                                                                          24
    25                                                                    25


                                                            Page 6                                                                             Page 8
     1                   INDEX                                             1                       (Witness sworn by court reporter.)
                                            PAGE                           2                             RENE LEAL,
     2   Appearances.                 ...
                               ... ' . ... " ' 3                           3         having been first duly sworn, testified as follows:
     3   Instructions for Signing a Deposition .. .. 7
                                                                           4                             EXAMINATION
     4   RENE LEAL
                                                                   8       5         BY MR. MULLIN:
     5      EXAMINATION BY MR. MULLIN
            EXAMINATION BY MR. BUSTOS .                           52       6              Q.    Could you state your full name?
     6      EXAMINATION BY MR. STROHSCHEIN ........                  53    7              A. Rene Leal.
            EXAMINATION BY MR. CARDER                         .. 55        8              Q.    Mr. Leal, have you ever given a deposition
     7      EXAMINATION BY MR MASSOUH                ········· ... 56          9     before?
     8
                                                                          10              A     Yes, but I believe it's been over 30 years,
         Signature and Changes..  ' .........     60                                                                                                    II
                                                                          11         so--
     9   Reporters Certificate         ..... 63
    10                  EXHIBITS                                          12              Q.    That's a while back. So as a little
    11   NO DESCRIPTION                            PAGE                   13         refresher --                                                       II
    12   9 Notice of Oral Deposition of Rene Leal      10                 14              A     Yes.
    13                                                                    15              Q.    -- the court reporter is taking down my
    14
                                                                          16         questions, your answers , You're under oath. It'll be
    15
    16
                                                                          17         printed up in a little book. And it can be read back at            II
    17                                                                    18         a trial, hearing, or in connection with a motion in the
    18                                                                    19         case.
    19                                                                    20             A      Okay.
    20                                                                    21              Q.    Do you understand that?                                 II
    21                                                                    22             A      Yes.
    22
                                                                          23              Q.    So it's very important that you understand my
    23
                                                                          24         questions and that you can answer the questions I ask.
    24
    25                                                                    25                       If at any time you don't understand the              I
                                            -= -
                                                                                                                2 (Pages 5 to 8)
                                                                                                                                     App. 076
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                   Page 80 of 102 PageID 1656
                                                           Page 9                                                            Page 11
     1   question, just go ahead and ask me to clarity it, okay?     1   basically working with the dealer to figure out next
     2       A     Okay.                                             2   steps.
     3       Q. And if you need a break, you can just ask for        3      Q. Okay. And how long have you been with Ford
     4   a break and take a break. I only ask that you answer        4   Motor Credit?
     5   whatever the pending question is before you break. Fair     5      A It'll be 33 years this month.                            II
     6   enough?                                                     6      Q. And where are you stationed? Are you here in
     7       A     Yes.                                              7   Lubbock?
     8       Q And I ask that you let me finish my question.         8      A I'm in -- I'm in Plano, Texas -
     9   l'lllet you fmish your answer.                              9      Q. Okay.
    10       A     Okay.                                            10      A -- regional office.
    11       Q And if I interrupt you, I want you to tell me.       11      Q. Did you have involvement with the Reagor-Dykes
    12       A     Okay.                                            12   Auto Group?
    13       Q,    And just stop me so that you can give your       13      A Can you be more specific?
    14   full answer.                                               14      Q. Well, you said you reviewed credit files for
    15       A     Okay.                                            15   dealers. Did you review the Reagor-Dykes Auto Group
    16       Q, What did you do to prepare for your                 16   credit file?                                                  '!

    17   deposition?                                                17      A I would be in the review routing, yes.
    18      A The only thing I did was review the                   18      Q. Okay. Going back to the initiation of the
    19   declaration.                                               19   line?
    20      Q. Okay.                                                20      A Again, be more specific because there was
                                                                                                                                       II
    21               MR. LESLIE: And meet with your counsel.        21   different times where they had different lines.
    22       A     And meet with my counsel.                        22      Q. Right They had a -- since they got their
    23       Q.    (BY MR. MULLIN) And did you review any
                                                                    23   Ford floor plan, were you involved in it, or was it some
    24   documents other than the declaration?
                                                                    24   later time?
    25       A     No
                                                                    25      A It was probably a later time.


                                                         Page 10                                                             Page 12
     1      Q. Okay                                                  1      Q. Okay. Did you review the Ford- the
     2             MR. MULLIN: Let's mark this as 9.                 2   Reagor-Dykes credit file, say, in 2017, 2016?
                                                                                                                                        I
     3              (Exhibit 9 marked)                               3     A 2016, I did.
     4      Q.    (BY MR. MULLIN) Exhibit 9 is the notice of         4      Q. All right. And how about 20 17?
     5   your deposition. Have you seen that before today?           5      A 20 17, there was a review completed in the
                   MR. LESLIE: Thank you ,                           6   fourth quarter; however, it was a-- what we call a risk        I
     6
     7      A. I'm -- this is the first time I've seen this.         7   rating review. And so what happens behind the scenes at
                                                                                                                                       I;
     8      Q. (BY MR. MULLIN) Okay. Tell me what your job           8   the Nashville business center, they will look at current      II
     9   title is with Ford Motor Credit,                            9   financial statements through a month in -- you know, in
    10       A It is financial services manager.                    10   2017. And they'll compare that to the previous credit
    11      Q.    And what are the duties that you have as the      11   file that was done in 2016. And ifthere's no
    12   financial service manager?                                 12   significant changes to the financial position of the
    13      A Reviewing credit files for dealership lines of        13   dealership, the -- there's a risk rating where it
    14   credit, in addition to working with the Nashville          14   passes. If there are significant, there will be a risk
    15   business center, the regional manager, and the BDM to      15   rating result that says it failed. If it fails, then
    16   address dealers that are in a loss position and/or have    16   the business center would then produce an entire credit
    17   liquidity issues. In addition to that, working with the    17   file that would then have been routed through me and
    18   Nashville business center, regional manager, BDM,          18   through other folks through-- in the company.
    19   working with them together to try to resolve SOT and       19     Q. Okay. So with respect to Reagor-Dykes, so you
    20   status situations with dealers                             20   would have looked at it in 20 16?
    21       Q Okay What's the second one? SOT and --               21      A Correct.
    22      A Status situations with dealers.                       22      Q. But it passed in--
    23      Q Okay What would that mean?                            23      A It passed in twenty -- in 20 I 7
    24      A Basically a situation where a dealer is unable        24      Q. So you didn't look at it that year?
    25   to pay us and so we've taken keys, MSO's, and we're        25      A I did not look at it in 2017.

              -      -     -                  ~-                                  = ~


                                                                                               3 (Pages 9 to 12)
                                                                                                                     App. 077
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                 Page 81 of 102 PageID 1657
                                                           Page 13                                                            Page 15
     1      Q. Okay. And then in 20 I 8, did you look at the          1        A    I don't recall getting this specific e-mail.        it
     2   credit file?                                                 2        Q. Okay. Did you-- did anybody ever give you                 I

     3       A It hasn't -- it hasn't been a year yet. So in          3    the attached report, that audit report that's attached
     4   the -- I believe in the fourth quarter, it would be due      4    that's separate and apart from the e-mail? Still
     5   to be reviewed again.                                        5    looking at Exhibit 4.
     6       Q. Okay. Do you know if Ford Motor Credit                6        A. Oh, I'm sorry,
     7   received the audited financial statements of                 7        Q. Yeah. But the report attached --
                                                                                                                                            :
     8   Reagor-Dykes Auto Group?                                     8        A Are you--                                                  '

     9       A Can you be more specific on which years?               9        Q. Yeah, that report.
    10       Q. Well, let's look at the -- there's one here          10        A. This report?
    11   that's an exhibit. This is the-- for year-end 2015.         11        Q. There's two pages.
    12   So at some point in 20 I 6, it would have been --           12        A. Okay. I don't -- again, I don't recall
    13       A I would--                                             13    getting this report.
    14       Q. -- issued.                                           14        Q. Okay. That's dated June 28th, 2018. Did
    15       A I would say, yes, that we did receive that.           15    anybody ever inform you that there was a problem with
    16       Q. Exhibit No. 7? Exhibit No. 7 is the                  16    that audit report?
    17   document--                                                  17
                                                                     18
                                                                               A I believe on June 28th, I was on vacation for
                                                                                                                                        II
    18       A Oh, I'm sorry                                               the next week because my son was getting married. So
    19       Q. -- that you're --                                    19    I'm familiar with the date I don't -- I do remember          II
    20       A Yes, Exhibit 7. Sorry.                                20    getting something when l got back, but it was more -- it
    21       Q And did you have any interaction or                   21    was probably more of a verbal of-- you know, of the
    22   communication with the Reagor-Dykes Auto Group, let's       22    percentage of-- of-- percentage was high.
    23
    24
         say, before the year 2018 where you were in
         communication with people at the auto --
                                                                     23
                                                                     24
                                                                               Q. Was high?
                                                                               A. Yes.
                                                                                                                                        II
    25       A No.                                                   25        Q. Okay. Just so we're looking at the same               II

                                                           Page 14                                                            Page 16
     1      Q. --group?                                               1   thing - if you'd look at - it's the third page of             li
     2             Were you one of the people who reviewed            2   Exhibit 4. But is it -- is it on that page where it
     3   the quarterly audits by Ford Motor Credit of                 3   would reflect that the sold not paid was high or the              :


     4   Reagor-Dykes Auto Group?                                     4   violations were high?
     5       A I would say that the process for reviewing any         5             MR. LESLIE: I'm going to object to the                  :


     6   audits is typically routed to the regional manager. And      6   extent he's already testified he hasn't seen that report          !

     7   the only time I would get results from an audit is if        7   before.
     8   there was an issue with the -- if the dealer had a high      8      Q. (BY MR. MULLIN) You can still answer.
     9   percentage of payoff violations.                             9             MR. LESLIE: lfyou have knowledge of--
    10       Q What would a high percentage be?                      10   repeat the question, please. I want to hear it before
    11       A. Well, typically if we had a dealership that          11   he answers.
    12   had a percentage -- a high percentage of violations over    12             (Reporter reads back requested portion.)
    13   2 percent, then that -- typically, I would get notified.    13             MR. LESLIE: I'm just going to augment my            II
    14   I'd talk to the regional manager and -- yes.                14   objection that I don't believe the foundation has been
                                                                                                                                        II
    15       Q. And what is the-- what is the violation? If          15   established for the source of this actual page.
    16   the payoff took place outside the seven days?               16             So you can answer if you understand.
    17       A That's correct.                                       17      A Can you repeat it one more time? I'm sorry.
    18       Q Okay. All right. We looked at an audit                18      Q. (BY MR. MULLIN) Okay. All I'm trying to get
    19   report this morning for -- and l don't know if you ever     19   at is, you said after you got back from vacation,
    20   saw it. I wanted to see if you ever saw this one.           20   somebody said the sold not paid percentages were high at
    21               Look at Exhibit No. 4. At the back,             21   Reagor-Dykes. And I'm trying to determine if that is          :

    22   there's an audit report. And there's some cover e-mail      22   reflected on the audit report itself
    23   there where it was forwarded by Gwen Schmucker.             23      A No.
    24       A. Let me get my glasses on.                            24      Q. Okay. The audit report itself does not
    25               (Witness looks at document)                     25   reflect that they're -- that the violations were high,
                                                                                                                                        '



                                          -      ·--""   --------
                                                                                             4     (Pages 13 to 16)
                                                                                                                      App. 078
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                        Page 82 of 102 PageID 1658
                                                            Page 17                                                             Page 19
     1    correct?                                                     1          A    That's correct.
     2                    MR. LESLIE: Objection; form. He said         2           Q. Okay. And what did you do in furtherance
     3    sold not due, not violations.                                3       of-- of that plan?
     4           A      Sold not due, correct.                         4          A    We did nothing until we were invited to a
     5           Q.     (BY MR. MULLIN) Well, does it reflect that     5       conference call by our-- the Black Belt to review some
     6    the sold not due is high? It's on the next page that it      6       data that he had wanted to review with us.
     7    addresses that.                                              7          Q. Okay. And who was Black -- who was Black              II
     8              Does the audit report reflect that the             8       Belt?
     9    sold not due is high?                                        9          A    It's-- his name is Jim Conlan.
    10           A. It reflects the dollar amount is high.            10          Q. Okay And what did Mr Conlan say to you?
    11           Q.     Okay. And is that-- is that what the          11          A    He set up a conference call on Monday
    12    conversation was that you had when you got back?            12       morning-- I believe it was July 23rd -- and invited the
    13           A. I believe so.                                     13       business center credit team, invited the regional
    14           Q.     Okay. And that dollar amount is the           14       manager, Gary Byrd, myself, and reviewed a project that
    15    $25 million?                                                15       he had been working on.
    16           A. I don't recall the exact dollar amount.           16          Q. Okay. Did Mr. Conlan tell you how he had come
    17           Q.     But the report reflects $25 million --        17       to be working on Reagor-Dykes?                              I•
    18           A. Yes.                                              18          A    I believe -- or excuse me.
    19           Q.     --correct?                                    19                 MR. LESLIE: Hold on a sec.
    20                    And do you know who it was that told you    20                 THE WITNESS: Yeah.
    21    that, that the-- that the sold not dues reflected in        21                 MR. LESLIE: How is that relevant to
    22    the audit were high?                                        22       tomorrow's hearing?
    23           A. I don't recall specifically who told me that.
                                                                      23                 MR. MULLIN: Well, I think it's relevant           II
    24           Q.    And what did you do in response?
                                                                      24       to the valuation of the collateral as to how we -- you
    25           A. I believe I met with the regional manager.
                                                                      25       know, how Ford came to the conclusion that the
                                                                                                                                           II

                                                            Page 18                                                             Page 2 0
                                                                                                                                           I•
    1    And the direction was that we would continue to audit         1       collateral was needed to be further inspected.
    2    him on accelerated basis.                                     2                 MR. LESLIE: I don't believe it's                  1:

    3       Q Okay And the regional manager was                        3       relevant how he was directed to do it. I'm going to          I

    4    Mr Boudreau or-- or Mr. Dykes --or excuse me --               4       object. Direct you not to answer.
    5    Mr Byrd?                                                      5          Q. (BY MR. MULLIN) Are you going to follow your
    6       A. Mr. Byrd.                                               6       counsel's instructions?
    7       Q. I'm sorry.                                              7          A, Yes.
    8            And-- so you and Mr. Byrd decided that                8          Q. So you were on a conference call on Monday,
    9    you would continue to audit Reagor-Dykes?                     9       the 23rd?
   10       A That's my recollection, yes.                            10          A    Yes, sir.
   11       Q. Okay. And that would be in the second week of          11          Q. And what was discussed in that conference
   12    July 2018?                                                   12       call?
   13       A         Yes When I returned, yes.                       13          A Mr Conlan reviewed some data from a project
   14       Q.        All right. And was there any involvement in     14       that he had been working on that revealed-- he had a
   15    that decision from people higher up in the company;          15       sample size of about I 50 vehicles that had been sold
   16    Mr Boudreau or anybody from Dearborn or anything like        16       from a prior audit in June of20 18. He compared sale
   17    that?                                                        17       dates that were given to us by the dealership and           II
   18       A. I don't --I don't -I don't recall, no.                 18       utilized DMV and some other resources to determine that
   19       Q. All right. Do you recall any involvement of            19       the sale dates that we were given by the Reagor-Dykes       II
   20    Black Belt in deciding to perform the audit on the 26th      20       organization were false and incorrect.
   21    and 27th ofJuly?                                             21          Q. And were the sales dates earlier than the             It

   22       A I wasn't involved with the process, so I-- if           22       sales dates that were reflected in Ford's records?
                                                                                                                                           II
                                                                                                                                           II
   23    you can maybe re-clari:ty that.                              23             MR. LESLIE: Objection to form
   24       Q. Okay. You said you and Mr Byrd discussed               24             But if you understand, you can answer.
   25    continuing to audit Reagor-Dykes. right?                     25          A Repeat just to make sure I'm--


                                  -    -   -                               -



                                                                                                   5 (Pages 17 to 20)
                                                                                                                          App. 079
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                 Page 83 of 102 PageID 1659
                                                          Page 21                                                          Page 23
     1      Q. (BY MR. MULLIN) Well, the sale·· the actual           1       A No.
     2   sales dates reflected in the DMV records --                 2       Q. Did you -- did you ever have any conversations
     3      A. Correct.                                              3   with Shane Smith?
     4      Q. -- were dates earlier than the dates that had         4       A In the past, I have. He used to work for Ford
     5   been reported to Ford?                                      5   Credit, so-- but it's --it's been very rare since he
     6      A. That's correct.                                       6   left Ford Credit.
     7      Q. And was the audit that Mr Conlan was                  7       Q. Okay. How long did he work for Ford Credit?
     8   referring to the audit that's attached to Exhibit No. 4?    8                MR. LESLIE: Objection. Don't answer.
     9       A It was the June 28th audit, if that's what            9   It's not relevant to tomorrow's hearing. I direct you
    10   this one is, yes.                                          10   not to answer.
    11      Q. Okay Okay. And so based on that                      11       Q. (BY MR. MULLIN) Did you talk to Mr. Dykes or
    12   information, what did the three of you decide to do?       12   Mr. Reagor?
    13      A. You know, our immediate decision was we needed       13       A No.
   14    to re-audit the organization.                              14       Q. At any time?
   15       Q. And how did you carry out that plan?                 15       A Can you rephrase the time?
                                                                                                                                     II
   16        A We requested an audit through the Greenville         16       Q. Well, did you ever talk to Mr. Reagor or             II
   17    business center, who is the business center that does      17   Mr Dykes?
   18    all the coordinating of audits.                            18       A I met Mr. Reagor, I believe, a few years ago
                                                                                                                                     II
   19        Q. Was there a person you were dealing with?           19   at a dealer grassroots-type meeting in Dallas.              liII
   20        A. I don't-- I'm trying to think. I'm not sure.        20       Q. Other than that, any other conversations?
   21    Typically, I would not get involved with that. It was      21      A No. No.                                                II
                                                                                                                                     I•
   22    arranged through the Nashville business center to the      22       Q. Any communications with Rick Dykes?
   23    Greenville business center.                                23      A Never met him.                                         II
   24       Q. Okay And tell me about how that audit was            24      Q. Okay. Okay. Tell me about what happened
   25    conducted.                                                 25   during the audit of July 26th and 27.                       II

                                                          Page 22                                                         Page 24
     1      A     It was conducted similar to other audits where     1      A    As a typical audit goes, we checked inventory,
    2    the soonest we could get out there was Thursday, is what    2   tried to figure out the missing units. From the missing      I
     3   it was scheduled for. And the only thing that we did        3   units, we-- we did figure out -- again, from the AiM         I
     4   differently for this audit, because we wanted to verifY     4   perspective, trying to figure out what vehicles had been     I

     5   that .. if the same issue was occurring with the sales      5   sold and then from that point, checking sale dates and
     6   dates that had occurred on the June audit.                  6   so forth .
    7            So as the audit began, typically the ..             7      Q. Okay. What did you find?
     8   the AiM folks who complete the audits would-- were          8      A   There was a large amount of vehicles that were
    9    providing sales dates and copies of documents. Those        9   missing. And during .. it was probably early -early
   10    were then sent to Jim Conlan, who was in the background    10   afternoon Friday, we had received data from --from Jim
   11    running DMV's to verifY if those dates were accurate       11   Conlan that a lot of the sale dates that had been
   12    based on the DMV and the other sources that he has.        12   submitted to him were inaccurate, similar to what he
   13       Q. Okay And who were you dealing with at                13   found in the June audit.
   14    Reagor -Dykes?                                             14      Q. And, again, the sale dates were earlier dates
   15      A. I wasn 't dealing with anyone.                        15   per the DMV than the dates that were provided to you by
   16      Q. Okay. Was-- was Mr Byrd dealing with                  16   Mr. Smith?
   17    Reagor-Dykes?                                              17      A    That's correct.
   18       A Mr. Byrd was.                                         18      Q. Was Ford's audit team looking at the actual
   19       Q. And who was he dealing with?                         19   underlying contracts? Or were you given a list of dates     II
   20      A I believe he was -- excuse me. My                      20   by Mr. Smith?
   21    understanding is, is that he was meeting with the CFO.     21      A I don't-- I wasn't there, so I don't know
   22       Q. Shane Smith?                                         22   specifically what they looked at.                           'I
   23      A   Shane Smith.                                         23      Q. Okay. You didn't look at any contracts
                                                                                                                                      :
   24       Q. All right. But you did not meet with Shane           24   yourself?                                                    I

   25    Smith?                                                     25      A No.



                                                                                             6 (Pages 21 to 24 )
                                                                                                                    App. 080
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                   Page 84 of 102 PageID 1660
                                                           Page 25                                                          Page 27
     1       Q. And as a result of the audit, what did Ford            1   that I - that I can give you right now, but there has
     2   do?                                                           2   been vehicles that have been sold. We found out they
     3               MR. LESLIE: Objection to any extent that          3   had been sold to the Ram organization, which we don't --
     4   this question or the question you asked goes into             4   don't do business with.
     5   matters that are protected by attorney-client privilege.      5      Q. How many vehicles were those?
     6               If you have non-privileged information to                A     I -- I don't have the number.
     7   share, you can answer that question.
                                                                       6
                                                                       7      Q. Do you have the dollar amount?
                                                                                                                                      II
     8       Q. (BY MR. MULLIN) I don't want you to -- yeah,           8      A     No, I don't.
     9   I don't want you to tell me what you discussed with your      9      Q. How did you find out about it?
    10   attorneys. I just want what you did.                         10      A     After the on-site folks did some investigation
    11       A Based on the inaccurate and false sales dates,         11   and asked questions and then found that information out
    12   the decision was made to request that all missing and/or     12   from whoever was on site for the dealership.
    13   sold vehicles be paid in -- paid in full that day.           13      Q. Okay. Who is the on-site people that
    14       Q. And did Ford receive any payments?                    14   discovered that, that there have been vehicles sold to
                                                                                                                                      I!
    15       A    I don't -- I don't re- -- can you -- can you        15   Ram?
    16   re- -- can you repeat --
                                                                                                                                      I!
                                                                      16      A     I don't have specifics. I would have to go
    17       Q. Did you receive any payments as a result of           17   back and-- but I don't have any specifics on every
    18
    19
         the request for payment?
             A  Sorry. Yes, we did.
                                                                      18   single vehicle that has disappeared.                       li
                                                                      19      Q. Any? Can you tell me any of them, where you
    20       Q. Okay. But it didn't pay -- it didn't pay off
    21   the whole?
                                                                      20
                                                                      21
                                                                           got the information?
                                                                              A The one I'm thinking of is Lubbock Mitsubishi.
                                                                                                                                      I!
    22       A. One more time. I'm sorry                              22   The vehicle was located at one of their-- not at the
    23       Q But it didn't pay off the -- the amount that           23   main location, but a lot --I believe they call it the
    24   was owed?                                                         South Lot. And the vehicle apparently had been
                                                                      24
    25      A The amount that was paid on Friday was the
                                                                      25   delivered from that lot to the Ram location.


                                                           Page 26                                                          Page 28
     1   amount that my understanding was due at that time. We         1      Q. Is that one vehicle?
     2   made additional efforts to verifY that that- those            2      A     It's one vehicle, yes.
     3   funds were available. And -- and we were told - my            3      Q. Do we know what-- what make and model it was?
     4   understanding is, it was communicated from Shane to Gary      4      A     I don't know.
     5   Byrd, the regional manager, that there would not be           5      Q. Do you know if it was a vehicle that was
     6   enough funds to --to clear, even though they had              6   floored with Ford Motor Credit?
     7   submitted the funds via electronic funds.                     7      A     My understanding is that it was floored with
     8      Q. Since-- since July 27th, have you had any               8   Ford Credit.
     9   further involvement with the Reagor-Dykes matter?             9       Q. Any others?                                         II
    10      A    Yes.                                                 10       A There's a recent example of a vehicle that was
    11      Q. And what has that been?                                11   at an up-fitter.
    12             MR LESLIE: Objection; again, to the                12       Q. What did you call them?
    13   extent it calls for anything that is attorney-client         13      A Up-fitter. So they were -- they were doing
    14   privileged or any participation in the legal or              14   some modifications to a vehicle.                           I!
    15   deliberative process. Other than that, you can answer.       15       Q. Okay.
    16      A I basically on a daily basis have been on the           16       A And we had verified several-- I believe              II
    17   phone with the folks that we have at each of the stores      17   two -- on two prior audits since -- since the 7/26         l'
    18   attempting to continue to secure our collateral and take     18   audit, we had verified the vehicle was there. And we
    19   possession of all keys, MSO's, and titles.                   19   determined yesterday that the vehicle had been -- was no   li
    20      Q. (BY MR. MULLIN) Okay. Has any of your                  20   longer available and had been, I think, picked up by the   1:
    21   collateral disappeared, in your view, since July 27?         21   customer that had purchased the vehicle.                   II
    22      A  Yes.                                                   22       Q. Okay. So do you know when the customer had
                                                                           purchased it?
                                                                                                                                      II
    23      Q. Okay. What- what collateral has disappeared            23                                                              II
    24   since then?                                                  24      A There was information in the file that said --
    25      A I don't have specifics, but I will tell you --          25   I believe it was a contract date ofJuly 26th. And the      II
                                       -    ---      __ _ _ _ _ . _            ·-    -



                                                                                               7 (Pages 25 to 28)
                                                                                                                      App. 081
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                    Page 85 of 102 PageID 1661
                                                               Page 29                                                       Page 31
     1   vehicle was released to them from this up-fit company            1   page. So it was in the 40, 41 million range.
     2   Friday, August 3rd.                                              2      Q. That's the --let's look at Exhibit No. 3.
     3          Q.    Okay And had the customer paid for the              3              Is this --is this Ford's most current
     4   vehicle?                                                         4   report on the out-of-trust lending?
     5      A We-- well, we believe, based on the contract,               5      A    I -- I believe it is, yes.
     6   that it had been funded.                                         6      Q. Okay.                                              II
     7          Q.    And was it a Ford Credit floor--                    7      A    As of this date, yes.
                                                                          8      Q. Okay. So whatever those figures add up to,
     8
     9
                A. Yes.
                Q. --vehicle?                                             9   that's the current amount --
                                                                                                                                       II
    10          A Yes, it is.                                            10      A Right.
    11          Q.    Can you give me a make and model on that one?      11      Q. -- that you think is out of trust?
    12       A. It's an F-450, and there was a flatbed put on            12      A Correct.
    13   it. And the balance --the balance without the up-fit            13      Q. Okay. And then what I was getting was the
    14   was close to 60,000 is what's due today on the                  14   total indebtedness of--                                  I
    15   wholesale.                                                      15      A    Right.                                           I
    16          Q.    So your concern there is that the -- you're        16      Q -- ofF ord Motor Credit, which -- is that           II
    17   not concerned about the customer taking the vehicle that        17   what's supposed to be reflected on Exhibit 2? Do you
    18   he paid for, right?                                             18   know if that's what that report shows?
    19       A. I'm concerned that the contract was dated                19      A    I don't recall seeing this report, so I'm
    20   July 26th and we were not paid for it.                          20   not--
                                                                                                                                       II
    21          Q.    Right.                                             21      Q. Okay.
    22          A. Yeah.                                                 22      A And there's no total, so I --                       li
    23          Q. You hadn't been paid for the vehicle?                 23      Q. Okay. Has Ford Motor Credit done a valuation
    24          A. Correct.                                              24   of its existing collateral?
    25          Q. Not that the person actually has the vehicle?         25      A    I'm not sure I understand.



                                                               Page 30                                                       Page 32
     1                (The witness nods head.)                            1      Q. Well, one ofthe issues that could come up at
     2         Q_ Okay. Anything else? Any other vehicles?                2   hearings that are to be held in this case in the next
     3      A. I don't -- offhand, I don't have other                     3   month or so, including tomorrow, would be the value of
     4   examples.                                                        4   your-- of Ford Motor Credit's existing collateral, how
     5         Q All right. And has-- has Ford Motor Credit               5   much is that worth. Do you have any idea what that
     6   received payments since July 27th on -- on its loans?            6   number is?
     7         A. We have received funds from customers that              7      A. No_
     8   have gone in to purchase vehicles with cashier's checks.         8      Q How would you go about calculating it?
     9   And we've received funds for-- from contract-- Ford              9              MR. LESLIE: Objection; calls for
    10   Credit contract proceeds where customers have purchased         10   speculation.
    11   the vehicle and financed with Ford Credit.                      11              You can go ahead and answer it if you
    12         Q. Okay Where the customer who's buying them              12   understand or if you can.
    13   goes ahead and finances with Ford Motor Credit?                 13      A    I think it would be-- I-- I don't know. At
    14         A. That's correct.                                        14   this point, I couldn't say.
    15         Q. All right. Let me show you a few documents,            15      Q. (BY MR. MULLIN) Okay. So as of-- as of
    16   see if you have seen these.                                     16   today, do you know anybody at Ford who knows the
    17                Have you seen Exhibit No. 2?                       17   valuation of your collateral?
    18         A. Is that all this -- this is all Exhibit 2?             18      A No.
    19                (Witness looks at document.)                       19      Q. And I mean Ford Motor Credit--
    20         A. I don't recall seeing this specific exhibit.           20      A    Right.
    21   I--                                                             21      Q.   --not the-- all right You understand--
    22         Q     Do you know the amount that Ford currently          22      A    Yes, I understand.
    23   claims that Reagor-Dykes Auto Group owes to Ford Motor          23      Q.   --what I'm saying? Okay.
    24   Credit?                                                         24              Let me show you Exhibit Conner No. 1.          '

    25      A. It would be the amount on the declaration                 25      A    Okay,



                                                                                                8     (Pages 2 9 to 32)
                                                                                                                       App. 082
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                    Page 86 of 102 PageID 1662
                                                              Page 33                                                          Page 35
                                                                                                                                              I
     1          Q. And these are what the previous witnesses have        1   particular vehicles in transit?
     2    identi tied as deals in transit.                               2               THE WITNESS: No.
     3          A   Okay.                                                3      Q. (BY MR. MULLIN) Is Ford Motor Company
     4          Q. Are-- have you seen this list before?                 4   claiming a security interest in the vehicle receivables
     5          A   I don't -- I don't recall seeing this list,          5   on Conner Exhibit l?
     6    no.                                                            6               MR. LESLIE: Objection; again calls for a
     7          Q. Okay. Do you know if Ford Motor Credit is             7   legal conclusion. Direct him not to answer.
     8    claiming that this -- any or all of this list of $8.2          8               MR. MULLIN: All right. Well, don't
     9    million in receivables is towards Ford Credit's                9   say-- don't say you have it tomorrow. Today you can't
    10    collateral?                                                   10   remember. Nobody knows. It's a legal conclusion. It's
                                                                                                                                         II
    11                MR. LESLIE: Objection; calls for a legal          11   confusing. But tomorrow-
    12    conclusion. Direct him not to answer                          12               MR. LESLIE: You're asking--
    13                MR. MULLIN: I can't ask the witness what          13               MR. MULLIN: --it'll be clarified very
    14    the collateral is?                                            14   much.
    15                MR. LESLIE: It's not his document.                15               MR. LESLIE: Mr. Mullin, you're asking
    16    You're giving him a number. You're saying a portion of        16   specifically whether Ford Credit is claiming a security
    17    this. We have no knowledge about the accuracy of it,          17   interest. You're asking for a legal position. You're
    18    nor was he involved in generating it.                         18   not asking him what does --what does Ford Credit claim
    19                MR. MULLIN: Well --                               19   to have an interest in. You're not asking him about
    20             MR. LESLIE: So if you want to ask him                20   specific vehicles. You're asking him about a list of
    21    about what Ford Credit's position is or if he knows Ford      21   customer contracts provided by Mr. Conner that he's
    22    Credit's position regarding contracts in transit, ask
                                                                        22   never seen before. You're asking him if we claim
    23    him.
                                                                        23   security interest in these particular ones. No, he's
    24                MR. MULLIN: I told him it was contracts
                                                                        24   not going to answer that question. That's a legal
    25    in transit. I mean, what are you trying to do --
                                                                        25   question.


                                                              Page 34                                                          Page 36
     1               MR. LESLIE: You asked him about that                1             MR. MULLIN: He's the one that signed the
     2   total , that number versus Ford Credit's claims. He's           2   declaration and--
     3   not going to speak to Ford Credit's claims. If you ask          3            MR. LESLIE: And his declaration didn't
     4   him about what Ford Credit believes to be the number and        4   talk about contracts in transit or this list which
     5   he can answer that, he can answer that.                         5   didn't even exist when he gave his declaration.             It

     6              MR. MULLIN: Again, I'm giving him a list             6               MR. MULLIN: He certainly- he certainly
     7   of receivables, and I'm asking him ifF ord Motor Credit         7   is taking the position on the collateraL And if he's
     8   is claiming those receivables as collateral.                    8   telling me he doesn't know whether it's your
     9            MR. LESLIE: There's an absolute lack of                9   collateral -I mean, I don't think you're entitled- I
                                                                                                                                         It
    10   foundation from where this information carne from other        10   don't think you have any right whatsoever to tell the
    11   than Mr. Conner himself. This witness has not seen it          11   witness not to answer my question, absolutely not under
   12    before. And I'm not going to have him answer questions         12   the Federal Rules, the Bankruptcy Rules, the Judge's
   13    about that document or in any way validate that                13   rulings, or anything else when I ask the witness, did
   14    document. You're not entitled to that. You can ask             14   you have a collateral interest in these documents?
   15    him, does Ford Credit claim an interest in contracts in        15           MR LESLIE: I do when the witness is
                                                                                                                                          '
   16    transit? And if so, what amount? And ifhe knows-               16   being presented with a document he's never seen before
   17       Q. (BY MR. MULLIN) Do you claim-- do you claim              17   and has no opportunity to go back, check any records, do
   18    an interest in these contracts in transit?                     18   anything else. And you're asking him for a legal
   19               MR. LESLIE: Objection to -                          19   conclusion. Are we asserting a security interest in
   20       Q (BY MR. MULLIN) These particular contracts?               20   these specific vehicles? That's not a question that
   21               MR. LESLIE: These contracts in transit?             21   he's going to answer. If you want to ask him about what
   22               MR. MULLIN: Yes, yes. That's what I                 22   our security interest pertains to --
   23    want to know                                                   23            MR. MULLIN: And he can say he doesn't
   24             MR. LESLIE: He's never seen it before.                24   know, sir. He can say he doesn't know. He doesn't have
                                                                                                                                         II
   25               Do you have any knowledge about those               25   a right to not answer. You can't just sit here and tell



                                                                                                9 (Pages 33 to 36)
                                                                                                                       App. 083
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                               Page 87 of 102 PageID 1663
                                                          Page 37                                                         Page 39
    1    witnesses don't answer anything, don't tell anything.       1   before and has no knowledge of whether these specific
    2    You can't, okay? You're violating the rules. It's a         2   vehicles are subject to security interest. He's
    3    joke.                                                       3   answered it.
    4             MR. LESLIE: I respectfully disagree.               4                MR. MULLIN: That's your testimony. That
    5             MR. MULLIN: Well, you can respectfully             5   isn't his testimony.
    6    disagree. But you're just wrong.                            6                MR. LESLIE: He answered it.
    7       Q    (BY MR. MULLIN) Are you going to answer that        7                MR. MULLIN: You are testifYing, not him.
    8    question?                                                   8      Q. (BY MR. MULLIN) What is your answer?
    9       A No.                                                    9                MR. LESLIE: Objection; direct him not to
   10       Q. All right. Let me show you Conner Exhibit            10   answer.
                                                                                                                                     !
   11    No.2.                                                      11                MR. BUSTOS: IjoinMr Mullin's                   I

   12             Does Ford Motor Credit claim an                   12   objections in terms of his narrative objections, which

   13    interest·· security interest in any of the un-floored      13   is essentially coaching a witness or testifYing for a

   14    vehicles on Conner Exhibit No. 2?                          14   witness.

   15             MR. LESLIE: Objection to the extent               15                MR. MULLIN: Yeah. It's totally·· to

   16    again •· have you seen that document before?               16   quote Donde back to me while you're doing what you're

   17             THE WITNESS: No.
                                                                    17   doing is exactly what Donde was designed to prevent.       li
                                                                    18      Q. (BY MR. MULLIN) All right. Let's go back             1:
   18             MR. LESLIE: The witness has never seen
                                                                    19   to ··does ··has Ford Motor Credit·· are they claiming
   19    the document. You're asking him to assert whether or
                                                                    20   an interest in •• a security interest in the •• any of
   20    not there's an interest in those particular items of
                                                                    21   the Reagor-Dykes equipment, furniture, fixtures , any of
   21    inventory.
                                                                    22   those items?                                               II
   22             Do you know, as you sit here today,
                                                                    23      A       Yes.
   23    whether those are subject to our floor plan or not·· or
                                                                    24      Q. All right. How-- what attempt has Ford Motor
   24    excuse me -- to our security interests or not?
   25             THE WITNESS: I don't know.
                                                                    25   Credit taken to value that equipment and furniture and
                                                                                                                                    II

                                                          Page 38                                                         Page 40
     1                MR. MULLIN: I object to you asking the         1   fixtures?
     2    witness questions instead of objecting, which is also a    2      A      I'm not aware of any actions.                     I
     3    violation of the rules.                                    3      Q. So Ford doesn't know what it's worth?                 I
     4                MR. LESLIE: Well, there's also a little        4               MR. LESLIE: Objection. That's not what
                                                                                                                                     I
     5    case called Donde, which says we're supposed to            5   the witness testified. You're assuming facts not in
     6    cooperate and work. And I'm trying to do that. If          6   evidence.                                                   I

     7    you're going to ask him a legal conclusion about a list    7               MR. MULLIN: You are making speaking
     8    of vehicles he's never seen before, that's not a fair      8   objections. You're making speaking objections, and
     9    question to him, and it does call for a legal              9   you're just •• you're just completely violating the        II
    10    conclusion.                                               10   rules. You are completely violating the rules by what      I!
    11                MR. MULLIN: Well··                            11   you're doing. You're not allowed to put words in his       II
    12                MR. LESLIE: He's not going to give legal      12   mouth. Let the man answer the question.
                                                                                                                                     I
    13    conclusions.                                              13               MR. LESLIE: If your question assumes
    14                MR. MULLIN: ··this document was an            14   facts not in evidence or makes an assumption, I'm going
    15    exhibit at the depositions on Monday. And I •• I          15   to object. I've objected.
    16    certainly am entitled to ask him. It has the list of      16               MR. MULLIN: Assumes facts not in
                                                                                                                                     :

    17    the vehicles, what they are, and tells you what •• what   17   evidence, that's a ridiculous objection in a deposition.
    18    they are and what the inventory value is. I don't         18   I mean, nothing is in evidence until we get in the
                                                                                                                                     l
    19    know •• I don't understand why he can't answer that       19   courtroom.
    20    question. Either --                                       20      Q. (BY MR. MULLIN) So do you refuse to ·· to
    21                MR. LESLIE: He's answered that he's           21   answer the question whether anyone at Ford has valued       I
    22    never seen it before.                                     22   the •• the other •• other collateral, the furniture,
    23                MR. MULLIN: It's either yes, no, or I         23   fixtures, equipment that it's claiming ·· that you say
    24    don't know.                                               24   they're claiming as collateral?
    25                MR. LESLIE: He's said he's never seen it      25               MR. LESLIE: Could you read back, please,



                                                                                           10 (Pages 37 to 40)
                                                                                                                    App. 084
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                             Page 88 of 102 PageID 1664
                                                            Page 41                                                                    Page 43
    1    the last question that was answered by the witness?                     1       A     Uh-huh.
    2              (Reporter reads back requested portion.)                      2       Q. -- and the -- however the transaction was
    3
    4
    5
                    MR. LESLIE: Thank you . Objection; asked
         and answered.
                    You can still answer.
                                                                                 3
                                                                                 4
                                                                                 5
                                                                                      being funded --
                                                                                         A Uh-huh.
                                                                                         Q. -- by the -- the lender to the customer --
                                                                                                                                                 I
    6
    7
            A I'm unaware of any actions.
            Q. (BY MR. MULLIN) And Ford has-- Ford Motor
                                                                                 6
                                                                                 7
                                                                                         A Right.
                                                                                         Q. -- has not yet paid the money to --
                                                                                                                                                 II
                                                                                 8       A Right.
    8    Credit has conducted an inventory of all the vehicles at
                                                                                 9       Q. -- Reagor-Dykes?
                                                                                                                                                 II
     9   all the dealerships of the Reagor-Dykes Auto Group?
   10       A     Yes.                                                          10       A So just to clarify, are you talking about             III'
   11       Q. Okay And is there a document that reflects                       11    contracts in transit?
   12    that-- the results of that inventory?                                  12       Q. Yes.                                                 II
   13       A     There is a document that would show the                       13       A My understanding is there's someone at the
                                                                                14    Nashville business center that has-- has issued
   14    results ofthe --of a wholesale audit, yes.
                                                                                15    assignments to the lending source in order to acquire
                                                                                                                                                 II
   15       Q. And what's that document called?
   16       A     I don't know that there's a name for it. It's                 16    funds that have not yet been sent to the Reagor-Dykes

         just a --they -- it's summary results of a wholesale                   17    Group.
   17
   18    audit.
                                                                                18       Q. Okay. And who would that person be?                  II
            Q. Okay. And has that document been provided to                     19       A I don't know that there's a specific person at
   19
                                                                                20    the Nashville business center, but I'd have to -- I        11
   20    Reagor-Dykes?
                                                                                21    mean, we-- we could request the information and--          li
   21       A I'm unaware whether it has or not.
                                                                                22       Q. Okay. Do you have a-- is there a list of
   22       Q. Do you know what it shows the total inventory
                                                                                23    those transactions where the assignments have been
   23    to be?
                                                                                24    issued in Ford's possession?
   24       A No, I don't.
                                                                                25       A     I believe we have a list of-- of-- of
   25       Q. Does anybody at Ford know that c_ what that


                                                            Page 42                                                                    Page 44
     1    total inventory amount is?                                             1   assignments.
     2       A     I'm sure there probably is someone from our                   2      Q. And when you say an assignment, what's being
     3    business center that could show that information, yes.                 3   assigned?                                                   I!
     4       Q. Is it Paul Boudreau?                                             4      A Proceeds from the -- from the contract.                II
     5       A     I don't believe so.                                           5      Q. And from whom to whom --who's assigning what?
     6       Q. Has-- has anybody at Ford Motor Credit done                      6      A We would send the assignment out to the
     7    an analysis of whether there are any transactions in                   7   lending-- the lender advising them that we have             II
     8    transit that -- in which Ford Motor Credit has a                       8   priority in receiving funds on those contracts.
     9    security interest?                                                     9      Q. Okay. And do you know which lenders have been
    10       A     Can you be more specific?                                    10   communicated with?
    11       Q. Well, have you tried to track down whether                      11      A    I don't know.
    12    there are any pending transactions where the funds have               12      Q. But there's a list of that information that
    13    not been received yet by the company, but where the --                13   Ford has?
    14    the vehicle has been sold --                                          14      A That's my understanding, yes.
    15       A     Uh-huh.                                                      15      Q. Do you know what the volume --the dollar
    16       Q     -- and there's an expectation of receiving                   16   volume of that is?                                          II
    17    funds in payment; in other words, the customer has not                17      A    I don't know.
    18    paid for-- paid Reagor-Dykes for the vehicle, but the                 18      Q. Do you know if Ford has received any money as
    19    customer already has obtained possession of the vehicle?              19   a result of those assignments?                              II
    20       A. I guess I'm still trying to --                                  20      A My understanding, based on the information I
                                                                                                                                                 1:
    21       Q. Well, do you have a list of those --                            21   believe as of yesterday, the answer is, no.
    22       A. -- understand. A list of what?                                  22      Q. Are you aware of any effort by Ford to
    23       Q. Of transactions where the --where a vehicle                     23
                                                                                24
                                                                                     evaluate the amount of money that is- is outstanding
                                                                                     for tax, title, and licenses on Ford floor plan vehicles
                                                                                                                                                 II
    24    has been sold and the customer has taken possession of
    25    the vehicle --                                                        25   that were sold and then there were -- the checks for the

                                                 --    --         -------'---




                                                                                                     11       (Pages 41 to 44)
                                                                                                                                   App. 085
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                    Page 89 of 102 PageID 1665
                                                           Page 45                                                           Page 47
     1   tax, title, and Iicense has either -- were never issued      1    twice.
     2   or were not paid?                                            2       A. Right.
     3      A. l believe we're making an effort to try to             3       Q. But you're talking about as double-flooring
     4   determine for specifically Ford accounts-- Ford Credit       4   where it's floored with two different lenders?                I
     5   accounts and for-- so I believe there is someone in the      5       A That's correct.
     6   Nashville business center that is looking into that.         6       Q. Okay. And-- so Ford has a list of those, you
     7      Q. Again, do you know that person?                        7   think?
     8      A. No, I don't specifically.                              8       A. I believe we do.
     9      Q. Do you know how much money is involved in this         9       Q. Okay. And who has that?
    10   that-                                                       10       A It would be someone from the Nashville
    11      A. I don't.                                              11   business center.
    12      Q. Has-- has Ford yet issued any checks to-- or          12       Q. Okay All right. Have you seen the list?
    13   made payments on -- for the tax, title. and licenses on     13       A I believe I have seen the list in the early             :

    14   any vehicles?                                               14   stages. I'm not -- we've had a lot going back and             I

    15      A. I'm not aware that there's been any checks            15   forth. So I believe I have seen the list, yes.                I

    16   issued.                                                     16       Q. Do you know what the volume is ofloans of
    17      Q. Okay. Has Ford done any analysis to determine         17   vehicles --                                                   I


    18   whether there are vehicles subject to Ford's floor plan     18       A Offhand--                                               '


    19   that were sold and there was a trade-in vehicle and the
                                                                     19       Q. -- that are subject to two liens?
                                                                     20       A -- I don't specifically remember the numbers.
   20    trade-in was subject to a security interest in favor of
   21    another lender, but that other lender hasn't been paid
                                                                     21       Q. All right. Let me take a little break.
                                                                     22              (Break from 3:20p.m. to 3:26p.m.)
    22   off?
    23      A I believe we, again, have a different team in
                                                                     23       Q.  (BY  MR. MULLIN) Mr Leal, let me ask you a
                                                                     24   couple of questions about the -- July 26th and 27th.
    24   Nashville that's looking into that.
                                                                     25   Was that audit a-- out of the normal cycle?
    2s      Q. And have you-- is there a list of those


                                                           Page 46                                                           Page 48
     1   transactions?                                                1      A      Based on the information we received from the
     2       A Not that I'm aware of at this point.                   2   Monday, July 23rd Webex meeting with Jim Conlan, based
     3          Q. Do you know if Ford has made any effort to pay     3   on that information, we definitely accelerated the
     4   any of those liens offi'                                     4   audit.
     5          A I am not aware of that, no.                         5      Q. Okay And so that audit --well, let me ask
     6          Q I may have asked you this, but have you had         6   you this. Was it usual practice in connection with an
     7   any contact with Shane Smith since July 27th?                7   audit-- if there were out-<>f-trust lending discovered,
     8          A   No                                                8   how many days would the customer be given to pay that
     9          Q   Has Ford done any analysis or investigation to    9   off? I mean the dealer.
    10   determine if any of the vehicles on which it's claiming     10               MR. LESLIE: Object to form.
    11   a lien are also subject to a claim of lien or security      11               You can answer if you understand the
    12   interest by another lender?                                 12   question.
    13       A My understanding is, yes. Once again, the             13      A      Can you repeat again?                              lr

    14   Nashville business center is -- has been trying to          14      Q. (BY MR. MULLIN) In a usual audit situation
    15   figure that out.                                            15   for Ford Motor Credit, if out-<>f-trust lending was
    16       Q Okay And is there any kind of a list or a             16   discovered in an audit, how many days would the dealer
    17   report on that?                                             17   be given to pay off the out-<>f-trust condition?
    18      A. I believe there might be a list of vehicles           18      A I don't know that-- based on the
    19   that were double-floored.                                   19   circumstances, that -- that -- and being in this
    20       Q. Okay. Now, when you say, "double-floored," I         20   position, that we would have allowed additional
    21   think what we've been referring to as double-floored in     21   processing days based on the information we - we knew
    22   this deposition has been vehicles where they have been      22   about.
    23   double-floored with Ford.                                   23      Q. Here with Reagor-Dykes?
                                                                                    Yes.
    24          A Uh-huh.                                            24      A
                                                                                                                                       I
    25          Q In other words, you know, you advanced on it       25      Q. But I was just saying in general.                      I




                                                                                           12       (Pages 45 to 48)
                                                                                                                     App. 086
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                 Page 90 of 102 PageID 1666
                                                           Pag e 49                                                       Page 51
     1      A    It depends on the situation.                          1      Q. Well, you've seen data on the inventory at the
     2      Q. Okay. Because in the Reagor-Dykes situation,            2   Floydada lot, correct?
     3   you essentially gave them just one day to make for it         3      A I believe I have, yes.
     4   1vhole, correct?                                              4      Q. All right. And would you agree with me that
     5      A. That's correct                                          5   it's a red flag that as of June 28th, 2018, there were
     6      Q. Does -- does Ford have any information -- does          6   225 vehicles having advances from Ford of$9.4 million
     7   Ford Motor Credit have any information indicating that        7   as of June 28th, 2018, that had not been paid?
     8   anyone other than Shane Smith was involved in providing       8               MR. LESLIE: Objection to form and
     9   Ford false data?                                              9   relevance.
   10              MR. LESLIE: I'm just going to object to            10             You can answer if you understand the
   11    the extent it calls for anything that's attorney-client      11   question.
    12   privileged.                                                  12      A l don't understand the question.
   13              Other than that, you can answer.                   13      Q. (BY MR. MULLIN) Well, if225 vehicles and
   14       A I don't know.                                           14   $9.4 million is substantially the entire inventory of
    15      Q. (BY MR. MULLIN) You're not aware of anything           15   the Floydada lot, its entire capacity, would it be a red
   16    at this time?                                                16   flag to Ford that supposedly that entire inventory had
   17       A No.
                                                                      17   been sold in the seven business days before this
            Q. On the -- on the tax --taxes, title, and
                                                                      18   June 28th, 2018, audit?
    18
                                                                      19               MR. LESLIE: Objection to relevance
    19   license money, is it true that there were customers of
                                                                      20   regarding tomorrow's proceedings and direct you not to
   20    Reagor-Dykes lvho paid for the tax., title, and licenses
                                                                      21   answer.
   21    on their cars or their unit that they purchased and that
                                                                      22      A. I'm not going to answer.
   22    Ford seized that money?
                                                                      23            MR. MULLIN: All right. Well, subject to
   23       A I'm not aware of that, no.
                                                                      24   asking the Court to compel this witness to answer the
   24       Q. You don't know about that happening?
                                                                      25   many, many questions he's refused to answer, I'll pass
   25       A No


                                                           Pag e 50                                                       Page 52
     1       Q. Let me ask you one -- one last question about          1   the witness.
     2   this Exhibit 4.                                               2             MR. LESLIE: And objection to the
     3             Have you been out to the lot in Floydada?           3   sidebar.                                                    I
     4       A    No .                                                 4                    EXAMINATION
     5       Q. Do you know about the lot? Do you know that            5   BY MR. BUSTOS:
                                                                                                                                       I
     6   that's one of the Reagor-Dykes lots that's on this-- on       6     Q. Mr. Leal, I'm Fernando Bustos, and I represent
     7   this Exhibit 4 on the last page? It's one of the lots         7   Vista Bank. Good afternoon.
     8   on the audit.                                                 8      A Good afternoon.
     9       A. I'm not -- I'm not aware of a lot that's -- is         9      Q. Mr Jim Conlan, is he an employee of Ford
    10   that the Chevrolet store you're --                           10   Credit, or is he an outside consultant?
    11       Q. Yes,                                                  11      A. He's an employee.
    12       A    -- speaking to?                                     12      Q. What's his job title?
    13       Q. Yes.                                                  13      A. I believe it's -- it's Black Belt. I don't
    14       A    I'm not aware of another lot.                       14   know specifically.
    15       Q    In Floydada. I'm just talking about that lot,       15      Q. Okay. So what little I seem to understand
    16   that particular --                                           16   about Six Sigma or whatever --
    17       A Oh,                                                    17      A Uh-huh.
    18       Q. That particular lot, not another one.                 18      Q. So he may have that certification for having
                                                                      19   gone through that kind of training, but is that his
                                                                                                                                      II
    19       A. I'm sorry.
    20       Q. I'm just calling it Floydada.                         20   title at Ford Motor Credit; John Conlan, comma, Black
                                                                                                                                      II
    21       A. I know there is a location there, but I've            21   Belt? I'm just curious.                                    ,I
    22   never been.                                                  22      A      I don't know.
    23      Q. Okay. But you've seen data on that lot in              23      Q. Okay                                                  I
    24   connection with your work after July 27th, correct?          24      A. l don't know.
    25       A    What type of data?                                  25      Q. All right. You referenced vehicles being sold         I



                                                                                           13 (Pages 49 to 52)
                                                                                                                     App. 087
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                   Page 91 of 102 PageID 1667
                                                             Page 53                                                         Page 55
     1    to the Ram organization. What is your understanding           1    line of credit and advanced additional funds up to the 5
     2    what the Ram organization is?                                 2    million.
     3       A     My understanding is it's a used car operation.       3        Q. The revolver would have been in what credit
     4       Q     And located where to your knowledge?                 4    limit? Do you recall?
     5       A     I don't specifically know the location.              5        A I don't recall, no.
                                                                                                                                             I
     6       Q. Has Ford Credit undertaken a lien analysis to           6        Q. But the 5 million cap loan was an increase of
     7    see if cars on the lots may be subject to liens by other      7    what the revolver was previously?
     8    lenders?                                                      8        A. That's correct.                                      !
     9       A     I'm not aware of that at this point.                 9        Q. And the 5 million cap loan is amortizing?
    10       Q. And to make sure I understand, you do not have         10        A Yes.
    ll    an understanding of what Ford's collateral is worth that     ll        Q. Over what period of time?
    12    they're claiming right now, correct?                         12        A I don't have that information.
    13       A    At this point, no. Yeah.                             13        Q. And you don't recall a specific purpose for
    14       Q     Expand that answer, please                          14    the additional increase in the cap loan at that time?
    15       A. I guess can you expand the question when               15        A My understanding is working capital.
    16    you're talking about value?                                  16        Q. And the borrower of the cap loan, would that        jr
    17       Q. Well, internal analysis that Ford has                  17    be spread amongst all of the RDAG entities that you're
    18    performed in terms of deciding, well, we think our           18    flooring, or is there one particular entity?
    19    collateral is worth X-million dollars?                       19        A I don't have that information.
    20       A    No.                                                  20               MR. STROHSCHEIN: I have no further
    21              MR. BUSTOS: I'll pass the witness.                 21    questions.
    22                  EXAMINATION                                    22                     EXAMINATION
                                                                                                                                        II
    23    BY MR. STROHSCHEIN:                                          23    BY MR. CARDER:
    24       Q. Mr. Leal, my name is Steve Strohschein I               24       Q. I'm Mark Carder for First Bank.
    25    represent GM Financial in this matter.                       25               You mentioned that you had seen the workup       I




                                                             Page 54                                                         Page 56
                                                                                                                                         '
     1      A Okay                                                      1   or a Iist that indicated that there were -
     2      Q Ms. Schmucker testified earlier about a                   2   double-floorings were described between Ford Credit and
     3   capital loan made to the Reagor-Dykes dealerships last         3   other third-party lenders. Do you recall that?
     4   year in the amount of about $5 million. Are you                4      A. Yes.
     5   familiar with that loan?                                       5      Q. Do you knowvmether First Bank & Trust was
     6      A    I'm familiar with it, yes.                             6   identified as one of those other lenders?
     7      Q    And is that the only capital -- does that              7      A I could not-- I don't-- don't recall .
     8   capital loan remain outstanding today?                         8       Q. Do you recall vmat the title on the document         II
     9      A  Yes                                                      9   of the list was?                                            II
    10      Q. Some portion of it.                                     10       A No.
   11           Do you know vmat is the balance due today?             11       Q. Do you know vmo generated that?                      II
   12       A I don't know the exact amount.                           12       A. It would have been out of the-- someone out          II
    13      Q    Would that be the only capital loan or only           13   of the Nashville business center                            II
    14   non-floor plan indebtedness in Ford Motor Credit's            14       Q But you don't recall a specific                       II
   15    current indebtedness owed by the Reagor-Dykes entities?       15   representative?
   16       A. That is my understanding, yes.                          16       A. No, I don't.
   17       Q    So of the 116 million, vmatever the total may         17              MR. CARDER: Pass the witness.                    II
                                                                                                                                        II
   18    be, all of that would be floor plan indebtedness other        18              MR. LASHAWAY: I'll reserve.                      II
   19    than the capital loan?                                        19                   EXAMINATION
   20       A That is my understanding, yes.                           20   BY MR. MASSOUH:                                             I

   21       Q. And do you recall the purpose of the capital            21       Q John Massouh with First Capital Bank ofTexas.
                                                                                                                                        i
   22    loan Iast year?                                               22              With regard to the double-floored vehicles
   23       A. My understanding is they originally had a               23   that you were discussing, there --is a list ofthose --
   24    revolving line of credit with us with a balance, and the      24   has that list been fully completed and compiled by
   25    $5 million cap loan paid off the revolver-- revolving         25   someone in the Nashville business center?



                                                                                            14       (Pages 53 to 56)
                                                                                                                         App. 088
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                        Page 92 of 102 PageID 1668
                                                             Page 57                                                      Page 59
     1     A I'm not aware that it's complete. I                            1                 MR. MASSOUH: Pass the witness.
     2   understand it's a work in progress.                                2                 MR. MULLIN: I don't have anything
     3         Q. With regard to an inventory of Ford Motor                 3      further.
                                                                                                                                         II
     4   Credit floored vehicles, has that list been completed?             4               MR. LESLIE: Okay. Reserve and keeping
     5         A. Inventory list of floor plan vehicles? Yes,               5     it open per the discussion with the Court and the
                                                                                                                                              I
     6   that -- we have completed a wholesale audit, I guess.              6     understanding of the parties. Other than that, we're
     7         Q. Okay. And does that list differentiate                    7     done with this witness, I guess.                            I


     8   bet\veen the locations where the vehicles are currently            8               (Deposition concluded at 3:42 p.m.)
     9   located?                                                           9
    10         A. Yes.                                                  10
    11         Q. How long has the Black Belt system been               11
    12   available to Ford Motor Credit?                                12
    13         A. Can you expand on that or --                          13
    14         Q. I guess, explain to me what the --what the            14
                                                                                                                                         It
    15   Black Belt system is. Maybe that might help.                   15
    16         A I --I probably couldn't explain it to you              16

    17   well. I-- I'm aware of it, but--                               17
                                                                       18
    18         Q. What does it do?
    19         A It -- my understanding is it analyzes data and
                                                                        19                                                               II
                                                                       20
   20    looks for areas of opportunity in looking for errors.
                                                                       21
    21   But I -- again, I'm not an expert in that.
                                                                       22                                                                II
    22         Q. Has that -- that Black Belt ability through
                                                                       23
   23    Jim Conlan been available to Ford Motor Credit for more
                                                                       24
   24    than a year?
                                                                       25                                                                II
   25          A. My understanding for that specific person --


                                                           Page 5 8                                                      Page 60
     1       or purpose, my understanding is -- is no.                  1                CHANGES AND SIGNATIJRE
     2           Q. Okay. Do you know how long it had been              2       WI1NESS NAME: RENE LEAL
     3
     4
     5
             available?
                 A. My understanding is it's sometime this year.
                 Q. Within the last six months?
                                                                        3

                                                                        4
                                                                        5
                                                                                DA1E OF DEPOSITION: AUGUST 15, 2018
                                                                                PAGE LINE     CHANGE      REASON                         I
     6           A. That's my understanding.                            6
     7           Q. With regard to the contracts in transit, you        7
     8       referenced that people at the Nashville business center    8
     9       are working on assignments of those from the -- from       9
    10       various lending sources. Did I hear that right?           10
    11           A. That's correct. We --we have a list of             11
                                                                                                                                         1:
   12        lenders that we've sent assignments to, but we have no    12                                                                I!
   13        idea what's outstanding, if they have-- have fmanced      13
   14        contracts that haven't been paid. So we have no idea      14
   15        about that.                                               15                                                                II
   16            Q. With regard to the list of lenders relating        16
   17        to-- those list of lenders would be related to an         17
   18        actual vehicle that had been sold, correct?
   19            A. That's my understanding.
                                                                       18
                                                                                                                                         II
                                                                       19
   20            Q. And have you made it-- has Ford Motor Credit       20
   21        made a determination as to those vehicles in which they   21
   22        are seeking an assignment from the lending source,        22
   23        whether those vehicles are actually Ford Motor Credit     23
   24        floored vehicles? Or do you know, sir?                    24                                                                 I


   25            A. I'm not aware of that at this point.               25
                                                                                                                                          I



         -



                                                                                                15 (Pages 57 to 60 )
                                                                                                                      App. 089
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                         Page 93 of 102 PageID 1669
                                                              Page 61                                                                     Page 63
    1          I, RENE LEAL, have read the foregoing                       1             REPORTER'S CERT!FICATION
        deposition and hereby affix my signature that same is                            DEPOSffiON OF RENE LEAL
    :                                                                      2               AUGUST15,2018
        true and correct, except as noted above.
                                                                           3
    3                                                                              I, Kailee Pereida. CSR No. 8398, Certified
    4                                                                      4   Shorthand Reporter in and for the State ofTexas, hereby
                                                                               certifY to the following:
    5                   RENE LEAL                                          5
    6                                                                              That the foregoing proceeding; were taken before me
                                                                           6   at the time and place therein set forth, at ""ich time
    7   THESTATEOF                     )                                       the witness w.lS put under oath by me;
        COUNTY OF                       )                                  7
    8                                                                             That the testimony ofthe witness, the questions
            Before me,                                      on this day    8   propounded, and all objections and statements made at
    9   personally appeared RENE LEAL, known to me (or proved to               the time of the examination were recorded
                                                                           9   stenographically by me and were thereafter transcribed;
        me under oath or through                                      )   10      11tat a review of the transcript by the deponent was
   10   (description of identity card or other document)) to be                requested;
        the person whose name is subscribed to the foregoing              11
   11   instrument and acknowledged to me that they executed the                  That$                is the deposition officer's
        same for the purposes and consideration therein                   12   charges to Mr David Mullin, Attorney for Debtors, for
                                                                               preparing the original deposition transcript and any
   12   expressed.                                                        13   copies of exhibits;
            Given under my hand and seal of office this                   14      Titat the foregoing is a true and correct transcript
   13                 day of                                                   of my shorthand notes so taken.
   14                                                                     15
   15                                                                              I further certifY that I am not a relative or
                                                                          16   employee of any attorney of the parties, nor financially
                                                                               interested in the action.
   16                   NOTARY PUBLIC IN AND FOR                          17
                        THE STATE OF                                              I declare under penalty of perjury under the laws
   17
   18
                        COMMISSION EXPIRES:                               18
                                                                          19
                                                                               of Texas that the foregoing is true and correct.
                                                                                  Dated this 15th day of August, 2018.
                                                                                                                                                    li
                                                                          20
   19                                                                     21
   :o                                                                                     Kailee Pereida. Texas CSR 8398
   21                                                                     22              Expiration Date: December 31, 2019
   22                                                                     23              Caprock Court Reporting, Inc
   23                                                                                     Firm Certificate Number: 374
                                                                          24              1112 Texas, Suite 200
   24
   25                                                                     25
                                                                                          Lubbock, Texas 7940 I
                                                                                          (806) 795-4202                                            II
                                                              Page 62
             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DlSTR!Cf OF TEXAS
    2              LUBBOCK DIVlSlON
    3           INRE:          )
                        )
        REAGOR-DYKES MOTORS, LP,            )Case No. 18-50214-rljll
                        )
    5
    6
             Debtor

                INRE:
                                                                                                                                                    II
    7                   )
        REAGOR-DYKES IMPORTS, LP, )Case No. 18-50215-rljll
    8                   )
             Debtor         )


   10           INRE:
                   )
   11   REAGOR-DYKES AMARILLO, LP, )Case No. 18-50216-rljll
                        )
                                                                                                                                                    II
   12        Debtor
   13

   14
               1N RE:
                        )
                                                                                                                                                    II
        REAGOR-DYKES AUTO COMPANY, )                                                                                                                1:
   15   LP,          )Case No. 18-50217-rljll
                        )
   16        Debtor
   17

   18
                INRE:
                        )
        REAGOR-DYKES PLAINYIEW, LP, )Case No. 18-50218-rljll
                                                                                                                                                    II
   19                   l
   20
             Debtor.        )                                                                                                                       li
   21           INRE:
                        )
   22   REAGOR-DYKES FLOYDADA, LP, )Case No. 18-50219-rljll
                        )
   23        Debtor.
   24
   25




                                                                                                   16 (Pages 61 to 63)
                                                                                                                                  App. 090
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                 Page 94 of 102 PageID 1670

                                                                                    Paqe 1
                       IN THE ONITED STATES BANKRUPTCY                    COURT
                           FOR "THE NOR"THERN DISTRICIJ:' OF            TE~{AS
                                     LrJBBOCK DIVISION

                              IN RE:

        REAGOR-DYKE.S MOTORS,               LP,      )C~se      No. 18-50214-rljll
                                                     f
                       Debr:oc~



                              IN     HE~


        REAGCtR-O'!'r\ES IMPORTS,            LP.,.       C3se   No~   18-50215-rljll

                       Debtrn,


                              TN P.E:

        F-EAGOR-DYKES AMARILLO, LP,                  )Case Nc.•. 18- 50 216- i:' 1 j 11
                                                     )
                       D~bt.or.                      )


                              I f,f P.E:

        REAGOR- DY K.ES AUTO CON PAN'{,.
         LP,
                                                     )
                                                       -   --
                                                     ) ~~a~"' No. 18-:,!)21 7-TlJ ll
                       Det:Jt c)r.                   )




                              1N     RE::

        REAGOR- D~ (·\ES    PLAINVIEW, LP,           I Case     r.ro. 18-50218-rljll
                                                     )
                       Dabtor.


                              IN RE:
                                                     I
        REAGOR.- DYKES E"LOYDADA,             LP,    )Case No. 18-50219-rljll

                       D~btor _




                                                                 CORRECTION PAGES


                                                                                  App. 091
Case 5:18-cv-00186-C Document 34 Filed 01/25/19          Page 95 of 102 PageID 1671

                                                                             Page 2


                                   ORA~   D~POSITION     OF

                                          RENE LEAL
                                      AUGUS'I' lS, .2tH8

    5                                     Vr:d. urne 1

    6

    7           ORAL    DE~OSITION    OF RENE LEAL, produced as a witness

    8    9t the ~nstance of th~ DEBTOR,             and duli sworn, was taken

    9    in the above.-stylE:d and numbered cause· em AUGUST               1E~

  10     2018, from 2:23p.m. to 3;42 p.m.,               b~fowe   Kailee
  11     Pereida, CSR in and for the State of Texas, reported hy

  12     rn~c t)ine   shorthand, at:. the la1·1 off ices of Mull in r Hoa.Tc.J i.

  13     Brown, L,L,P,, 1500 Broadway, Suite 700, Lubbock, Texas,
  lg     pucsuanL to the        Feder~l   P.ules of Civil     Procedur~.

  l ')

  lc
  17

  18

  l'=l

  20




  23




                                                                            App. 092
Case 5:18-cv-00186-C Document 34 Filed 01/25/19       Page 96 of 102 PageID 1672



                                    A P P E ARANC E S
      2

      3    fOR TliE     D~BTORS~


      4         ~~R~     nl\VID MULLIN
                -fi.ND-
      5         MR.    Ofl.VI D R. Llo~.NGS·rON
                ~1ULLTN,      HOAHD & BROWNr L.L.f .
      6         15 () 0 8 roadway 1 .s ui t e 7 0 0
                 P.O. Box 2585        (794081
      7         Lubbock, 'fe;xa s 7 94 0!
                (806) 765-7491
      tl        c:lumll i n(~:mhba. com

      q    FOR FORD MOTOR CREDIT COMPANY, L.L.C,;
  10            MR. CRAIG A. LESLIE
                PHILLIPS LYTLE LLP
  ll            One Canalside
                125 Maln Street
  1.2           BLlffalo, Ne~1 York 14203
                (7161 847-7012
  13            cleslie@phillipslytle.com

  14                      -AND-

  1,5           tvJR.    DONALD H. CP..J\r;J 1 III
                SEVERSON & WERSON, P.C.
  16            On~ Embarcadero Center
                2 6 t 1·1 F1 ao1:
  l   1         San Franc1sco, California 94111
                (415} 398-3344

           fOR GM riNANCIAL:

                MR.     ST~PHEN    P. STROHSCHEIN
  20            MCGLINCHEY STAfFORD,            P.L.L.~-
                30 1 ~~lain Street
                Fourteenth Floor
                Baton Rouge, Louisiana 70801
  .22            (225)     383-9000
                sstroh@rncglinch~y.com



  14



                                                                       App. 093
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                 Page 97 of 102 PageID 1673

                                                                                   P~ge   4

       1     FOP.. AI1·1 BANI<:
                    MR. JEFF      R~   LASHAWAY
                    BOERNER,      DENNIS. & F'RP-NKLI N p        f'. L.!... C.
       3            920 Avenue Q
                    Lubbock, Texas 79401
       /j           (806)    763-0044.
                    jlashaway@bdflawfirm.cpm

             fOR FIRST CP;PITAL BANK!
       G
                   {-18.   .JOHN F. M..ASSOUH
       7            SPROUSE, SHRA.DER, SMITH, P.L.L.C.
                    701 South Taylor
       8            suite 500
                    funa.ri.lli)r Te:~as 79105
                    (806)    468-3337
                    j C.'hn. rna ss.-:.uh@ sprousela~". coJII
  li)
             f'OR VISTJl, BANK:
  11
                    MB. FERNANDO BUSTOS
       .,
   l   -:.          BUSTOS LAW F'IRM, P.C.
                    1001 Main Street
                    S 11i te 501
                    L~bbock, Texas 79401
  1 ·'I             t806) 780-3976
                    fbu s ti).s@bus toslaVJfirm. com

             ~OR   FIRST BANK & TRUST:
  16
                    MR. MARK S. CARDER
  17                STTNSON, LEONARD,          STRE£"1'~    L.L.P.
                    12(JJ. Walnut
  18                Suite. 2 900
                    Kansas Ci~y, Missouri 6410E
                    rs16J 691-341:.                                                           I~
  l9
                    mark.carder@stinsan.com

             FOP. BART REAGOP.:
  21
                    MR. SCOTT R. WIEHLE
                    K£LLY 1 ~AFT & HALLMAN, L.L.P.
                    201 ~1ain St ceet
                    5uJ.te 2500
                    Fort Worth, Te~as 76101
  24                (817) 332-2500
                    so:' tt. wiehle.@ ke.ll yha r t. c.om

                                                                                 App. 094
Case 5:18-cv-00186-C Document 34 Filed 01/25/19   Page 98 of 102 PageID 1674

                                                                     P.age 5

   1    FOR IBC BANK;
               M'R: ~ ,JOHN D. DALE.
               GABLE GOTWP.LS
               1100 1JNEOK Plaza
              100 West fifth Street
   4          Tulsa, Oklahoma 74103
               (918) 595-4828
               jdale@gablelaw . com

   6    FOR HICK DfKES!
   7          MR. DAVID N. GUINN, JR.
               LAW OFFICE OF HURLEY & GUINN
              1805 13th Stregt
              Lubbock, Te~as 79401
              (806} 771-0700
              dav i d@hu r·leygu inn. com
  10
        ALSO PRESENT;
  l1
              Mt. Mit~ Canno1'
  12          Mr . ·roby Cecil
              t1r. Rick Dykes
  .13         Mr. Jon6~han H!ll
              Mr. Howie t~vi c.z
  .l4          Mr. Scott Wade

  15

  lfi

  11

  18

  19

  20
  21

  22

  23
  24

  2S

                                                                   App. 095
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                                              Page 99 of 102 PageID 1675


                                                                                                               Page 60
        1                                                   CHANGES AN!.J            .'3IGNATUR~


        2       WlTNESS NAME:                           RBNE LEAL

        3       DATE OF DEPOSI'riON                          ~   AUGUST 15,            2018

                PAGE LINE                               CHANGE                          REASON
                                           ltc                      A,f               /}__     II
      5         .L\            10          _. e "iY~I r 1rtft~~t !J."'""'r"_ek_ _
      G               .Re1?0_1V- _/!1~~~·. t.if-, t t ~•cf ,/Jre.v-~~~.s __      /                            ::.._




      ']                            •w- -•-         •      )1~•·'-'- --                  - - - - - - -- -- -
      8
            -- · - ···~   ..   ~-- - ··~··--                               --


      o                        .~-----              1:~ JI\ _~At+"~L~~~-_by Fo,_.J -~~~~~·__'f_ __
 ll         ~---                              -~-~¥---Y~e'lt~~-~ '«!4~;~f414tll:,
  t7.       --~..- · - -               -      j;_       _Hlq_t _:TL"\Ltz!\ lca._t'\    heJq n U:!<9r-~ ,~   '!,v

 u                                            f:IJ.!i_-f/~"·.l,·e I-t<-"
                                                   ,·s Y~-4~--- _                     f!!.C:

 14         _ __&~o~L. 1'11~vl\e;./~~ ~ft,~ ~v ..~f::-.:1·=-·,..,
                                                             :._----~-
 :1   s     - -~------ --·------ ---



  lG

 17

 llJ

 19


            -~· -- -·- --



 c .l
                                                            -------- ~                         ··-· -------~




            · - -- -                  - -- - -- -                - - - - --                         ------' ~ ·· --



 23
            -         -----                - ---- -
            ------------- -~ ~-                                           .. -   - -- - - - - - -- - - -
25
                                                                   ·- - "        -~-- ----------




                                                                                                              App. 096
Case 5:18-cv-00186-C Document 34 Filed 01/25/19                           Page 100 of 102 PageID 1676


                                                                                            l?'ag~   61
                                 I, RENE LEAL.r have read t.h~ foz:ego.ing
             deposlt~on           and hereby ~ffix my 9ignature t~at s~me is
       ~     tn)e and           cm:r~ct ,. e:-:cept a.s noted above.


       3


       5

       G

       7     T tiC. .S '! i'\'I' E 0 f    -r: F- ct. .S
             couN'r'i oP                 CqjlLO           )
                    Be fore n~e,     0..      YY\  V le+-a... f    .A v...J 'ck ,
                                                                        on this cta)'
       9     pE:n ~on~ lly appeared P.ENE- LEAL, known to me- (or proved tu
             me under oat!'l or through      -fkJ-o::~_..S u~~("":S LjC~fl-(:_ ~
     lO       (descrlption 9t tdenti~y car e:( or ot.h~r- docurr.~ntl) to be
             the person \,lh(),"le name is sub~cri.bed to the fot.ego i.nq
     11      instrument ~nd acknowledged to me th~t they executed the
             s~me for the purposes and consideratlon th~tein
     1:2     ~Y.pr~ssed.
                       Given undet my h,.nd and s.e<ll of office this
     11        ;lZ~K_        day of __ f1~v ~+                    ;;Jc I~

     14

                                                              UJJ~ )v{ AJA-;J_
     lG                                                   NOTARY PUBLIC 1N ANP fOR
                                                                           -re
                                                          1'HE: S'l'I\'I'E Of' i-- ""'5
                                                          COMMISStON E:X~TRES:         ~-~--~~



     19

     :--:o
 I   2 .L

     22

     £1

     24

     25




                                                                                                 App. 097
Case 5:18-cv-00186-C Document 34 Filed 01/25/19            Page 101 of 102 PageID 1677

                                                                             I?age 62

    1                 Hl 'tHE UN l'J'ED STA'J'ES BAl\lKRUflTC'{ COUP.T
                         FOR 'rHE: NORTHERN DISTRICT OF TEXAS
                                    I,UBBOCl\ DIVISION

                              IN RE:
                                                )
          P,E;A.GOR-D'fKES I'-'JOTORS 1 LP,     }Case No, 18-50214-r::ljl]
                                                )
                        [l~btO!.".              J




                              IN RE:
    7                                           1
          F£AGOR-OYKES IMPORT5, LP,             )Case Nr:;- 18- 5021:·-rlj l:J
                                                )
                        Debto!·.                )
    9

   10                         IN RE::
   11     REAGOR~   [lY.KES A['.iARILLO, I.P'   )Case Nc.•.     18-~0216-r.·ljll
                                                )
   12                   Debtor.

   13
                              IN     P.E:

          RE:AGOR-01'KE.S AUTO COMPANY,
   1:-    LP i                                  ) case No. 18-50217-rljll
                                                )

   15                   Pebtoi;",               )


   17
         - - --               I(IJ   RE:
   18
          REAGOR- DYI<~ES   f'LAINVIE:W, LP.;   ) c.a se   No. lB-50218-rljll
                                                )
                        Debto;r.
   20

   21                         IN     RE:

          REAGOR-DYKES FLO-tDADA, I,P,          )Cas~      No. 18-50.219-rljll
                                                )
                        Deb·t~-r.


   24




                                                                            App. 098
Case 5:18-cv-00186-C Document 34 Filed 01/25/19           Page 102 of 102 PageID 1678



                                REPORTER'S CERTIFICATION
                                  DEPOSITION OF REC'fE LEAL
    •,
                                        8UGUST 15,-    ~018



                 I, Kailee     ~ereida,    CSR No. 8)98; Certified
    ·~1   Siu):ttlland P.eporter in .and fQr the State of Te:xas,             heret•Y
          certify to the following:
    5
               That the foregoing proceedinq.s wer.-e taken befor~ m~
    6     at che tirne and plat:e therein set forthr =st· which time
          the w~cness ~as put under oath by me;
    7
               That the testl~ony of the witness, the qyestions
    A     propounded, and all objections and state.me,'\ts made at
          the time of the examination were recorded
    9     stenographi~ally by me and were thereaftet transcribedt

   l 0           That: ~ r.-e•• i ew of tt-te   tr:anscr· ipt by t.t-,e depcnen t was

   !1
               That$ '1~5 . ~(]    1:: tt1e deposition officer 1 .5l
   1~     ~harges ~o Mr_ David Mullln, ~ttornay for Debtors, for
          preparing the or ir~ina 1 deposition tran.5cript. r.~nd any
   13     copies of exhiblt3;
   14            Tha.t l:.he fr:Jregoing is a true snd correct transcript
          of   my shorthand     not~s    so taken.

                 1 further certify thac i am n~L a relative OE
   16     employe® uf any attorney 0£ th~ pa~cies, nor finanqially
          1.utc.rE:s.ted in the action.

               I declare- undar penalty .-.f perjury undet' The laws
   18     of Texas tnat tbe foregoing is tiue and coccecL~

   1'J           Dated this 15th day of AU<JU5t.r 2018.



   21
                                   Kallee Pe~etda 1 Texas CSR 8~98
                                   Expiration Date! December 31,             ~019

                                   Ca~a-od~     Court Re~1rtln9, Inc.
                                   ti.r:m Certificate; ~Jumber.:      J7fl
                                   1112 Texas, Suite 200
                                   Lubbock, Texas 79401
                                   {806) 795-4202




                                                                             App. 099
